Exhibit 10.1

EXECUTION COPY

A M O N G :

COGNOS INCORPORATED

as Canadian Borrower

and

COGNOS CORPORATION

as US Borrower

and

THE INSTITUTIONS NAMED HEREIN AS CANADIAN LENDERS

and

THE INSTITUTIONS NAMED HEREIN AS US LENDERS

and

TD SECURITIES

BANK OF AMERICA, NATIONAL ASSOCIATION

as Co-Lead Arrangers and Joint Bookmanagers

and

THE TORONTO-DOMINION BANK

as Canadian Administration Agent

and

TORONTO DOMINION (TEXAS) LLC

as US Administration Agent

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

September 28, 2007

LOGO [g58266img001.jpg]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

  

INTERPRETATION

   1

1.1

  

General Definitions

   1

1.2

  

Extended Meanings

   26

1.3

  

Grammatical Variations

   28

1.4

  

References to Agreements

   28

1.5

  

References to Statutes

   28

1.6

  

Headings, etc

   28

1.7

  

Accounting Principles

   28

1.8

  

References to Time

   29

1.9

  

Rounding

   29

ARTICLE 2

  

THE CANADIAN REVOLVING FACILITY

   29

2.1

  

Grant of Facility

   29

2.2

  

Facility Limit

   29

2.3

  

Availability

   30

2.4

  

Drawdown Requests

   30

2.5

  

Disbursement

   30

ARTICLE 3

  

THE CANADIAN SWING LINE

   31

3.1

  

Establishment of Canadian Swing Line

   31

3.2

  

Canadian Swing Line Commitment

   31

3.3

  

Availability

   31

3.4

  

Drawdown Requests

   31

3.5

  

Telephone Borrowing Requests

   32

3.6

  

Disbursement

   32

ARTICLE 4

  

THE US REVOLVING FACILITY

   32

4.1

  

Grant of Facility

   32

4.2

  

Facility Limit

   33

4.3

  

Availability

   33

4.4

  

Drawdown Requests

   34

4.5

  

Disbursement

   34

ARTICLE 5

  

THE US SWING LINE

   34

5.1

  

Establishment of US Swing Line

   34

5.2

  

Facility Limit

   34

5.3

  

Availability

   35

5.4

  

Drawdown Requests

   35

5.5

  

Telephone Borrowing Requests

   35

5.6

  

Proceeds of Drawdown

   35

ARTICLE 6

  

BANKERS’ ACCEPTANCES UNDER THE CANADIAN REVOLVING FACILITY

   35

6.1

  

Notice

   35

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

6.2

  

Term of Drafts

   36

6.3

  

Face Amount of Drafts

   36

6.4

  

Power of Attorney

   36

6.5

  

Restrictions

   36

6.6

  

Discount and Sale of Acceptances

   37

6.7

  

Stamping Fee

   37

6.8

  

Payment of Acceptances

   38

6.9

  

Waivers

   38

6.10

  

Notice of Maturing Acceptances

   38

6.11

  

BA Equivalent Advances

   38

6.12

  

Discount Notes

   39

6.13

  

References to Acceptances

   39

6.14

  

Clearing House System

   39

ARTICLE 7

  

CONVERSIONS AND ROLLOVERS

   40

7.1

  

Conversions

   40

7.2

  

Rollovers

   41

7.3

  

Conversions to and Rollovers of Acceptances

   41

7.4

  

Limitations

   42

7.5

  

Not a Repayment

   42

ARTICLE 8

  

STANDBY INSTRUMENT PROVISIONS

   42

8.1

  

Issuance

   42

8.2

  

Reimbursement by the Relevant Borrower

   43

8.3

  

Refunding of Advances Amongst Lenders

   44

8.4

  

Issuing Bank Not Liable

   45

8.5

  

Standby Instrument Fees

   46

ARTICLE 9

  

INTEREST AND FEE CALCULATIONS AND CHANGES IN CIRCUMSTANCES

   47

9.1

  

Interest

   47

9.2

  

Standby Fee

   48

9.3

  

Interest and Fee Calculations and Payments

   49

9.4

  

Increased Costs

   50

9.5

  

Market Disruption

   52

9.6

  

Illegality

   53

9.7

  

Withholding Taxes Generally

   53

9.8

  

Canadian Withholding Taxes

   55

9.9

  

US Withholding Taxes

   55

9.10

  

Refund of Tax Benefit

   56

9.11

  

US Interest Rate Limitation

   56

ARTICLE 10

  

REPAYMENT AND PREPAYMENT

   56

10.1

  

Maturity Reductions of each Credit Facility.

   56

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

10.2

  

Voluntary Repayments

   57

10.3

  

Cancellation

   57

10.4

  

Reallocation of Revolving Commitments.

   58

10.5

  

Mandatory Repayments of Credit Facilities

   58

10.6

  

Facility Excesses by Reason of Foreign Currency Fluctuations.

   59

10.7

  

Prepayment of Affected Lenders

   59

10.8

  

Netting of Payments

   59

10.9

  

Place of Payment of Principal, Interest and Fees

   60

ARTICLE 11

  

CONDITIONS PRECEDENT

   60

11.1

  

Conditions Precedent to Closing

   60

11.2

  

Conditions to all Drawdowns

   61

11.3

  

Conditions to Conversions and Rollovers

   62

ARTICLE 12

  

ADDITIONAL GUARANTORS

   62

12.1

  

Designation of Additional Guarantor

   62

ARTICLE 13

  

REPRESENTATIONS AND WARRANTIES

   63

13.1

  

Representations and Warranties

   63

13.2

  

Nature of Representations and Warranties

   67

ARTICLE 14

  

COVENANTS OF EACH BORROWER

   67

14.1

  

Affirmative Covenants

   67

14.2

  

Negative Covenants

   69

14.3

  

Financial Covenants

   70

ARTICLE 15

  

EVENTS OF DEFAULT

   70

15.1

  

Events of Default

   70

15.2

  

Termination and Acceleration

   72

15.3

  

Waiver

   73

ARTICLE 16

  

THE AGENTS AND ADMINISTRATION OF THE CREDIT FACILITIES

   73

16.1

  

Appointment and Authorization

   73

16.2

  

Declaration of Agency

   73

16.3

  

Protection of Agents

   73

16.4

  

Interest Holders

   74

16.5

  

Consultation with Professionals

   74

16.6

  

Documents

   74

16.7

  

The Agent and its Subsidiaries and Affiliates

   74

16.8

  

Responsibility of an Agent

   74

16.9

  

Action by an Agent

   74

16.10

  

Notice of Default

   75

16.11

  

Responsibility Disclaimed

   76

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

16.12

  

Indemnification

   76

16.13

  

Protection of Representatives

   76

16.14

  

Credit Decision

   76

16.15

  

Replacement of Agent, Reference Lender and Swing Line Lender

   77

16.16

  

Delegation

   78

16.17

  

Required Lender Decisions

   78

16.18

  

Changes, Judgments and Discretions

   78

16.19

  

Determination by Agent

   79

16.20

  

Interlender Procedure for Making Advances

   79

16.21

  

Remittance of Payments

   81

16.22

  

Redistribution of Payments

   82

16.23

  

Prompt Notice to Lenders

   83

16.24

  

Several Debts of the Lenders

   83

16.25

  

Enforcement

   83

16.26

  

Adjustments on Termination of a Swing Line and Standby Instrument Disbursements

   83

16.27

  

No Reliance on Agent’s Customer Identification Program

   86

16.28

  

USA Patriot Act

   86

ARTICLE 17

  

GENERAL

   86

17.1

  

Costs and Expenses

   86

17.2

  

Indemnification by each Borrower

   87

17.3

  

Application of Payments

   87

17.4

  

Set-Off

   87

17.5

  

Rights in Addition

   88

17.6

  

Certificate Evidence

   88

17.7

  

Evidence of Debt

   88

17.8

  

Notices

   89

17.9

  

Confirmation of Guarantors

   89

17.10

  

Judgment Currency

   89

17.11

  

Successors and Assigns

   90

17.12

  

Survival

   93

17.13

  

Several Obligations

   93

17.14

  

Time of the Essence

   93

17.15

  

Governing Law

   93

17.16

  

Jurisdiction

   93

17.17

  

Service of Process

   95

17.18

  

Invalidity

   96

17.19

  

Changes

   96

17.20

  

Limitation Periods

   96

17.21

  

Entire Agreement

   96

17.22

  

Execution

   96

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SCHEDULE 1

  

COMMITMENTS

   111

SCHEDULE 2

  

FORM OF BORROWING REQUEST

   112

SCHEDULE 3

  

FORM OF CANCELLATION NOTICE

   115

SCHEDULE 4

  

FORM OF REPAYMENT NOTICE

   116

SCHEDULE 5

  

FORM OF COMPLIANCE CERTIFICATE

   117

SCHEDULE 6

  

FORM OF NOTE

   120

SCHEDULE 7

  

ADDRESSES FOR NOTICES

   123

SCHEDULE 8

  

FORM OF LOAN TRANSFER AGREEMENT

   125

SCHEDULE 9

  

COUNTRIES IN WHICH CASH, CASH EQUIVALENTS AND SHORT TERM INVESTMENTS MAY BE HELD

   129

SCHEDULE 10

  

FORM OF COMMITMENT MODIFICATION REQUEST

   130

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS AGREEMENT is made as of September 28, 2007

AMONG:

COGNOS INCORPORATED

as Canadian Borrower

- and -

COGNOS CORPORATION

as US Borrower

- and -

THE INSTITUTIONS NAMED HEREIN AS CANADIAN LENDERS

- and -

THE INSTITUTIONS NAMED HEREIN AS US LENDERS

- and -

THE TORONTO-DOMINION BANK

as Canadian Administration Agent

- and -

TORONTO DOMINION (TEXAS) LLC

as US Administration Agent

BACKGROUND:

The Borrowers have requested the Lenders to make a USD200,000,000 five-year
committed revolving term credit facility available to them and the Lenders have
agreed to do so for the purposes and on the terms and conditions set out in this
Agreement.

NOW THEREFORE in consideration of the mutual obligations contained herein and
for other consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

ARTICLE 1

INTERPRETATION

1.1 General Definitions. Unless the context otherwise requires, in this
Agreement:

“Acceptance” means a Draft issued by Cognos, accepted by a Canadian Lender and
issued for value pursuant to this Agreement.



--------------------------------------------------------------------------------

“Acceptance Proceeds” means the cash proceeds realized on the issuance and sale
of an Acceptance pursuant to this Agreement before deduction of the Stamping
Fee.

“Adjusted Interest Expense” for any Test Period means the total consolidated
interest expense and financing charges of Cognos and its Subsidiaries on
Adjusted Total Debt for that Test Period.

“Adjusted Total Debt” means Total Debt less:

(a) the actual consolidated cash, cash equivalents and short term investments
(defined as per US GAAP) held by Cognos and its Wholly-Owned Subsidiaries in the
countries specified in Schedule 9, and by any other Wholly-Owned Subsidiaries as
acquired or established by Cognos in any other country from time to time,
subject to the consent of the Canadian Agent, which consent shall not be
unreasonably withheld;

and further less:

(b) the lesser of (A) USD25,000,000 and (B) the sum of the following amounts (to
the extent included in Total Debt): (1) the aggregate amount of all Bank
Guarantees, (2) the aggregate amount of all PMSI Debt and (3) the aggregate
amount of all Other Guarantees; where Bank Guarantee, PMSI Debt and Other
Guarantees have the respective defined meanings assigned to them in the
definition of Debt.

“Adjusted Total Debt/EBITDA Ratio” for any Test Period means the ratio of
(i) Adjusted Total Debt as at the end of such Test Period to (ii) EBITDA for
that Test Period.

“Advance” means any amount of money or credit advanced, deemed advanced or to be
advanced (as the context requires) by a Relevant Lender or the Relevant Lenders
to a Relevant Borrower pursuant to this Agreement, whether by way of loan
(including overdraft) or acceptance of Drafts, or any relevant portion thereof
(as the context requires), or issue of a Standby Instrument.

“Affected Lender” is used with the defined meaning assigned in Section 9.4, 9.5,
9.6 or 9.7.

“Affiliate” in relation to any person (the “relevant party”) means any other
person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
the relevant party, and, with respect to Cognos, shall include any person
beneficially owning or holding, directly or indirectly, a majority of any class
of voting or equity interests of Cognos or any Subsidiary or any person of which
Cognos and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, a majority of any class of voting or equity interests. Unless the
context otherwise clearly requires, each reference elsewhere in this Agreement
to an “Affiliate” without further qualification shall mean an Affiliate of
Cognos.

“Agency Fee Agreement” means the agency fee agreement of even date herewith
between the Borrowers and the Agents providing for the payment of certain agency
fees to the Agents.

“Agents” means the Canadian Agent and the US Agent.

“Agreement” means this credit agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Law” means any international treaty, any treaty with first nations
peoples, any domestic or foreign constitution or any multinational, federal,
provincial, territorial, state, municipal, county or local statute, law,
ordinance, code, rule, regulation or Order (including any consent decree or
administrative Order), applicable to, or any guideline or policy or
Authorization of any governmental authority, arbitrator or alternative dispute
resolution authority having jurisdiction with respect to any specified person,
property, transaction or event or any of such person’s assets and any judgment,
Order or award in any proceeding to which the person in question is a party or
by which such person or any of its assets is bound.

“Applicable Margin” means, at any particular time, the applicable interest rate
margin or fee rate, as the case may be, expressed as a percentage rate per
annum, determined in accordance with the table set forth below, by reference to
the most recent Compliance Certificate provided by Cognos to the Canadian Agent,
with changes thereto to take effect in the manner set forth in Subsection 9.1.6.

 

Adjusted Total Debt

/ EBITDA Ratio

 

Floating

Rate Loans

 

Standby

Instruments and

Fixed Rate

Advances

 

Standby

Fee

<1.0:1   0   0.45%   0.10% > 1.0:1 and < 2.0:1   0   0.60%   0.125% > 2.0:1   0
  0.75%   0.15%

“Approved Fund” means any person (other than an individual) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.

“Auditors” means the firm of Ernst & Young LLP or any other nationally
recognized firm of chartered accountants as Cognos may designate from time to
time as its auditors.

“Authorization” means any authorization, approval, consent, exemption, licence,
permit, franchise or no-action letter from any governmental authority having
jurisdiction with respect to any specified person, property, transaction or
event, or with respect to any of such person’s assets.

“Availability Period” of any Relevant Credit Facility means the period from and
including the Closing Date to but excluding the first to occur of (i) the
cancellation of the entire Relevant Total Commitment under that Relevant Credit
Facility and (ii) the Maturity Date.

“BA Equivalent Advance” has the defined meaning assigned to it in Section 6.11.

“BA Reference Rate” for any Term of any Borrowing by way of Acceptances means
(i) for each Canadian Lender that is a Schedule I Canadian chartered bank and
not a Non-Acceptance Lender, CDOR for that Term and (ii) for each Canadian
Lender that is not a Schedule I Canadian

 

- 3 -



--------------------------------------------------------------------------------

chartered bank, or is a Non-Acceptance Lender, (A) CDOR plus seven-tenths of one
percent (0.07%) per annum or, if such Lender provides such quotations and it is
less than the rate determined pursuant to clause (A), (B) the interbank bid rate
(rounded up, if necessary, to be expressed to three (3) decimal places) quoted
by such Canadian Lender as being the rate at which that Canadian Lender was
receiving bids (which it was prepared to accept) to sell bankers’ acceptances of
the specified maturity issued by that Canadian Lender in the relevant Canadian
money markets as of 10:00 a.m. on such day or the preceding Business Day if that
day is not a Business Day.

“Borrowers” means Cognos and the US Borrower.

“Borrowers’ Counsel” means (i) in the Province of Ontario, Bennett Jones LLP,
(ii) in the State of Massachusetts, Bingham McCutchen LLP, and (iii) each
additional or replacement legal counsel of recognized local standing as Cognos
may designate from time to time as its legal counsel.

“Borrowing” means a Conversion, Drawdown or Rollover, as the context requires.

“Borrowing Date” means a Conversion Date, Drawdown Date or Rollover Date, as the
context requires.

“Borrowing Request” means a duly completed and signed notice from the Relevant
Borrower, in the form of Schedule 2 (or in such other form to substantially the
same effect as the Relevant Agent or Relevant Swing Line Lender may accept)
requesting a Borrowing.

“Business Day” means (i) in respect of (A) any day on which any notice is to be
given by or to the Canadian Agent, (B) any day on which a payment or Borrowing
denominated in Canadian Dollars is due to be made or (C) any other matter not
referred to in Clause (ii) or (iii) of this definition, a day which is not a
Saturday or Sunday on which banks are generally open for commercial lending and
foreign exchange business in Toronto, Canada, (ii) in respect of any day on
which (A) any notice is to be given by or to the US Agent or (B) a payment or
Borrowing denominated in US Dollars is due to be made, a New York Banking Day
and (iii) in respect of any determination of LIBOR, a London Banking Day.

“Canadian Agent” means The Toronto-Dominion Bank acting in its capacity as
Canadian administration agent under this Agreement for and on behalf of itself
and the other Senior Lenders, and not in its individual capacity as a Lender, or
(as the context requires) any replacement for such Canadian administration agent
that is appointed pursuant to Subsection 16.15.1.

“Canadian Agent’s Accounts” means such accounts of the Canadian Agent maintained
at such office and marked to such reference as the Canadian Agent shall notify
to each of the Canadian Lenders and Cognos from time to time as being the
accounts to which payments and transfers to the Canadian Agent pursuant to this
Agreement are to be made.

“Canadian Dollars” and the symbol “CAD” each means the lawful currency of
Canada.

 

- 4 -



--------------------------------------------------------------------------------

“Canadian Facility” means the Canadian Revolving Facility or Canadian Swing
Line, as the context requires.

“Canadian Lender” means a Canadian Revolving Lender or the Canadian Swing Line
Lender, as the context requires.

“Canadian Prime Rate” on any day means the variable nominal interest rate equal
on such day to the percentage rate per annum determined by the Canadian Agent
(rounded up, if necessary, to be expressed to three (3) decimal places) to be
the greater of (i) the rate of interest which the Canadian Reference Lender
establishes at that time as the reference rate of interest for determination of
the interest rates it will charge for commercial loans made in Canadian Dollars
in Canada and which it refers to as its prime rate (or its equivalent or
analogous such rate) or (ii) the sum of (A) the yearly rate of interest to which
the one month CDOR is equivalent plus (B) three-quarters of one percent (0.75%).

“Canadian Prime Rate Loan” means an Advance made under a Canadian Facility by
way of loan in Canadian Dollars upon which the interest rate shall be calculated
in accordance with the applicable provisions of this Agreement with reference to
the Canadian Prime Rate.

“Canadian Reference Lender” means The Toronto-Dominion Bank acting in its
capacity as a reference bank under this Agreement with respect to the Canadian
Facilities or any replacement such reference bank appointed pursuant to
Subsection 16.15.2.

“Canadian Revolving Commitment” of any Canadian Lender means the maximum portion
of the Canadian Revolving Facility which such Canadian Lender has agreed to make
available to Cognos as set out opposite its name under the “Canadian Revolving
Commitment” column in Schedule 1, or as set forth in any Loan Transfer
Agreement, as such amount may be changed from time to time pursuant to the
provisions of this Agreement, including pursuant to Section 10.4.

“Canadian Revolving Facility” means the credit facility established in favour of
Cognos under Article 2.

“Canadian Revolving Lender” means (i) each person listed as a Canadian Lender in
Schedule 1 with a Canadian Revolving Commitment and (ii) each immediate and
subsequent Transferee of each person referred to in Clause (i) of this
definition relative to its rights and obligations as a Canadian Revolving Lender
under the Canadian Revolving Facility.

“Canadian Swing Line” means the credit facility established in favour of Cognos
under Article 3.

“Canadian Swing Line Commitment” means the maximum amount of the Canadian Swing
Line which the Canadian Swing Line Lender has agreed to make available to Cognos
pursuant to the Canadian Swing Line as set out opposite its name under the
“Canadian Swing Line Commitment” column in Schedule 1, as such amount may be
changed from time to time pursuant to the provisions of this Agreement,
including pursuant to Section 10.4.

 

- 5 -



--------------------------------------------------------------------------------

“Canadian Swing Line Lender” means (i) The Toronto-Dominion Bank acting in its
capacity as the Canadian swing line lender under the Canadian Swing Line through
its designated lending office located in Toronto or (ii) any immediate or
subsequent Transferee of The Toronto-Dominion Bank relative to its rights and
obligations as such Canadian swing line lender.

“Cancellation Notice” means a duly completed and signed notice from Cognos to
the Canadian Agent in the form of Schedule 3 (or such other form to
substantially the same effect as the Canadian Agent may accept).

“Capital Stock” means, with respect to any person that is an artificial entity,
any and all shares, units, participations or other equivalent interests
(corporate, member, partnership, trust, joint venture or other, however
designated, whether voting or non-voting) in the equity of such person, whether
now outstanding or issued after the Closing Date.

“CDOR” in relation to any Term of any issue of Acceptances or in determining one
month CDOR in the definition of Canadian Prime Rate (the “Relevant Period”)
means:

 

 

(a)

the applicable Screen Rate; or

 

 

(b)

(if no Screen Rate is available for determining CDOR) the bid rate (rounded up,
if necessary to be expressed to three decimal places) as supplied to the
Canadian Agent at its request by the Canadian Reference Lender,

as of 10:00 a.m. on the first day of such Relevant Period or the preceding
Business Day if such day is not a Business Day for the discount of bankers’
acceptances issued by the Canadian Reference Lender for such Relevant Period.

“Certificate” from any person means a written certificate of the person signed
by a Senior Officer of that person.

“Change in Law” means (i) the adoption of any Applicable Law after the date of
this Agreement, (ii) any change in any Applicable Law or in the interpretation
or application thereof by any governmental authority after the date of this
Agreement or (iii) compliance by any Senior Lender (or, for the purposes of
Section 9.4 or 9.6, by any Lending Office of such Senior Lender or by such
Senior Lender’s Holding Company, if any) with any request, guideline or
directive (whether or not having the force of law, but if not having the force
of law, only if such would generally be complied with by reputable financial
institutions) of any governmental authority made or issued after the date of
this Agreement.

“Change of Control” means (i) the US Borrower ceases to be a Wholly-Owned
Subsidiary of Cognos unless the US Borrower ceases to be a Borrower under the US
Credit Facilities before same occurs in accordance with Subsection 10.3.2 or
(ii) any person or a combination of persons acting jointly or in concert become
entitled to vote more than 50% of the Capital Stock having ordinary voting power
for the election of the directors of Cognos (other than the creation of a
Holding Company or similar transaction that does not involve a change in the
ultimate beneficial ownership or Control of Cognos on a fully diluted basis).

 

- 6 -



--------------------------------------------------------------------------------

“Closing Date” means the date on which the Canadian Agent confirms to Cognos and
the Lenders that each of the conditions precedent to closing set out in
Section 11.1 have been met or (to the extent not met) been waived by the Lenders
to permit closing to occur.

“Cognos” means Cognos Incorporated, existing as at the date hereof as a
corporation incorporated under the federal laws of Canada.

“Cognos Accounts” in relation to any Drawdown made by Cognos means such accounts
of Cognos as Cognos shall designate in the Borrowing Request for that Drawdown
as being the accounts to which the proceeds of such Drawdown are to be
transferred.

“Commitment” means Canadian Revolving Commitment, Canadian Swing Line
Commitment, US Revolving Commitment or US Swing Line Commitment, as the context
requires.

“Compliance Certificate” in respect of a Test Period means a duly completed and
signed Certificate of Cognos substantially in the form attached as Schedule 5
(or in such other form to substantially the same effect as the Canadian Agent
may accept) setting out, among other things, a statement for that Test Period of
the calculations of the financial tests set out in Section 14.3.

“Constitutional Documents” means the articles (or certificate of incorporation)
or other equivalent documents governing the incorporation or formation,
capacity, powers and affairs of that person; together, in each case, with the
by-laws or other equivalent documents regulating the relevant person.

“Control”, “Controls” and “Controlled” when used with respect to any person
means the power to direct the management and policies of such person, directly
or indirectly, whether through ownership of voting Capital Stock, by contract or
otherwise.

“Conversion” means a conversion of a Loan or an Acceptance pursuant to
Section 7.1.

“Conversion Date” means any day on which a Conversion takes place.

“Courts of Primary Jurisdiction” or “COURTS OF PRIMARY JURISDICTION” means any
of the courts referred to in Subsection 17.16.1(a).

“Credit Amount” when used in relation to any outstanding Advance at any time
means (i) the Equivalent Amount in US Dollars of its aggregate face amount if it
is an issue of Acceptances, (ii) the Equivalent Amount in US Dollars of its
outstanding principal balance if it is a Canadian Prime Rate Loan, (iii) the
Equivalent Amount in US Dollars of its Standby Instrument Exposure if it is a
Standby Instrument denominated in any currency other than US Dollars, (iv) its
outstanding principal balance if it is a Libor Loan, US Base Rate Loan or US
Prime Rate Loan, and (v) its Standby Instrument Exposure if it is a Standby
Instrument denominated in US Dollars.

“Credit Facility” means the Canadian Revolving Facility, Canadian Swing Line, US
Revolving Facility or US Swing Line, as the context requires.

“Debt” means, without duplication, (i) indebtedness for borrowed money,
(ii) indebtedness for the deferred purchase price of property and related
services provided (for greater certainty, excluding trade payables),
(iii) amounts (actual or contingent) payable in respect of any bank

 

- 7 -



--------------------------------------------------------------------------------

guarantee, letter of credit or standby (as defined in ICC International Standby
Practices – ISP98) (“Bank Guarantees”), (iv) indebtedness for purchase money
obligations and capital leases (“PMSI Debt”), (v) subordinated indebtedness (for
greater certainty, excluding trade payables), (vi) in the case of the Borrowers,
all indebtedness owing under the Credit Facilities, (vii) the face amount of any
bankers’ acceptances or of any similar instruments not relating to the Credit
Facilities, and (viii) all direct or indirect guarantees and indemnities which
in any way assure a creditor against loss in respect of any indebtedness of any
other person referred to above (“Other Guarantees”), excluding, however, the
USD25,000,000 continuing guarantee issued by Cognos in favour of Bank of
America, National Association to guarantee cash management liabilities of Cognos
and/or its Subsidiaries or any similar guarantee or guarantees of equivalent
dollar value granted by Cognos in substitution or replacement thereof or in
connection with any new, but similar in scope and purpose, cash management
arrangements with one or more financial institutions.

“Default” means an event which has occurred or a fact or condition which exists
which, with the giving of notice or lapse of time or any combination thereof,
could reasonably be expected to result in or constitute an Event of Default.

“Default Rate” means the rate of interest payable pursuant to Subsection 9.1.5.

“Discount Note” means a non-interest-bearing promissory note (within the meaning
of the Bills of Exchange Act (Canada)) or depository note (within the meaning of
the Depository Bills and Notes Act (Canada)) denominated in Canadian Dollars
issued by Cognos to a Non-Acceptance Lender to evidence a BA Equivalent Advance.

“Draft” means a blank non-interest bearing bill of exchange (within the meaning
of the Bills of Exchange Act (Canada)) or a blank depository bill (within the
meaning of the Depository Bills and Notes Act (Canada)), as applicable, drawn by
Cognos, made payable to Cognos, bearer or a clearing house bearing such
distinguishing letters and numbers and being in such form as each Canadian
Lender may require.

“Drawdown” means a new Advance which is not derived from a Conversion or
Rollover.

“Drawdown Date” means any day on which a Drawdown takes place.

“EBITDA” in relation to any Person means consolidated net income of that Person
(in accordance with US GAAP), before Adjusted Interest Expense, taxes,
depreciation and amortization and other non-cash expenses, adjusted to exclude
all extraordinary and other non-recurring items, stock option expense, goodwill
and intangible asset write downs, in-process research & development write-offs
and losses and gains on the repurchase or redemption of any securities; provided
that, in determining such EBITDA, (i) the EBITDA of any Subsidiary acquired by
that Person during that Test Period shall be included in the EBITDA of that
Person on a pro forma basis for that Test Period (assuming such acquisition
occurred on the first day of that Test Period) and (ii) the EBITDA of any
Subsidiary disposed of by that Person during that Test Period shall be excluded
from the EBITDA of that Person on a pro forma basis for that Test Period
(assuming such disposition occurred on the first day of that Test Period).
Unless expressly provided otherwise, each reference elsewhere in this Agreement
to “EBITDA” shall mean EBITDA of Cognos.

 

- 8 -



--------------------------------------------------------------------------------

“Eligible Canadian Lender” means a person that is (i) not a non-resident of
Canada within the meaning of the Income Tax Act (Canada), (ii) an “authorized
foreign bank” that is entering into this Agreement and receiving all payments
from Cognos under the Canadian Facilities in respect of its “Canadian banking
business” as both such terms are defined for the purposes of the Income Tax Act
(Canada) or (iii) entitled to receive payments from Cognos under the Canadian
Facilities without deduction or withholding of any Canadian federal income
taxes.

“Eligible US Lender” means a person that is (i) incorporated or organized under
the laws of the United States or any State thereof or (ii) entitled to receive
payments from the US Borrower under the US Facilities without deduction or
withholding of any United States federal income taxes.

“Environment” means the ambient air, all layers of the atmosphere, surface,
water, underground water, all land, all living organisms and the interacting
natural systems that include components of air, land, water, organic and
inorganic matter and living organisms, and includes indoor spaces.

“Environmental Laws” means all Applicable Laws relating to the protection of the
Environment, occupational health and safety or the manufacture, processing,
distribution, use, treatment, storage, disposal, release, deposit, discharge,
leakage, emitting, adding, spraying, injecting, spilling, seepage, pouring,
emptying, throwing, dumping, placement, destruction, packaging, containment,
transport, handling, clean-up or other remediation or corrective action of any
Hazardous Substances.

“Equivalent Amount” on any date means the amount in a specified currency which
would result from the conversion of a specified amount in another currency at
the Spot Rate. For the purposes of this definition, “Spot Rate” as at any date
with respect to the conversion of an amount in one currency (the “original
currency”) to another currency (the “other currency”) means the Bank of Canada
noon rate of exchange on the immediately preceding Business Day for the purchase
of such original currency with such other currency (and if neither currency is
Canadian Dollars, purchasing Canadian Dollars first with such other currency and
using the Canadian Dollars purchased to purchase the original currency).

“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States and the applicable regulations promulgated thereunder.

“ERISA Affiliate” means any person that for the purposes of Title IV of ERISA is
a member of Cognos’ controlled group, or under common control with Cognos,
within the meaning of Section 414 of the US Internal Revenue Code.

“ERISA Event” means: (i) (A) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (B) the provisions of paragraph (1) of
Section 4043(b) of ERISA (without regard to paragraph (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could
reasonably be expected to occur with respect to such Plan within the following
30 days, (ii) the provision by the administrator of any Plan of a notice of
intent to terminate such

 

- 9 -



--------------------------------------------------------------------------------

Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA), (iii) the
cessation of operations by Cognos or any ERISA Affiliate at a facility in the
circumstances described in Section 4062(e) of ERISA, (iv) the withdrawal by
Cognos or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA, (v) the withdrawal of any Borrower, of any Guarantor or of any of their
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Section 4241 or 4245 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by any Borrower or any Guarantor or
any of its ERISA Affiliates of notice from any Multiemployer Plan that is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
intends to terminate or has terminated under Section 4041A or 4042 of ERISA,
(vi) the failure by Cognos or any ERISA Affiliate to make a payment to a Plan
described in Section 302(f)(1)(A) of ERISA, (vii) the adoption of an amendment
to a Plan requiring the provision of security to such Plan, pursuant to
Section 307 of ERISA, or (viii) the institution by the Pension Benefit Guaranty
Corporation of proceedings to terminate a Plan, pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Plan.

“Event of Default” means any default, breach, failure, event, state or condition
described in Section 15.1. An Event of Default which occurs or exists at any
time shall be deemed to be continuing at all times thereafter unless it is
expressly waived in writing by the Required Lenders, whether or not the default,
breach, failure, event, state or condition that gave rise to such Event of
Default is remedied at any time after the Event of Default occurs.

“Excluded Taxes” shall mean, in relation to any Senior Lender, those Taxes which
are imposed or levied by any jurisdiction or any political subdivision thereof:

 

 

(a)

on or measured by the overall net income of such Lender or its applicable
lending branch or any Affiliate thereof, and all franchise taxes, branch taxes,
capital taxes imposed in lieu of income taxes or taxes on doing business imposed
on any Lender or its applicable Lending Office or any Affiliate thereof, as a
result of such Lender (i) carrying on a trade or business therein or having a
permanent establishment therein, (ii) being organized under the laws of such
jurisdiction or any political subdivision thereof, or (iii) being or being
deemed to be resident or domiciled in such jurisdiction for income tax purposes,
other than by reason only of the execution, delivery, receipt of payments under
or enforcement of this Agreement;

 

 

(b)

in the case of a Canadian Lender, by reason of such Lender not dealing at arm’s
length (as such term is interpreted for purposes of the Income Tax Act (Canada))
with the Borrowers; or

 

 

(c)

in the case of a Canadian Lender, which would not have been imposed had such
Lender satisfied a relevant authority that such Lender was not a person
mentioned in clause (a) or (b) above.

 

- 10 -



--------------------------------------------------------------------------------

“Federal Funds Rate” means on any day and for any period the percentage rate per
annum determined by the Relevant Agent for each day during such period to be
equal to the weighted average (rounded up, if necessary, to be expressed to
three (3) decimal places) of the interest rates on overnight federal funds
transactions with members of the US Federal Reserve System arranged by federal
funds brokers, as published for such day (or for the preceding New York Banking
Day, if such day is not a New York Banking Day) by the Federal Reserve Bank of
New York, or if such rate is not so published for any day which is a New York
Banking Day, the average (rounded up, if necessary, to be expressed to three
(3) decimal places) of the quotations at approximately 10:00 a.m. (New York City
time) on such day (or on the preceding New York Banking Day, if such day is not
a New York Banking Day) on such transactions received by the Relevant Agent from
three federal funds brokers of recognized standing selected by the Relevant
Agent.

“Fees” means Stamping Fees, Standby Fees, Standby Instrument Fees, fees payable
under the Agency Fee Agreement and any other fees payable by either Borrower
pursuant to or otherwise in respect of this Agreement.

“Fiscal Quarter” means one of the four (4) three-month accounting periods of
Cognos comprising a Fiscal Year.

“Fiscal Year” means the 12 month accounting period of Cognos which, as at the
date hereof, ends on the last day of February of each calendar year.

“Fixed Rate” means LIBOR or Reserve Adjusted Libor, as the context requires.

“Fixed Rate Advance” means an issue of Acceptances or a Libor Loan, as the
context requires.

“Floating Rate” means the Canadian Prime Rate, US Prime Rate or US Base Rate, as
the context requires.

“Floating Rate Loan” means a Canadian Prime Rate Loan, US Prime Rate Loan or US
Base Rate Loan, as the context requires.

“Guarantee” means (i) a guarantee of the Loan Obligations of a Borrower duly
completed and signed by the other Borrower or (ii) a guarantee of the Loan
Obligations of each Borrower duly completed and signed by a Subsidiary, as the
case may be; in each case in favour of, inter alia, the Senior Lenders
substantially in the form agreed by the parties.

“Guarantors” at any time means (i) the Borrowers and (ii) each other Subsidiary
that has issued a Guarantee pursuant to Section 12.1.

“Hazardous Substances” means any and all pollutants, toxic or hazardous wastes
or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

- 11 -



--------------------------------------------------------------------------------

“Holding Company” of any person that is an artificial entity means another
person that Controls that person.

“ICC Rules” in relation to any Standby Instrument means the rules referred to in
clause (a) or (b) of Subsection 8.4.2 incorporated by reference into such
Standby Instrument.

“Income Taxes” means taxes based on or measured by income or profit of any
nature or kind, including Canadian federal and provincial income taxes, U.S.
federal, state and local income taxes and similar such taxes imposed by any
foreign jurisdiction (including any union of nations).

“Insolvency Event” in relation to any person means such person (i) becomes
insolvent or generally unable to pay its debts as they become due, (ii) admits
in writing its inability to pay its debts generally or makes a general
assignment for the benefit of creditors, (iii) becomes subject to the
appointment of a receiver or trustee for it or for all or any substantial part
of its property, (iv) becomes subject to any proceedings relating to it under
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction whether now or
hereafter in effect; provided that, if such proceedings are commenced by another
person, such proceedings shall only constitute an Insolvency Event if (A) such
appointment or proceedings are not being diligently defended or (B) such
appointment or proceedings have not been discharged, vacated or stayed within 45
days after commencement, or (C) any relief sought in such proceedings is
granted, or (v) takes any corporate or equivalent action to authorize any of the
above.

“Insolvency Proceeding” in relation to any person means any proceeding before
any court or other applicable governmental authority seeking any order,
judgment, award or declaration which if granted, would constitute an Insolvency
Event in relation to such person.

“Interest Payment Date” means:

 

 

(a)

with respect to each Floating Rate Loan, or any amount on which interest is
payable with reference to a Floating Rate, and any period of time elapsed in any
calendar month, the third (3rd) Business Day of the immediately following
calendar month; and

 

 

(b)

with respect to each Libor Loan, or any amount on which interest is payable with
reference to a Fixed Rate, the last day of each Interest Period applicable to it
and, with respect to each Interest Period longer than three (3) months, each day
that falls every three (3) months after the commencement of that Interest Period
(or the next following Business Day, if any such day is not a Business Day)
during that Interest Period.

“Interest Period” for any Libor Loan means the period of one (1), two (2), three
(3) or six (6) months, as selected by a Borrower in a Borrowing Request
commencing on each Borrowing Date of such Libor Loan; provided that, (i) any
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended or shortened in accordance with the Modified Following
Business Day Convention and (ii) a Borrower may not select an Interest Period
that expires after the Maturity Date.

 

- 12 -



--------------------------------------------------------------------------------

“Issuing Bank” in relation to a Standby Instrument means the Lender that issued,
was deemed to have issued or is to issue (as the context requires) that Standby
Instrument pursuant to this Agreement.

“Lender” means a Canadian Lender or US Lender, as the context requires.

“Lenders’ Counsel” means (i) in the Province of Ontario, the firm of Fasken
Martineau DuMoulin LLP, (ii) in the State of New York, Weil, Gotshal & Manges,
LLP and (iii) such replacement or additional firm as the Canadian Agent may
designate from time to time as the Lenders’ legal counsel.

“Lending Office” of a Relevant Lender means the office of that Relevant Lender
which that Relevant Lender notifies to the Relevant Agent from time to time as
being the office to and from which notices and payments to and by it are to be
made pursuant to this Agreement.

“LIBOR” in relation to any Interest Period for any Libor Loan means:

 

 

(a)

the applicable Screen Rate; or

 

 

(b)

(if no Screen Rate is available for that Interest Period) the rate (rounded
upwards to be expressed to three decimal places) as supplied to the Relevant
Agent at its request quoted by the Relevant Reference Lender to leading banks in
the London interbank market,

as of 11:00 a.m. (London time) on the Quotation Date of that Interest Period for
the offering of deposits in US Dollars and for a period comparable to that
Interest Period.

“Libor Loan” means an Advance made by way of a loan in United States Dollars
under a Credit Facility upon which interest shall be calculated in accordance
with the applicable provisions of this Agreement with reference to LIBOR,
including Reserve Adjusted LIBOR.

“Lien” means (i) any right of set-off intended to secure the payment or
performance of an obligation, (ii) any interest in property created by way of
mortgage, pledge, charge, lien, assignment by way of security, hypothecation,
security interest, hire purchase agreement, conditional sale agreement, title
retention, capital lease, sale and lease-back transaction or discount, factoring
or securitization arrangement on recourse terms, (iii) any statutory deemed
trust or lien, (iv) any preference, priority, adverse claim, levy, execution,
seizure, attachment, garnishment or other encumbrance which binds property and
(v) any agreement to grant any of the rights or interests described in
Clauses (i) to (iii) of this definition.

“Loan” means a Libor Loan or Floating Rate Loan, as the context requires.

“Loan Documents” means, collectively, this Agreement, the Agency Fee Agreement
and each Guarantee and each other document delivered to or for the benefit of
the Senior Lenders pursuant to or otherwise in connection with any of this
Agreement, the Agency Fee Agreement and each Guarantee.

“Loan Obligations” means the obligations of each Obligor owing to the Senior
Lenders incurred under or pursuant to this Agreement or any other Loan Document,
and any item or part

 

- 13 -



--------------------------------------------------------------------------------

of any thereof. For certainty, “Loan Obligations” shall include interest
accruing subsequent to the commencement of, or which would have accrued but for
the commencement of, any Insolvency Proceeding in accordance with and at the
rate specified (including the Default Rate to the extent lawful) herein or in
another applicable Loan Document, whether or not such interest is an allowable
claim in such Insolvency Proceeding.

“LOAN RELATED AGREEMENTS” and “Loan Related Agreements” have the defined meaning
assigned to “LOAN RELATED AGREEMENTS” in Subsection 17.16.1.

“Loan Transfer Agreement” has the defined meaning assigned in
Subsection 17.11.4.

“London Banking Day” means a day on which dealings in US Dollar deposits by and
between banks may be transacted in the London interbank market.

“Majority Lenders” at any time means a Lender or Lenders whose Commitments
collectively (i) amount to at least sixty-six and two-thirds of one percent
(66- 2/3%) of the Total Commitment then in effect if not all of the Commitments
have been cancelled at that time or (ii) amounted to at least sixty-six and
two-thirds of one percent (66- 2/3%) of the Total Commitment in effect
immediately before all the Commitments were cancelled if all the Commitments
have been cancelled at that time.

“Material Adverse Effect” means, for all purposes of this Agreement, a material
adverse effect on (i) the business, property, operations or financial condition
of Cognos and its Subsidiaries, taken as a whole, (ii) the ability of any
Obligor to perform its obligations under the Loan Documents to which it is party
or (iii) the legality, validity or enforceability of any of the Loan Documents
or the rights of any of the Senior Lenders thereunder.

“Maturity Date” means the fifth (5th) anniversary of the Closing Date or the
immediately following Business Day if such anniversary is not a Business Day.

“Modified Following Business Day Convention” means the convention for adjusting
any relevant date if it would otherwise fall on a day that is not a Business Day
so that such relevant date will be the first following day that is a Business
Day unless that day falls in the next calendar month, in which case that
relevant date will be the first preceding day that is a Business Day.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Cognos or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of Cognos or
any ERISA Affiliate and at least one Person other than Cognos and the ERISA
Affiliates or (ii) was so maintained and in respect of which Cognos or an ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

 

- 14 -



--------------------------------------------------------------------------------

“Net Acceptance Proceeds” means the cash proceeds realized on the issuance and
sale of an Acceptance pursuant to this Agreement after deduction of the Stamping
Fee.

“New York Banking Day” means a day which is not a Saturday or a Sunday or a
legal holiday under the laws of the State of New York and on which banks
generally are open for the conduct of commercial lending and foreign exchange
business in New York City.

“Non-Acceptance Lender” has the defined meaning assigned to it in Section 6.11.

“Note” is used with the defined meaning assigned in Subsection 17.7.2.

“Obligor” means a Borrower or Guarantor, as the context requires.

“Order” means any order or directive, direction or request of any governmental
authority, arbitrator or other alternative dispute resolution authority of
competent jurisdiction.

“Participant” has the defined meaning assigned in Subsection 17.11.3.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Pub. L. 107-56 of the United States and all other laws and regulations relating
to money-laundering and terrorist activities.

“Period End Date” means the last day of an Interest Period or of the Term of an
Acceptance, as the context requires.

“Permitted Liens” means:

 

 

(a)

Statutory Prior Liens; provided that, the Statutory Prior Claims secured thereby
are not yet delinquent (taking into account any relevant grace periods);

 

 

(b)

liens for assessments or governmental charges or levies which are not delinquent
(taking into account any relevant grace periods) or, if overdue, the validity or
amount of which is being contested in good faith by appropriate proceedings and
in respect of which adequate reserves in accordance with US GAAP have been
recorded on the consolidated balance sheet of Cognos;

 

 

(c)

construction, mechanics’, carriers, warehousemen’s, storage, repairers’ and
materialmen’s Liens but only if the obligations secured by such liens are not
due and delinquent and no Lien has been registered against title to any Business
assets of Cognos or any Subsidiary or if a Lien has been registered, same is
being defended in good faith by appropriate proceedings and in respect of which
adequate reserves in accordance with US GAAP have been recorded on the
consolidated balance sheet of Cognos;

 

 

(d)

easements, encroachments, rights of way, servitudes, restrictive covenants or
other similar rights in land granted to or reserved by other persons,

 

- 15 -



--------------------------------------------------------------------------------

 

rights of way for sewers, electric lines, telegraph and telephone lines and
other similar purposes, or zoning or other restrictions as to the use of real
properties, which easements, encroachments, rights of way, servitudes,
restrictive covenants, other similar rights and restrictions do not, in the
aggregate, materially impair the conduct of the business of Cognos or any
Subsidiary;

 

 

(e)

the reservations, limitations, provisos and conditions, if any, expressed in any
original grants from the Crown in right of Canada or any province or territory
thereof, the United States or any other foreign jurisdiction or political
subdivision of any thereof;

 

 

(f)

title defects or irregularities which are of a minor nature and which do not in
the aggregate materially detract from the value of the assets of Cognos or any
Subsidiary, as applicable, encumbered thereby or materially interfere with the
use thereof in the operation of the business of Cognos or any Subsidiary, as
applicable;

 

 

(g)

Liens incidental to the conduct of the business or the ownership of the assets
of Cognos or any Subsidiary, as applicable, which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit
(including the unpaid purchase price of goods, other assets or properties, or
services), and which do not in the aggregate materially detract from the value
of the assets of Cognos or any Subsidiary, as applicable, encumbered thereby or
materially interfere with the use thereof in the operation of the business of
Cognos or any Subsidiary, as applicable;

 

 

(h)

Liens, charges or other security interests given to a public utility or any
municipality or governmental or other public authority when required by such
utility or other authority; provided that, such Liens do not in the aggregate
materially detract from the value of the assets of Cognos or any Subsidiary, as
applicable, or materially interfere with the use thereof in the operation of the
business of Cognos or any Subsidiary, as applicable;

 

 

(i)

servicing agreements, development agreements, site plan agreements, facilities
sharing agreements, cost sharing agreements and other similar agreements with
governmental or public authorities pertaining to the use or development of any
of the assets of Cognos or any Subsidiary, as applicable; provided that, same
have been, are, and continue to be complied with in all material respects,
including any obligations to deliver letters of credit and other security as
required;

 

 

(j)

applicable municipal and other governmental restrictions, including municipal
by-laws and regulations, affecting the use of land or the nature of any
structures which may be erected thereon; provided that, such restrictions have
been, are, and continue to be complied with;

 

- 16 -



--------------------------------------------------------------------------------

 

(k)

any rights of expropriation, access or user or any other similar public rights
conferred or vested by or under statutes of Canada or applicable provinces or
the United States or applicable states;

 

 

(l)

all Liens arising from time to time from or granted under any warehouse,
bailment, storage, manufacturing or supply agreement; provided that, such Liens
are granted in the ordinary course of business and in the case of supply or
manufacturing agreements arise only if Cognos or any Subsidiary, as applicable,
fails to perform its obligations thereunder;

 

 

(m)

conventional hypothecs of landlords in the Province of Quebec in relation to
immoveable property leased by Cognos or any Subsidiary, as applicable, in the
Province of Quebec, to the extent only of rental obligations owing under the
lease agreement relating to any such immoveable property;

 

 

(n)

Liens arising from court or arbitral proceedings; provided that, the claims
secured thereby are being contested in good faith by Cognos or the Subsidiary
affected thereby, execution thereon has been stayed and continues to be stayed
and such Liens do not, in the aggregate, impair the use of any material assets
of Cognos or any Subsidiary in the conduct of business of Cognos or any
Subsidiary;

 

 

(o)

deposits of cash securities in connection with any appeal, review or
contestation of any security or Lien, or any matter giving rise to any security
or Lien, described in paragraph (n) above;

 

 

(p)

any agreement or arrangement pursuant to which Cognos or any Subsidiary pledges
cash to any insurer, guarantor or third party contractor, made in the ordinary
course of business to secure the performance of bids, tenders, contracts (other
than contracts of debt), leases, customs duties and other similar obligations;

 

 

(q)

Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of combination of accounts or similar rights in the
ordinary course of conducting day-to-day banking business in relation to deposit
accounts or other funds maintained with a creditor depository institution
(collectively, “Banker’s Liens”); provided that, such Banker’s Liens (A) do not
relate to any deposit account that is a dedicated cash collateral account which
is subject to restrictions against access by the depositor or account holder,
(B) do not relate to any deposit account intended by the depositor or account
holder to provide collateral to the depository institution, and (C) are not
intended directly or indirectly to secure the payment or performance of Debt or
any other obligation;

 

 

(r)

the reversionary interests of landlords under operating leases of real property
(that are not capital leases and do not create Debt) with Cognos or a Subsidiary
as tenant;

 

- 17 -



--------------------------------------------------------------------------------

 

(s)

Purchase Money Liens (including Renewals (as defined in paragraph (x) below)
thereof), other than capital leases and vendor take-back liens, securing
Purchase Money Obligations not exceeding USD25,000,000 (or the Equivalent Amount
in other currency) in the aggregate at any time for Cognos and all of its
Subsidiaries;

 

 

(t)

capital leases (including Renewals thereof) securing capital lease obligations
not exceeding USD25,000,000 (or the Equivalent Amount in other currency) in the
aggregate at any time for Cognos and all of its Subsidiaries;

 

 

(u)

vendor take-back Liens (including Renewals thereof) over any asset purchased
securing the unpaid balance of sale of such asset; provided that, the aggregate
amount of all such unpaid balances at any time for Cognos and all of its
Subsidiaries shall not exceed USD25,000,000 (or Equivalent Amount in other
currency);

 

 

(v)

Liens over specific assets (as opposed to Liens over all or any substantial part
of the assets of Cognos or any Subsidiary) (including Renewals thereof),
excluding Capital Stock of Subsidiaries, securing obligations not exceeding
USD25,000,000 (or the Equivalent Amount in other currency) in the aggregate at
any time for Cognos and all of its Subsidiaries in addition to those Liens
permitted by paragraphs (s), (t) and (u);

 

 

(w)

such other Liens securing such obligations as may be approved by the Required
Lenders from time to time; and

 

 

(x)

the extension, renewal or refinancing of any of the Permitted Liens referred to
in paragraphs (s), (t), (u), (v) and (w); provided that, (A) such Liens do not
extend to any additional assets of Cognos or any Subsidiary, as applicable,
(B) the amount so secured does not exceed the original amount secured
immediately prior to such extension, renewal or refinancing and (C) the limits
referred to in paragraphs (s), (t), (u) and (v) above are observed (“Renewals”).

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Purchase Money Lien” means any Lien securing a Purchase Money Obligation;
provided that, (i) the assets encumbered thereby are limited to the assets in
respect of which such Purchase Money Obligation was incurred and (ii) such Lien
was created at the time of the acquisition of such assets to finance all or any
part of the purchase price for such acquisition.

“Purchase Money Obligation” means any Debt representing any unpaid part of, or
incurred (by way of creation, issue, guarantee, assumption or otherwise) to
provide any part of, the consideration for the acquisition of any assets or the
cost of constructing or improving any assets.

 

- 18 -



--------------------------------------------------------------------------------

“Quotation Date” means, in relation to any period for which an interest or
discount rate is to be determined hereunder:

 

 

(a)

(if the rate is the BA Reference Rate or CDOR) the first day of that period; or

 

 

(b)

(if the rate is LIBOR, including Reserve Adjusted LIBOR) two London Banking Days
before the first day of that period, unless market practice changes in the
London Interbank Market, in which case the Quotation Day will be determined by
the Canadian Agent in accordance with market practice in the London Interbank
Market (and if quotations would normally be given by leading banks in the London
Interbank Market on more than one day, the Quotation Day will be the last of
those days).

“Rateable Share” of any Lender means:

 

 

(a)

in relation to any outstanding Advance, or any interest or Fees payable thereon
or in relation thereto, the proportion borne by such Lender’s share of the
Advance to the full amount of such Advance;

 

 

(b)

in relation to any Relevant Revolving Facility, the proportion borne by such
Lender’s Commitment under that Relevant Revolving Facility to the Relevant Total
Commitment; and

 

 

(c)

in relation to any other matter, the proportion borne by (i) the sum of (A) the
total sum of all Commitments of such Lender under the Canadian Facilities plus
(B) the total sum of all Commitments of such Lender under the US Facilities
divided by (ii) the sum of (A) the total sum of all Commitments under the
Canadian Facilities plus (B) the total sum of all Commitments under the US
Facilities.

“Relevant Agent” means, in relation to any Borrowing, the Agent through whom
that Borrowing is, is deemed to be or is to be made (as the context requires)
available to the Relevant Borrower in accordance with the provisions of this
Agreement.

“Relevant Agent’s Accounts” means the Canadian Agent’s Accounts or US Agent’s
Accounts, as the context requires.

“Relevant Borrower” in relation to any Borrowing means the Borrower that
delivered the Borrowing Request for that Borrowing to the Relevant Agent or
Relevant Swing Line Lender and/or to whom that Borrowing has been, is deemed to
have been or is to be made (as the context requires) by the Relevant Lenders or
Relevant Lender pursuant to this Agreement.

“Relevant Borrower’s Accounts” means the Cognos Accounts or US Borrower’s
Accounts, as the context requires.

“Relevant Credit Facility” means a Relevant Revolving Facility or Relevant Swing
Line, as the context requires.

 

- 19 -



--------------------------------------------------------------------------------

“Relevant Lenders” in relation to any Borrowing means the Lender or Lenders that
made, are deemed to have made or are to make (as the context requires) that
Borrowing available under this Agreement.

“Relevant Reference Lender” means the Canadian Reference Lender or US Reference
Lender, as the context requires.

“Relevant Revolving Facility” means the Canadian Revolving Facility or US
Revolving Facility, as the context requires.

“Relevant Revolving Lenders” means the Canadian Revolving Lenders or US
Revolving Lenders, as the context requires.

“Relevant Swing Line” means the Canadian Swing Line or US Swing Line, as the
context requires.

“Relevant Swing Line Commitment” means the Canadian Swing Line Commitment or US
Swing Line Commitment, as the context requires.

“Relevant Swing Line Lender” means the Canadian Swing Line Lender or US Swing
Line Lender, as the context requires.

“Relevant Total Commitment” means the Total Canadian Revolving Commitment,
Canadian Swing Line Commitment, Total US Revolving Commitment or US Swing Line
Commitment, as the context requires.

“Repayment Notice” means a duly completed and signed notice from the Relevant
Borrower in the form of Schedule 4 (or such other form to substantially the same
effect as the Relevant Agent may accept).

“Required Lenders” means the Majority Lenders, except for those matters
specified in Subsections 16.18.2, 16.18.3 and 16.18.4 in which case it means
those Senior Lenders stipulated in those Subsections.

“Reserve Adjusted LIBOR” with respect to any Libor Loan under the US Revolving
Facility for any Interest Period means the rate determined by the US Agent
(rounded up, if necessary, to be expressed to three (3) decimal places) to be
the quotient of (i) LIBOR for such Interest Period divided by (ii) 1 minus the
Reserve Requirement applicable to such Libor Loan and Interest Period.

“Reserve Requirement” for each Interest Period of each Libor Loan made available
under the US Revolving Facility means the average daily maximum aggregate
reserve requirements (including all basic, supplemental, marginal, emergency and
other reserves) expressed as a decimal, imposed during such Interest Period
under the regulations of the Board of Governors of the US Federal Reserve System
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D) on member banks of the US Federal Reserve System.
Libor Loans under the US Revolving Facility shall be deemed to constitute such
“Eurocurrency Liabilities”.

 

- 20 -



--------------------------------------------------------------------------------

“Revolving Facility” means the Canadian Revolving Facility or US Revolving
Facility, as the context requires.

“Rollover” means (i) the continuation on the Period End Date of an outstanding
Libor Loan (or a portion thereof) for another Interest Period or (ii) a new
issue of Acceptances on the Period End Date of an outstanding issue of
Acceptances in an aggregate face amount equal to the aggregate face amount of
such outstanding issue of Acceptances (or a portion thereof); provided that, the
entire Net Acceptance Proceeds derived from such new issue of Acceptances are
used to pay, to the extent thereof, such outstanding issue of Acceptances (or
portion thereof, as the case may be).

“Rollover Date” means a Business Day on which a Rollover of all or a portion of
a Libor Loan or an issue of Acceptances takes place.

“Sales Taxes” means sales, transfer, turnover or value added taxes of any nature
or kind, including Canadian goods and services taxes and federal, state and
provincial sales and excise taxes.

“Screen Rate” means (i) in relation to CDOR, the average (rounded up, if
necessary, to be expressed to three (3) decimal places) of the Canadian
Interbank Bid BA Rates for Canadian dollar denominated bankers’ acceptances and
(ii) in relation to LIBOR, the British Bankers’ Association Interest Settlement
Rate for U.S. Dollars; in each case for the relevant period displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Canadian Agent may specify another page or
service displaying the appropriate rate after consultation with Cognos and the
Lenders.

“Senior Lenders” means the Agents and the Lenders, or (as the context so admits)
each and any of them.

“Senior Officer” of any person means the President, the Chief Executive Officer,
the Chief Operating Officer, the Chief Financial Officer, the Treasurer, a
Senior Vice President, a Vice President, the Secretary or the Controller of such
person, or any other representative of such person (including a representative
of another person that is managing the business of such person) who performs the
function normally expected of an individual holding any of the aforesaid
offices, including any trustee of a person that is a trust.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of Cognos or
an ERISA Affiliate and no person other than Cognos and the ERISA Affiliates or
(ii) was so maintained and in respect of which Cognos or an ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

“Solvent” means, when used with respect to a person, that (i) is incorporated or
formed under the laws of a jurisdiction other than Canada or any province or
territory thereof, (A) the fair value of the assets of such person (both at fair
value and present fair saleable value) is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves), whether or not reflected on a balance
sheet prepared in accordance with US GAAP and whether direct or indirect, fixed
or contingent, secured or

 

- 21 -



--------------------------------------------------------------------------------

unsecured, disputed or undisputed), (B) such person is able to pay its debts or
obligations in the ordinary course as they mature and (C) such person does not
have unreasonably small capital (or equivalent or like criteria) to carry out
its business as conducted and as proposed to be conducted or (ii) is
incorporated or formed under the laws of Canada or any province or territory
thereof, (A) such person is not for any reason unable to meet its obligations as
they generally become due, (B) such person has not ceased paying its current
obligations in the ordinary course of business as they generally become due and
(C) the aggregate property of such person is, at a fair valuation, sufficient,
or, if disposed of at a fairly conducted sale under legal process, would be
sufficient, to enable payment of all its obligations, due and accruing due.

“Stamping Fee” means the stamping fee payable to a Canadian Lender on an
Acceptance at the time that Acceptance is issued, calculated and payable in the
manner provided for in Section 6.7.

“Standby Fee” means standby fee payable under Section 9.2.

“Standby Instrument” means a documentary or trade credit, bank guarantee,
standby letter of credit or similar document, as the context requires.

“Standby Instrument Disbursement” means an Advance deemed to be made by an
Issuing Bank pursuant Subsection 8.2.4.

“Standby Instrument Fees” means standby instrument fees payable pursuant to and
in accordance with Section 8.5.

“Standby Instrument Exposure” in relation to any Standby Instrument at any time
means the maximum amount remaining available to be drawn upon under that Standby
Instrument at that time.

“Statutory Prior Claims” relative to any person means claims for unpaid wages,
vacation pay, worker’s compensation, unemployment insurance premiums, pension
plan contributions, employee or non-resident withholding tax source deductions,
unremitted Sales Taxes (net of applicable input credits, in the case of goods
and services, value-added and similar taxes), customs duties, realty taxes
(including utility charges and business taxes which are collectable like realty
taxes) or similar statutory obligations secured by a Lien on such person’s
assets; and “Statutory Prior Liens” means the Liens securing Statutory Prior
Claims.

“Subsidiary” means with respect to any person, any (i) corporation (or foreign
equivalent) or (ii) general partnership, limited partnership, trust or limited
liability company (or foreign equivalent) (each, a “Non-Corporate Entity”), in
either case, of which more than 50% of the outstanding Capital Stock having
ordinary voting power (irrespective of whether at the time Capital Stock of any
other class or classes of such corporation or Non-Corporate Entity shall or
might have voting power upon the occurrence of any contingency) is at the time
directly or indirectly (through one or more Subsidiaries) owned by such person.
In the case of a Non-Corporate Entity, a person shall be deemed to have more
than 50% of interests having ordinary voting power only if such person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in such Non-Corporate Entity. For purposes of this
definition, any managerial powers or rights comparable to managerial powers
afforded to a person solely by reason of such person’s ownership or Control of a
general partner, trustee or

 

- 22 -



--------------------------------------------------------------------------------

comparable interests (or foreign equivalent) shall not be deemed to be
‘interests having ordinary voting power”. Unless expressly provided otherwise,
each reference elsewhere in this Agreement to a “Subsidiary” without further
qualification shall mean a Subsidiary of Cognos.

“Swing Line Commitment” means the Canadian Swing Line Commitment or US Swing
Line Commitment, as the context requires.

“Swing Line” means the Canadian Swing Line or US Swing Line, as the context
requires.

“Taxes” means all taxes of any kind or nature whatsoever including federal large
corporation taxes, provincial capital taxes, realty taxes (including utility
charges which are collectible like realty taxes), business taxes, property
transfer taxes, Income Taxes, Sales Taxes, customs duties, payroll taxes,
levies, stamp taxes, royalties, duties, and all fees, deductions, compulsory
loans and withholdings imposed, levied, collected, withheld or assessed as of
the date hereof or at any time in the future, by any governmental authority of
or within Canada, the United States of America or any other jurisdiction
whatsoever having power to tax, together with penalties, fines, additions to tax
and interest thereon.

“Term” for any Advance by way of Acceptances means the period of one (1), two
(2), three (3) or six (6) months, as selected by Cognos in a Borrowing Request
commencing on the Borrowing Date of such Advance; provided that, (i) any Term
that would otherwise end on a day which is not a Business Day shall be extended
or shortened in accordance with the Modified Following Business Day Convention
and (ii) Cognos may not select a Term that expires after the Maturity Date.

“Test Period” at any time means the period of four consecutive Fiscal Quarters
then last ended.

“Total Canadian Revolving Commitment” means the total sum of the Canadian
Revolving Commitments of the Canadian Revolving Lenders.

“Total Commitment” means the total sum of all the Commitments of all the
Lenders.

“Total Debt” means all consolidated Debt of Cognos and its Subsidiaries.

“Total Revolving Commitment” means the sum of the Total Canadian Revolving
Commitment and the Total US Revolving Commitment.

“Total US Revolving Commitment” means the total sum of the US Revolving
Commitments of the US Lenders.

“Transferee” has the defined meaning assigned in Subsection 17.11.4.

“Type” means, with respect to any Advance, its form as a Canadian Prime Rate
Loan, Libor Loan, US Prime Rate Loan, US Base Rate Loan or an issue of
Acceptances.

“United States” means the United States of America.

“United States Dollars”, “US Dollars” and the symbol “USD” each means dollars
which are the lawful currency of the United States.

 

- 23 -



--------------------------------------------------------------------------------

“US Agent” means Toronto Dominion (Texas) LLC acting in its capacity as US
administration agent under this Agreement for and on behalf of itself and the
other Senior Lenders, and not in its individual capacity as a Lender, or (as the
context requires) any replacement US administration agent that is appointed
pursuant to Subsection 16.15.1.

“US Agent’s Accounts” means such accounts of the US Agent maintained at such
office and marked to such reference as the US Agent shall notify to each of the
US Lenders and the US Borrower from time to time as being the accounts to which
payments and transfers to the US Agent pursuant to this Agreement are to be
made.

“US Base Rate” on any day means the variable nominal interest rate equal on such
day to the percentage rate per annum determined by the Canadian Agent to be the
greater of (i) the rate of interest which the Canadian Reference Lender (rounded
up, if necessary, to be expressed to three (3) decimal places) establishes from
time to time as the reference rate of interest for determination of the interest
rates it will charge for commercial loans made in US Dollars in Canada and which
it refers to as its base rate (or any equivalent or analogous such rate) or
(ii) the sum of (A) the yearly rate of interest to which the Federal Funds Rate
is equivalent plus (B) three quarters of one percent (0.75%).

“US Base Rate Loan” means an Advance made under a Canadian Facility by way of
loan in United States Dollars on which interest shall be calculated in
accordance with the applicable provisions of this Agreement with reference to
the US Base Rate.

“US Borrower” means Cognos Corporation, existing as at the date hereof as a
corporation incorporated under the laws of the State of Delaware.

“US Borrower’s Accounts” in relation to any Drawdown made by the US Borrower
means such accounts of the US Borrower as the US Borrower shall designate in the
Borrowing Request for that Drawdown as being the accounts to which the proceeds
of such Drawdowns are to be transferred.

“US Facility” means the US Revolving Facility or US Swing Line, as the context
requires.

“US Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“US GAAP” means generally accepted accounting principles in the United States
consistent with those applied in the preparation of the audited financial
statements of Cognos dated February 28, 2007, subject, however, to the
provisions of Section 1.7.

“US Internal Revenue Code” means the Internal Revenue Code of 1986 of the United
States.

“US Lender” means a US Revolving Lender or the US Swing Line Lender, as the
context requires.

“US Prime Rate” on any day means the variable nominal interest rate equal on
such day to the percentage rate per annum determined by the US Agent (rounded
up, if necessary, to be expressed to three (3) decimal places) to be the greater
of (i) the rate of interest most recently announced by the US Reference Lender
at its New York branch as its prime or base rate (or any

 

- 24 -



--------------------------------------------------------------------------------

equivalent or analogous such rate) for US Dollar commercial loans or (ii) the
sum of (A) the yearly rate of interest to which the Federal Funds Rate is
equivalent plus (B) one-half of one percent (0.5%). The US Prime Rate is not
necessarily intended to be the lowest rate of interest charged by the US
Reference Lender to its US customers in connection with extensions of credit
made by it in its capacity as a lender.

“US Prime Rate Loan” means an Advance made under a US Facility by way of loan in
US Dollars on which the interest rate shall be calculated in accordance with the
applicable provisions of this Agreement with reference to the US Prime Rate.

“US Reference Lender” means The Toronto-Dominion Bank (or any Affiliate
designated by it) acting in its capacity as a reference bank under this
Agreement with respect to the US Facilities or any replacement or additional
such reference bank appointed pursuant to Subsection 16.15.2.

“US Revolving Commitment” of any Lender means the maximum portion of the US
Revolving Facility which such Lender has agreed to make available to the US
Borrower as set out opposite its name under the “US Revolving Commitment” column
in Schedule 1, or as set forth in any Loan Transfer Agreement, as such amount
may be changed from time to time pursuant to the provisions of this Agreement,
including pursuant to Section 10.4.

“US Revolving Facility” means the credit facility established in favour of the
US Borrower under Article 4.

“US Revolving Lender” means (i) each person listed as a US Lender in Schedule 1
with a US Revolving Commitment and (ii) each immediate and subsequent Transferee
of each person referred to in Clause (i) of this definition relative to its
rights and obligations as a US Revolving Lender under the US Revolving Facility.

“US Swing Line” means the credit facility established in favour of the US
Borrower under Article 5.

“US Swing Line Advance” means an Advance to the US Borrower made pursuant to the
US Swing Line.

“US Swing Line Commitment” means the maximum amount of the US Swing Line which
the US Swing Line Lender has agreed to make available to the US Borrower
pursuant to the US Swing Line as set out opposite its name under “US Swing Line
Commitment” in Schedule 1, as such amount may be changed from time to time
pursuant to the provisions of this Agreement, including pursuant to
Section 10.4.

“US Swing Line Lender” means (i) Toronto Dominion (Texas) LLC acting in its
capacity as a swing line lender under the US Swing Line through its designated
lending office located in New York City or (ii) any immediate or subsequent
Transferee of Toronto Dominion (Texas) LLC relative to its rights and
obligations as such US swing line lender.

“US Swing Line Loan” means a Loan owing to the US Swing Line Lender under the US
Swing Line.

 

- 25 -



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a person (the “relevant party”) means any
Subsidiary, all of the outstanding Capital Stock of which, shall at the time be
owned (except for director’s qualifying shares or equivalent) and Controlled,
directly or indirectly, by the relevant party and/or one or more Wholly-Owned
Subsidiaries of the relevant party, or by the relevant party and one or more
Wholly-Owned Subsidiaries of the relevant party. A person shall be deemed to be
a Wholly-Owned Subsidiary of another person if it is a Wholly-Owned Subsidiary
of a person that is that other’s Wholly-Owned Subsidiary. Unless the context
otherwise requires, each reference elsewhere in this Agreement to a
“Wholly-Owned Subsidiary” without further qualification shall mean a
Wholly-Owned Subsidiary of Cognos.

“$” means CAD or USD, as the context requires.

1.2 Extended Meanings. To the extent the context so admits, in this Agreement
the following words and expressions shall be given the extended meanings set out
opposite them:

an “agreement” – any agreement, oral or written, simple contract or specialty,
bond, bill of exchange, indenture, instrument or undertaking.

“asset” – any undertaking, business, property (real, personal or mixed, tangible
or intangible) or other asset.

“change” – change, modify, alter, amend, supplement, extend, renew, compromise,
novate, replace, terminate, release, discharge, cancel, suspend or waive.

“claim” – claim, claim over, cross-claim, counter-claim, defence, demand,
liability, suit, action or proceeding, judgment, order or award of any court,
other governmental authority, arbitrator or other alternative dispute resolution
authority.

“dispose” – sell, transfer, assign or otherwise dispose of any asset, or the
commercial benefits of use or ownership of any asset, including the right to
profit or gain therefrom, whether in a single transaction or in a series of
related transactions.

a “document” – a written agreement, consent, waiver, certificate, notice or
other written document or instrument.

“final judgment” – a judgment, order, declaration or award of a court, other
governmental authority, arbitrator or other alternative dispute resolution
authority of competent jurisdiction from which no appeal may be made or from
which all rights of appeal have expired or been exhausted.

a “government” – (i) the Crown in right of Canada or in the right of any
Province of Canada, (ii) the government of a Territory in Canada, (iii) a
municipality in Canada or (iv) the government of a foreign country or any
political subdivision of it.

“governmental authority” – any court, administrative tribunal, regulatory
authority, government, union of nations or any agency or other authority of a
government or union of nations.

 

- 26 -



--------------------------------------------------------------------------------

“include” – include without limitation, and such term shall not be construed to
limit any word or statement which it follows to the specific items or matters
immediately following it or similar terms or matters.

“losses and expenses” – losses, costs, expenses, damages, penalties and
judgments and awards of any court or other governmental authority, arbitrator,
mediator or other alternative dispute resolution authority, including any
applicable awarded costs, and legal fees and disbursements on a solicitor and
client basis.

“obligations” – indebtedness, obligations, promises, covenants,
responsibilities, duties and liabilities (actual or contingent, direct or
indirect, matured or unmatured, now existing or arising hereafter), whether
arising by agreement or statute, at law, in equity or otherwise.

“paid in full” and “repaid in full” in relation to any payment obligation owing
to any person (the “obligee”) – permanent, indefeasible and irrevocable payment
in cash (or other freely available funds transfer as may be expressly provided
for in the applicable document creating or evidencing such payment obligation)
to the applicable obligee in full of such payment obligation in accordance with
the express provisions of the applicable document creating or evidencing such
payment obligation, without regard to any compromise, reduction or disallowance
of all or any item or part thereof by virtue of the application of any
bankruptcy, insolvency, fraudulent conveyance, assignment, preference or other
similar such laws, any law affecting creditors’ rights generally or general
principles of equity, and, if applicable, the cancellation or expiry of any
commitment of the obligee to lend or otherwise extend credit.

a “person” – an individual, including an individual in his or her capacity as
trustee, executor, administrator or other representative, a sole proprietorship,
a partnership, an unincorporated association, an unincorporated syndicate, an
unincorporated organization, a trust, including a business trust, a body
corporate organized under the laws of any jurisdiction, a government or agency
of a government or any other legal or commercial entity.

“proceeding” – any proceeding, legal action, lawsuit, arbitration, mediation,
alternative dispute resolution proceeding or other proceeding.

“receiver” – a privately appointed or court appointed receiver or receiver and
manager, interim receiver, liquidator, trustee in bankruptcy, administrator,
administrative receiver and any other like or similar official.

“representative” – any person empowered to act for another, including an agent,
director, officer or employee of a body corporate or an association and a
trustee, executor or administrator of an estate.

“rights” – rights, titles, benefits, interests, powers, authorities,
discretions, privileges, immunities and remedies (actual or contingent, direct
or indirect, matured or unmatured, now existing or arising hereafter), whether
arising by agreement or statute, at law, in equity or otherwise.

“set-off” – any right or obligation of set-off, compensation, offset,
combination of accounts, netting, retention, withholding, reduction, abatement,
deduction, counter-claim, cross-claim or any similar right or obligation, or (as
the context requires) any exercise of any such right or performance of such
obligation.

 

- 27 -



--------------------------------------------------------------------------------

a “successor” of a person (the “relevant party”) - (i) any amalgamated or other
body corporate of which the relevant party or any of its successors is one of
the amalgamating or merging body corporates and (ii) any person to whom all or
substantially all of the assets of the relevant party are transferred.

“written” and “in writing” – an original writing, a pdf or facsimile copy of a
writing or an e-mail.

1.3 Grammatical Variations. In this Agreement, unless the context otherwise
requires, (i) words and expressions (including words and expressions
(capitalized or not) defined or given extended meanings) in the singular include
the plural and vice versa (the necessary changes being made to fit the context),
(ii) words in one gender include all genders and (iii) grammatical variations of
words and expressions (capitalized or not) which are defined or given extended
meanings shall be construed in like manner.

1.4 References to Agreements. Each reference in this Agreement to any agreement
(including this Agreement and any other defined term that is an agreement) at
any time shall be construed so as to include such agreement (including any
attached schedules, appendices and exhibits) and each change thereto made at or
before that time.

1.5 References to Statutes. Each reference in this Agreement to any code,
statute, regulation, official interpretation, directive or other legislative
enactment of Canada, the United States or any other foreign jurisdiction
(including any political subdivision of any of the foregoing) at any time shall
be construed so as to include such code, statute, regulation, official
interpretation, directive or enactment and each change thereto made at or before
that time.

1.6 Headings, etc. The division of this Agreement into Articles, Sections and
Subsections and the insertion of headings are for the convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
References to Articles, Sections, Subsections, paragraphs, subparagraphs,
Clauses and Schedules are references to Articles, Sections, Subsections,
paragraphs, subparagraphs and Clauses of and Schedules annexed to this
Agreement. The Article and Section headings in this Agreement are included
solely for convenience, are not intended to be full or accurate descriptions and
shall not be considered part of this Agreement. The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section, Subsection, paragraph, subparagraph, Clause or
other portion of this Agreement.

1.7 Accounting Principles. All accounting terms not specifically defined herein
shall be construed in accordance with US GAAP; provided, however, that, if any
changes in accounting principles from those used in the preparation of the
audited financial statements of Cognos dated February 28, 2007 hereafter occur
by reason of the promulgation of rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or successors thereto or agencies
with similar functions) and result in a change in the method of calculation of
financial covenants or the terms related thereto contained in this Agreement,
Cognos shall, at its

 

- 28 -



--------------------------------------------------------------------------------

option, (a) furnish to the Canadian Agent, together with each delivery of the
consolidated financial statements of Cognos and its Subsidiaries required to be
delivered pursuant to Section 14.1.8, a written reconciliation setting forth the
differences that would have resulted if such financial statements had been
prepared utilizing accounting principles and policies in conformity with those
used to prepare the audited financial statements of Cognos dated February 28,
2007 or (b) agree with the Canadian Agent to amend such financial covenants or
terms equitably to reflect such changes so that the criteria for evaluating the
financial condition of Cognos and its Subsidiaries shall be the same after such
changes as if such changes had not been made; provided, however, that at all
times in the case of clause (a) above, and in the case of clause (b) above until
the amendment referred to in such clause (b) becomes effective, all covenants
and related calculations under this Agreement shall be performed, observed and
determined as though no such changes in accounting principles had been made.

1.8 References to Time. Each reference in this Agreement to any time of the day
shall, unless otherwise stated, be construed as a reference to Toronto time.

1.9 Rounding. Unless otherwise stated, all dollar amounts determined pursuant to
this Agreement shall be rounded to the nearest cent.

ARTICLE 2

THE CANADIAN REVOLVING FACILITY

2.1 Grant of Facility. Upon and subject to the terms and conditions of this
Agreement, the Canadian Revolving Lenders hereby establish a committed revolving
operating credit facility in favour of Cognos for general corporate purposes.
Each Canadian Revolving Lender severally (and not jointly) agrees to make its
share available in each Borrowing to be made under the Canadian Revolving
Facility in accordance with its Rateable Share of the Canadian Revolving
Facility.

2.2 Facility Limit.

2.2.1 General. On each Borrowing Date under the Canadian Revolving Facility,
Cognos shall ensure that the Credit Amount of all Advances outstanding under the
Canadian Revolving Facility does not exceed the Total Canadian Revolving
Commitment.

2.2.2 Total Canadian Revolving Commitment. Except for temporary excesses arising
from foreign exchange fluctuations permitted under Section 10.6, Cognos shall
repay Advances made available to it to the extent required so as to ensure that
the aggregate Credit Amount of all Advances outstanding under the Canadian
Revolving Facility shall not exceed the Total Canadian Revolving Commitment at
any time.

2.2.3 Changes. The initial Total Canadian Revolving Commitment is USD90,000,000.
The Total Canadian Revolving Commitment shall be reduced by the amount of each
reduction in the Total Canadian Revolving Commitment made pursuant to
Sections 10.1, 10.3 and 10.7, and accordingly (except for a reduction pursuant
to Section 10.7) the Canadian Revolving Commitment of each Canadian Revolving
Lender shall be reduced by the proportion of such reduction which such Canadian
Revolving Lender’s Canadian Revolving Commitment bears to the Total Canadian
Revolving Commitment. Each Affected Lender’s Canadian Revolving

 

- 29 -



--------------------------------------------------------------------------------

Commitment shall be permanently cancelled and reduced to the extent required
pursuant to Section 10.7. Each Canadian Revolving Lender’s Canadian Revolving
Commitment shall also be increased or decreased from time to time by the amount
of its pro rata share of each increase or decrease in the Total Canadian
Revolving Commitment pursuant to Section 10.4.

2.3 Availability. Upon and subject to the terms and conditions of this
Agreement, Cognos may borrow, repay and reborrow Advances under the Canadian
Revolving Facility during the Availability Period on a revolving basis by way of
Canadian Prime Rate Loans, Libor Loans, US Base Rate Loans and Acceptances. In
addition, Cognos may borrow by way of Standby Instrument under the Canadian
Revolving Facility in accordance with the provisions of Article 8.

2.4 Drawdown Requests. Cognos must deliver a Borrowing Request to the Canadian
Agent to obtain a Drawdown under the Canadian Revolving Facility at the times
and stipulating the information specified below:

 

 

(a)

for a Canadian Prime Rate Loan or US Base Rate Loan, before 10:00 a.m. on the
Business Day before the proposed Drawdown Date specifying the principal amount
(which must be in a minimum amount of $1,000,000 and be a whole number multiple
of $100,000) and proposed Drawdown Date (which must be a Business Day falling
within the Availability Period);

 

 

(b)

for a Libor Loan, before 10:00 a.m. on the Business Day before the Quotation
Date for the Interest Period for the proposed Loan commencing on the proposed
Drawdown Date specifying the principal amount (which must be in a minimum amount
of USD1,000,000 and be a whole number multiple of USD100,000) and the proposed
Interest Period (which must commence on a Business Day and end on a Business Day
occurring on or before the Maturity Date and comply with the requirements of
Subsection 9.1.7);

 

 

(c)

for an issue of Acceptances, before 10:00 a.m. on the second Business Day before
the Quotation Date for the Term of the proposed issue of Acceptances commencing
on the proposed Drawdown Date specifying the principal amount (which must be in
a minimum amount of CAD1,000,000 and be a whole number multiple of CAD100,000)
and the proposed Term (which must commence on a Business Day and end on a
Business Day occurring on or before the Maturity Date and comply with the
requirements of Subsection 6.5.1); and

 

 

(d)

for the issue of a Standby Instrument, in accordance with the provisions of
Article 8.

2.5 Disbursement. The proceeds of each Drawdown, other than by Standby
Instrument, under the Canadian Revolving Facility, when received by the Canadian
Agent, shall, subject to Sections 10.8 and 11.2, be advanced by the Canadian
Agent pursuant to Subsection 6.6.2 or Section 16.20.1, as the case may be, by
bank transfer to the credit of the Cognos Accounts.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE 3

THE CANADIAN SWING LINE

3.1 Establishment of Canadian Swing Line. Upon and subject to the terms and
conditions of this Agreement, the Canadian Swing Line Lender hereby establishes
a committed revolving operating credit facility in favour of Cognos for general
corporate purposes.

3.2 Canadian Swing Line Commitment.

3.2.1 General. On each Borrowing Date under the Canadian Swing Line, Cognos
shall ensure that the Credit Amount of all Advances outstanding under the
Canadian Swing Line does not exceed the Canadian Swing Line Commitment.

3.2.2 Canadian Swing Line Commitment. Except for temporary excesses arising from
foreign exchange fluctuations permitted under Section 10.6, Cognos shall repay
Advances made available to it to the extent required so as to ensure that the
aggregate Credit Amount of all Advances outstanding under the Canadian Swing
Line shall not exceed the Canadian Swing Line Commitment at any time.

3.2.3 Changes. The initial Canadian Swing Line Commitment is USD10,000,000. The
Canadian Swing Line Commitment shall be reduced by the amount of each reduction
in the Canadian Swing Line Commitment made pursuant to Sections 10.1, 10.3 and
10.7. The Canadian Swing Line Commitment shall also be increased or decreased
from time to time by the amount of each increase or decrease in the Canadian
Swing Line Commitment pursuant to Section 10.4.

3.3 Availability. Upon and subject to the terms and conditions of this
Agreement, Cognos may borrow, repay and reborrow Advances under the Canadian
Swing Line during the Availability Period on a revolving basis by way of
Canadian Prime Rate Loans, Libor Loans, US Base Rate Loans and Acceptances. In
addition, Cognos may borrow by way of Standby Instrument under the Canadian
Swing Line in accordance with the provisions of Article 8.

3.4 Drawdown Requests. Cognos must deliver a Borrowing Request to the Canadian
Swing Line Lender to obtain a Drawdown under the Canadian Swing Line at the
times and stipulating the information specified below:

 

 

(a)

for a Canadian Prime Rate Loan or US Base Rate Loan, before 10:00 a.m. on the
proposed Drawdown Date specifying the principal amount (which must be in a
minimum amount of $500,000 and be a whole number multiple of $100,000) and
proposed Drawdown Date (which must be a Business Day falling within the
Availability Period);

 

 

(b)

for a Libor Loan, before noon on the Business Day before the Quotation Date for
the Interest Period for the proposed Loan commencing on the proposed Drawdown
Date specifying the principal amount (which must be in a minimum amount of
USD500,000 and be a whole number multiple of USD100,000) and the proposed
Interest Period (which must commence on a Business Day and end on a Business Day
occurring on or before the Maturity Date and comply with the requirements of
Subsection 9.1.7);

 

- 31 -



--------------------------------------------------------------------------------

 

(c)

for an issue of Acceptances, before 2:00 p.m. on the Business Day before the
Quotation Date for the Term of the proposed issue of Acceptances commencing on
the proposed Drawdown Date specifying the principal amount (which must be in a
minimum amount of CAD500,000 and be a whole number multiple of CAD100,000) and
the proposed Term (which must commence on a Business Day and end on a Business
Day occurring on or before the Maturity Date and comply with the requirements of
Subsection 6.5.1); and

 

 

(d)

for the issue of a Standby Instrument, in accordance with the provisions of
Article 8.

3.5 Telephone Borrowing Requests. Cognos authorizes the Canadian Swing Line
Lender to make each Drawdown and transfer funds based on notice by telephone
made by any individual that the Canadian Swing Line Lender in good faith
believes to be acting on behalf of Cognos, it being understood that the
foregoing authorization is specifically intended to allow Cognos to request a
Drawdown under the Canadian Swing Line by telephone. Cognos agrees to deliver
promptly to the Canadian Swing Line Lender a written confirmation of each
Drawdown or other funds transfer request signed by a Senior Officer of Cognos.
If the written confirmation differs in any material respect from the action
taken by the Canadian Swing Line Lender, or if no written confirmation is given,
the records of the Canadian Swing Line Lender shall govern, absent manifest
error.

3.6 Disbursement. The proceeds of each Drawdown under the Canadian Swing Line
shall, subject to Sections 10.8 and 11.2, be advanced by the Canadian Swing Line
Lender by bank transfer to the credit of the Cognos Accounts.

ARTICLE 4

THE US REVOLVING FACILITY

4.1 Grant of Facility.

4.1.1 Establishment of US Commitments. Upon and subject to the terms and
conditions of this Agreement, the US Revolving Lenders hereby establish a
committed revolving operating credit facility in favour of the US Borrower for
general corporate purposes. Each US Revolving Lender severally (and not jointly)
agrees to make its share available in each Borrowing to be made under the US
Revolving Facility in accordance with its Rateable Share of the US Revolving
Facility.

4.1.2 HSBC Bank US.

 

 

(a)

The parties acknowledge that HSBC Bank US is acting as a US Lender hereunder on
an uncommitted basis and that HSBC Bank Canada’s Commitment is an aggregate
Commitment for making Advances under the US Facilities and under the Canadian
Facilities.

 

- 32 -



--------------------------------------------------------------------------------

 

(b)

Notwithstanding the requirements of Subsection 4.1.1, in the event that HSBC
Bank Canada is required to act as a US Lender as the result of HSBC Bank US
ceasing to provide funding as a US Lender and accordingly, either Borrower is
required to deduct or withhold amounts for Taxes for the account of HSBC Bank
Canada, such Borrower shall not be required pursuant to Section 9.7 or 9.9 to
increase such payments to be made for the account of HSBC Bank Canada to the
amount that would otherwise have been required to ensure HSBC Bank Canada
received and retained a net sum equal to the sum it would have received and
retained if no deductions or withholdings were required. Whenever such Taxes are
deducted or withheld by a Borrower for the account of HSBC Bank Canada in the
circumstances provided for in the preceding sentence, such Borrower shall send
to the Canadian Agent as soon as same becomes available, the required receipts
and documentary evidence with respect to such payment and shall provide the
Agents and HSBC Bank Canada with all such assistance and documentation as may be
necessary for HSBC Bank Canada to obtain credit for tax purposes in respect of
such deduction or withholding.

4.2 Facility Limit.

4.2.1 General. On each Borrowing Date under the US Revolving Facility, the US
Borrower shall ensure that the Credit Amount of all Advances under the US
Revolving Facility does not exceed the Total US Revolving Commitment.

4.2.2 Total US Revolving Commitment. The US Borrower shall repay Advances made
available to it to the extent required so as to ensure that the aggregate Credit
Amount of all Advances outstanding under the US Revolving Facility shall not
exceed the Total US Revolving Commitment at any time.

4.2.3 Changes. The initial Total US Revolving Commitment is USD90,000,000. The
Total US Revolving Commitment shall reduce by the amount of each reduction of
the Total US Revolving Commitment made pursuant to Sections 10.1, 10.3 and 10.7,
and accordingly (except for a reduction pursuant to Section 10.7) the US
Revolving Commitment of each US Revolving Lender shall reduce by the proportion
of such reduction which such US Revolving Lender’s US Revolving Commitment bears
to the Total US Revolving Commitment. Each Affected Lender’s US Revolving
Commitment shall reduce to the extent required pursuant to Section 10.7. Each US
Revolving Lender’s US Revolving Commitment shall also be increased or decreased
from time to time by the amount of its pro rata share of each increase or
decrease in the Total US Revolving Commitment pursuant to Section 10.4.

4.3 Availability. Upon and subject to the terms and conditions of this
Agreement, the US Borrower may borrow, repay and reborrow Advances denominated
in US Dollars under the US Revolving Facility during the Availability Period on
a revolving basis by way of Libor Loans and US Prime Rate Loans. In addition,
the US Borrower may borrow by way of Standby Instruments under the US Revolving
Facility in accordance with the provisions of Article 8.

 

- 33 -



--------------------------------------------------------------------------------

4.4 Drawdown Requests. The US Borrower must deliver a Borrowing Request to the
US Agent (with a copy to the Canadian Agent) to obtain a Drawdown under the US
Revolving Facility at the times and stipulating the information specified below:

 

 

(a)

for a US Prime Rate Loan, before 10:00 a.m. (New York City time) on the Business
Day before the proposed Drawdown Date and specifying the principal amount (which
must be in a minimum amount of USD1,000,000 and be a whole number multiple of
USD100,000) and proposed Drawdown Date (which must be a Business Day falling
within the Availability Period);

 

 

(b)

for a Libor Loan, before noon (New York City time) on the Business Day before
the Quotation Date for the proposed Interest Period specifying the principal
amount (which must be in a minimum amount of USD1,000,000 and be a whole number
multiple of USD100,000) and the proposed Interest Period (which must commence on
a Business Day and end on a Business Day occurring on or before the Maturity
Date and comply with the requirements of Subsection 9.1.7); and

 

 

(c)

for the issue of a Standby Instrument, in accordance with the provisions of
Article 8.

4.5 Disbursement. The proceeds of each Drawdown by way of Loan under the US
Revolving Facility, when received by the US Agent, shall, subject to
Sections 10.8 and 11.2, be advanced by the US Agent pursuant to
Subsection 16.20.1 by bank transfer to the credit of the US Borrower’s Accounts.

ARTICLE 5

THE US SWING LINE

5.1 Establishment of US Swing Line. Upon and subject to the terms and conditions
of this Agreement, the US Swing Line Lender hereby establishes a committed
revolving operating credit facility in favour of the US Borrower for general
corporate purposes.

5.2 Facility Limit.

5.2.1 General. On each Borrowing Date under the US Swing Line, the US Borrower
shall ensure that the Credit Amount of all Advances under the US Swing Line does
not exceed the US Swing Line Commitment.

5.2.2 US Swing Line Commitment. The US Borrower shall repay Advances made
available to it to the extent required so as to ensure that the aggregate Credit
Amount of all Advances under the US Swing Line does not exceed the US Swing Line
Commitment at any time.

5.2.3 Changes. The initial US Swing Line Commitment is USD10,000,000. The US
Swing Line Commitment shall reduce by the amount of each reduction in the US
Swing Line Commitment made pursuant to Sections 10.1, 10.3 and 10.7. The US
Swing Line Commitment shall also be increased or reduced from time to time by
the amount of each increase or decrease in the US Swing Line Commitment pursuant
to Section 10.4.

 

- 34 -



--------------------------------------------------------------------------------

5.3 Availability. Upon and subject to the terms and conditions of this
Agreement, the US Borrower may borrow, repay and reborrow Advances denominated
in US Dollars under the US Swing Line during the Availability Period on a
revolving basis by way of US Prime Rate Loans and Libor Loans. In addition, the
US Borrower may also borrow by way of Standby Instruments under the US Swing
Line in accordance with the provisions of Article 8.

5.4 Drawdown Requests. The US Borrower must deliver a Borrowing Request to the
US Swing Line Lender to obtain a Drawdown under the US Swing Line at the times
and stipulating the information specified below:

 

 

(a)

for a US Prime Rate Loan, before 10:00 a.m. (New York City time) on the proposed
Drawdown Date and specifying the principal amount (which must be in a minimum
amount of USD500,000 and be a whole number multiple of USD100,000) and proposed
Drawdown Date (which must be a Business Day falling within the Availability
Period);

 

 

(b)

for a Libor Loan, before noon (New York City time) on the Business Day before
the Quotation Date for the proposed Interest Period specifying the principal
amount (which must be in a minimum amount of USD500,000 and be a whole number
multiple of USD100,000) and the proposed Interest Period (which must commence on
a Business Day and end on a Business Day occurring on or before the Maturity
Date and comply with the requirements of Subsection 9.1.7); and

 

 

(c)

for the issue of a Standby Instrument, in accordance with the provisions of
Article 8

5.5 Telephone Borrowing Requests. The US Borrower authorizes the US Swing Line
Lender to make each Drawdown and transfer funds based on notice by telephone
made by any individual that the US Swing Line Lender in good faith believes to
be acting on behalf of the US Borrower, it being understood that the foregoing
authorization is specifically intended to allow the US Borrower to request a
Drawdown under the US Swing Line by telephone. The US Borrower agrees to deliver
promptly to the US Swing Line Lender a written confirmation of each Drawdown or
other funds transfer request signed by a Senior Officer of the US Borrower. If
the written confirmation differs in any material respect from the action taken
by the US Swing Line Lender, or if no written confirmation is given, the records
of the US Swing Line Lender shall govern, absent manifest error.

5.6 Proceeds of Drawdown. The proceeds of each Drawdown by way of Loan under the
US Swing Line shall be advanced by bank transfer to the credit of the US
Borrower’s Accounts.

ARTICLE 6

BANKERS’ ACCEPTANCES UNDER THE CANADIAN REVOLVING FACILITY

6.1 Notice.

6.1.1 Canadian Revolving Facility. Cognos may deliver a Borrowing Request to the
Canadian Agent (which must be received by the Canadian Agent before 10:00 a.m.
on the

 

- 35 -



--------------------------------------------------------------------------------

second Business Day before the Quotation Date for the Term requested in the
Borrowing Request to be effective) requesting that Drafts be accepted under the
Canadian Revolving Facility on any proposed Borrowing Date and stating the
aggregate face amount and the Term applicable to such Drafts.

6.1.2 Canadian Swing Line. Cognos may deliver a Borrowing Request to the
Canadian Swing Line Lender (which must be received by the Canadian Swing Line
Lender before 2:00 p.m. on the Business Day before the Quotation Date for the
Term requested in the Borrowing Request to be effective) requesting that Drafts
be accepted under the Canadian Swing Line on any proposed Borrowing Date and
stating the aggregate face amount and the Term applicable to such Drafts.

6.2 Term of Drafts. The Term of any Drafts to be accepted pursuant to
Section 6.1 must be a period of one (1), two (2), three (3) or six (6) months
expiring on or before the Maturity Date.

6.3 Face Amount of Drafts. The aggregate face amount of an issue of Drafts to be
accepted on any particular Borrowing Date must be CAD1,000,000 (in the case of
the Canadian Revolving Facility) and CAD500,000 (in the case of the Canadian
Swing Line) or, in each case, a whole number multiple of CAD100,000 in excess
thereof. The face amount of each Draft must be a whole number multiple of
CAD100,000.

6.4 Power of Attorney. In order to facilitate issues of Acceptances pursuant to
this Agreement, Cognos authorizes each Canadian Lender, and for this purpose
appoints each Canadian Lender its lawful attorney with full right of
substitution and delegation, to complete, sign and endorse Drafts issued in
accordance with a Borrowing Request delivered to the Canadian Agent or Canadian
Swing Line Lender, as applicable, in accordance with Section 6.1 on its behalf
in handwritten or by facsimile or mechanical signature or otherwise and, once so
completed, signed and endorsed, and following acceptance of them as Acceptances
under this Agreement, then discount, negotiate or deliver such Acceptances in
accordance with the provisions of this Article 6. Drafts so completed, signed,
endorsed, negotiated or delivered on behalf of Cognos by any Canadian Lender
shall bind Cognos as fully and effectively as if so performed by an authorized
officer of Cognos.

6.5 Restrictions.

6.5.1 Number of Issues; Consolidation. Cognos shall select terms for issues of
Acceptances so that there are no more than seven (7) separate Terms in respect
of issues of Acceptances outstanding at any time under any Canadian Facility.
Issues of Acceptances with Terms which end on the same expiry date shall be
consolidated into one Borrowing as of such expiry date.

6.5.2 Marketability. The obligations of each Canadian Lender to accept and
discount any requested issue of Acceptances pursuant to this Agreement are also
subject to the Canadian Agent’s or Canadian Swing Line Lender’s (as applicable)
determination that no BA Disruption Event (as defined in Subsection 9.5.2) has
occurred.

 

- 36 -



--------------------------------------------------------------------------------

6.6 Discount and Sale of Acceptances.

6.6.1 Purchase at Discount. Subject to Sections 6.11 and 6.12, each Canadian
Revolving Lender shall accept Drafts and purchase and take delivery of its
Rateable Share of each issue of Acceptances under the Canadian Revolving
Facility or, as applicable, the Canadian Swing Line Lender shall accept Drafts
and purchase and take delivery of each issue of Acceptances under the Canadian
Swing Line, for its own account on the Borrowing Date of such Acceptances at the
purchase price equal to the face amount of such Acceptances less an amount equal
to the amount that yields to such Canadian Lender (excluding the Stamping Fee)
an interest rate per annum equal to such Canadian Lender’s BA Reference Rate for
the applicable Term of such Acceptances. Each Canadian Lender shall be entitled
to deduct from the Acceptance Proceeds derived from the purchase by it of
Acceptances the Stamping Fee payable to it pursuant to Section 6.7 (the amount
remaining being the Net Acceptance Proceeds). The Acceptance Proceeds for any
Acceptances purchased by a Canadian Lender shall be determined in accordance
with the following formula:

 

Acceptance

Proceeds

    

    =  

  

Face amount of

Acceptances

    

  x  

  

(

   1   

)

                     

1 + (BA Reference

    Rate x n/365)

     

Where n is the number of days to elapse in the Term of the Acceptances and BA
Reference Rate is expressed as a decimal.

6.6.2 Advance of Net Acceptance Proceeds. Except as provided in Section 7.3 and
Subsection 16.20.7 and subject to Section 11.2, each Canadian Revolving Lender
shall remit the Net Acceptance Proceeds of its Rateable Share of each issue of
Acceptances under the Canadian Revolving Facility to the Canadian Agent on the
Borrowing Date of that issue of Acceptances in exchange for delivery of such
Acceptances. Such Net Acceptance Proceeds, when received by the Canadian Agent,
shall, subject to Sections 10.8 and 11.2, be advanced by the Canadian Agent
pursuant to Subsection 16.20.1 by bank transfer to the credit of the Cognos
Accounts. Except as otherwise provided in Section 7.3, the Net Acceptance
Proceeds of each issue of Acceptances under the Canadian Swing Line shall be
advanced by the Canadian Swing Line Lender by bank transfer to the credit of the
Cognos Accounts.

6.6.3 Dealings with Acceptances. Each Canadian Lender may at any time and from
time to time purchase, hold, sell, rediscount or otherwise dispose of any
Acceptance issued by it and no such dealing shall change the obligations of
Cognos under Section 6.8.

6.7 Stamping Fee.

6.7.1 Canadian Revolving Facility. Cognos shall pay a stamping fee to the
Canadian Agent for the account of each Canadian Revolving Lender on the issuance
of each Acceptance by such Canadian Revolving Lender under the Canadian
Revolving Facility which shall be in an amount equal to the product of (a) the
face amount of such Acceptance multiplied by (b) the actual number of days to
elapse in the Term of such Acceptance multiplied by (c) the fraction of (i) the
Applicable Margin divided by (ii) 365.

 

- 37 -



--------------------------------------------------------------------------------

6.7.2 Canadian Swing Line. Cognos shall pay a stamping fee to the Canadian Swing
Line Lender on the issuance of each Acceptance by the Canadian Swing Line Lender
under the Canadian Swing Line which shall be in an amount equal to the product
of (a) the face amount of such Acceptance multiplied by (b) the actual number of
days to elapse in the Term of such Acceptance multiplied by (c) the fraction of
(i) the Applicable Margin divided by (ii) 365.

6.8 Payment of Acceptances. Unless made subject to a Conversion or a Rollover,
Cognos shall pay to the Canadian Agent for the account of each Canadian
Revolving Lender the full face amount of each Acceptance accepted by that
Canadian Revolving Lender or to the Canadian Swing Line Lender, as applicable,
on the Period End Date of such Acceptance. If an Acceptance matures and Cognos
has not made such payment or provided for its Conversion or Rollover, such
Acceptance shall be deemed to be converted on its Period End Date into a
Canadian Prime Rate Loan made available by the Canadian Lender that had accepted
that Acceptance in a principal amount equal to its full face amount.

6.9 Waivers. Cognos shall not claim from any Canadian Lender any days of grace
for the payment at maturity of any Drafts presented and accepted by such
Canadian Lender pursuant to this Agreement. In addition, Cognos waives demand,
presentment for payment, protest, noting of protest, dishonour, notice of
dishonour and any other notice or defence to payment which might otherwise exist
if for any reason an Acceptance is held by any Canadian Lender in its own right
at the maturity thereof.

6.10 Notice of Maturing Acceptances. Cognos shall give the Canadian Agent,
before 10:00 a.m. on the second Business Day before the Period End Date of each
issue of Acceptances under the Canadian Revolving Facility, or the Canadian
Swing Line Lender before 2:00 p.m. on the Business Day before the Period End
Date of each issue of Acceptances under the Canadian Swing Line, a Repayment
Notice or a Borrowing Request requesting a Conversion or Rollover on such Period
End Date in respect of such Acceptances in order to permit each applicable
Canadian Lender to organize its internal funding requirements to fund the
payment of the face amount of such Acceptances to the respective holders thereof
upon or following maturity.

6.11 BA Equivalent Advances. If a Canadian Revolving Lender does not customarily
accept Drafts for the purpose of subsequent sale as a bankers’ acceptance (a
“Non-Acceptance Lender”), each time Cognos gives a Borrowing Request for an
issue of Acceptances, such Non-Acceptance Lender shall, in lieu of accepting and
purchasing Acceptances pursuant to Section 6.6, either purchase Discount Notes
pursuant to Section 6.12 or make a loan advance in Canadian Dollars to Cognos (a
“BA Equivalent Advance”) on the proposed Borrowing Date in the amount equal to
the Net Acceptance Proceeds which would be derived from a hypothetical sale of
Drafts accepted by that Non-Acceptance Lender (“Notional Acceptances”) in the
aggregate face amount equal to its Rateable Share of such requested issue of
Acceptances at a discount rate that yields to that Non-Acceptance Lender
(excluding the Stamping Fee) an interest rate per annum equal to that
Non-Acceptance Lender’s BA Reference Rate for the applicable Term of such
Notional Acceptances. Any BA Equivalent Advance shall be repayable on the Period
End Date of such issue of Acceptances. A Non-Acceptance Lender shall be entitled
to deduct from the amount of its BA Equivalent Advance to be remitted to the
Canadian Agent

 

- 38 -



--------------------------------------------------------------------------------

pursuant to Subsection 6.6.2 an amount equal to the Stamping Fee determined in
accordance with Section 6.7 that would have been payable to it had it accepted
the Notional Acceptances corresponding to the BA Equivalent Advance.

6.12 Discount Notes. A Non-Acceptance Lender may require Cognos to issue a
Discount Note to the Non-Acceptance Lender, in lieu of a Draft, and such
Non-Acceptance Lender shall, in lieu of accepting and purchasing Acceptances
pursuant to Section 6.6 or making BA Equivalent Advances under Section 6.11,
purchase Discount Notes upon the same terms and conditions as apply to purchases
of Acceptances.

6.13 References to Acceptances. If, with respect to any Borrowing made by way of
an issue of Acceptances there are Non-Acceptance Lenders that make B/A
Equivalent Advances or discount Discount Notes in lieu of accepting and
purchasing their respective Rateable Shares of such Acceptances, then each
reference in this Agreement to (a) Acceptances comprised in that Borrowing shall
be deemed to include those Discount Notes discounted and BA Equivalent Advances
made by those Non-Acceptance Lenders, (b) the Net Acceptance Proceeds of that
Borrowing or of any Acceptance comprised therein shall be deemed to include the
amount of BA Equivalent Advances made and the purchase prices paid by
Non-Acceptance Lenders for Discount Notes discounted by them in respect of such
Borrowing, (c) the aggregate Stamping Fee in relation to that Borrowing or of
any Acceptance comprised therein shall be deemed to include the equivalent fee
payable to Non-Acceptance Lenders pursuant to Sections 6.11 and 6.12 in respect
of their respective Rateable Shares thereof and (d) the face amount of
Acceptances comprised in that Borrowing (including the Drafts so accepted) shall
be deemed to include reference to the face amount of Notional Acceptances
corresponding to those BA Equivalent Advances and the face amount of those
Discount Notes comprised in such Borrowing; in each case with the necessary
changes being made to fit the context to ensure that such Non-Acceptance Lenders
are entitled to substantially the same rateable rights and benefits (in
proportion to their respective Rateable Shares) as the other Canadian Revolving
Lenders in relation to such Borrowing.

6.14 Clearing House System. Cognos agrees that each Canadian Lender may require
that Drafts accepted or Discount Notes discounted by it be made payable to a
clearing house (such as CDS & Co.) and that the resulting Acceptances or
Discount Notes (including the delivery thereof) may be subject to the rules,
regulations, policies and other guidelines established from time to time by the
applicable clearing house and that such Canadian Lender will be required to
comply with the same at all times. Cognos hereby consents to the deposit (by or
on behalf of a Canadian Lender) of any Acceptance or Discount Note in the
book-based system maintained by a recognized clearing house, and to the sale or
resale of the whole or any item or part (on a without recourse basis to the
payee, any endorsee or any such purchaser) of any interest whatsoever held by
that Canadian Lender or by any third party at any time in such Acceptance or
Discount Note.

 

- 39 -



--------------------------------------------------------------------------------

ARTICLE 7

CONVERSIONS AND ROLLOVERS

7.1 Conversions.

7.1.1 Generally. Subject to the last sentence of this Subsection 7.1.1, the
Relevant Borrower may request the Relevant Revolving Lenders or Relevant Swing
Line Lender to convert:

 

 

(a)

at any time, a Floating Rate Loan under the Relevant Credit Facility or a
portion thereof into a different Type of Advance available under the same
Relevant Credit Facility;

 

 

(b)

on a Period End Date, a Libor Loan under the Relevant Credit Facility or a
portion thereof into a different Type of Advance available under the same
Relevant Credit Facility; or

 

 

(c)

on a Period End Date, an issue of Acceptances under a Canadian Facility or a
portion thereof into a different Type of Advance available under the same
Canadian Facility,

upon delivering a Borrowing Request to the Relevant Agent or (as applicable)
Relevant Swing Line Lender specifying both the amount and Type of the Advance to
be converted, the amount and Type of the requested resulting Advance and the
Relevant Credit Facility under which it is outstanding. The relevant provisions
of this Agreement applicable to a Drawdown and availability of the same Type as
the Advance which will result from the Conversion (as well as any portion of the
Advance which is not being converted) must be satisfied to effect any such
requested Conversion (including the applicable notice provisions).

7.1.2 Same Currency Denomination. If the Relevant Borrower has requested a
Conversion of an Advance to a Type of Advance denominated in the same currency,
no payment shall be required to be made by the Relevant Borrower to the Relevant
Revolving Lenders or Relevant Swing Line Lender on such Conversion, save to the
extent required by Section 7.3 if the resulting Advance is an issue of
Acceptances.

7.1.3 Different Currency Denomination. If Cognos has requested a Conversion of
an Advance under a Canadian Facility to a Type of Advance denominated in a
different currency, Cognos shall repay the Advance (or relevant portion) being
converted and, subject to the foregoing provisions of this Section 7.1 and
receipt by the Canadian Agent or the Canadian Swing Line Lender, as applicable,
of such repayment, the Canadian Revolving Lenders or the Canadian Swing Line
Lender, as applicable, shall, subject to Sections 10.8 and 11.2, make the Type
of Advance requested on the Conversion to Cognos on the Conversion Date in the
same manner as a Drawdown.

7.1.4 Acceptances. If Cognos has requested a Conversion into an issue of
Acceptances, each Canadian Revolving Lender or the Canadian Swing Line Lender,
as applicable, shall, except as otherwise provided in Sections 6.11 and 6.12 and
subject to Section 11.2 and the foregoing provisions of this Section 7.1, accept
Drafts and purchase and take delivery of its

 

- 40 -



--------------------------------------------------------------------------------

Rateable Share (if under the Canadian Revolving Facility) or, as applicable, all
(if under the Canadian Swing Line) of the resulting issue of Acceptances for its
own account on the Conversion Date in the manner provided for in Section 7.3.

7.2 Rollovers.

7.2.1 Libor Loans. At or before 10:00 a.m. on the Business Day before the
Quotation Date for each Libor Loan, unless the Relevant Borrower was entitled to
deliver, and has previously delivered, a Borrowing Request requesting a
Conversion in accordance with Section 7.1 or a Repayment Notice, the Relevant
Borrower shall, if it is entitled to do so in accordance with the provisions of
Section 7.4, deliver a Borrowing Request to the Relevant Agent or Relevant Swing
Line Lender, as applicable, requesting a Rollover and selecting the next
Interest Period applicable to the relevant Libor Loan, which new Interest Period
shall commence on the current Period End Date of such Libor Loan and expire on
or before the Maturity Date and comply with the requirements of
Subsection 9.1.7. If the Relevant Borrower requests such a Rollover and is
entitled to do so, such Libor Loan shall continue as a Libor Loan for that new
Interest Period. If the Relevant Borrower fails to deliver any such request or
notice to the Relevant Agent or Relevant Swing Line Lender, as applicable, and
fails to repay such Libor Loan on the current Period End Date, then the relevant
Libor Loan shall be deemed to be converted to a US Base Rate Loan (if the
Relevant Credit Facility is a Canadian Facility) or a US Prime Rate Loan (if the
Relevant Revolving Facility is a US Facility) in the same principal amount on
the current Period End Date.

7.2.2 Acceptances. At or before 10:00 a.m. two (2) Business Days before the
Period End Date of an issue of Acceptances, unless Cognos was entitled to
deliver, and has previously delivered, to the Canadian Agent or the Canadian
Swing Line Lender, as applicable, a Borrowing Request requesting a Conversion in
accordance with Section 7.1 or a Repayment Notice, Cognos shall, if it is
entitled to do so in accordance with the provisions of Section 7.4, deliver a
Borrowing Request to the Canadian Agent or the Canadian Swing Line Lender, as
applicable, requesting a Rollover and selecting the Term applicable to the
resulting issue of Acceptances which shall commence on the current Period End
Date of such maturing issue of Acceptances and expire on or before the Maturity
Date. If Cognos requests such a Rollover and is so entitled to do so, each
Canadian Revolving Lender or the Canadian Swing Line Lender, as applicable,
shall accept Drafts and purchase and take delivery of its Rateable Share (if
under the Canadian Revolving Facility) or all (if under the Canadian Swing Line)
of the resulting issue of Acceptances for its own account on the Rollover Date
in the manner provided for in Section 7.3.

7.3 Conversions to and Rollovers of Acceptances. On the Conversion Date of any
Advance being converted to an issue of Acceptances, and on the Rollover Date of
any issue of Acceptances, each Canadian Revolving Lender or the Canadian Swing
Line Lender, as applicable, shall accept Drafts and purchase and take delivery
of its Rateable Share (if under the Canadian Revolving Facility) or all (if
under the Canadian Swing Line) of the resulting issue of Acceptances for its own
account in the manner provided for in Section 6.6, save that in lieu of
remitting the Net Acceptance Proceeds of its Rateable Share of such resulting
issue of Acceptances to the Canadian Agent or Cognos, as applicable, on the
Borrowing Date of such resulting issue of Acceptances, each Canadian Lender
shall retain such Net Acceptance Proceeds for its own account and Cognos shall
pay to the Canadian Agent for the account of each Canadian Revolving Lender or
the Canadian Swing Line Lender, as applicable, on that

 

- 41 -



--------------------------------------------------------------------------------

Borrowing Date the amount by which the aggregate face amount of each Canadian
Revolving Lender’s Rateable Share (if under the Canadian Revolving Facility) or
all (if under the Canadian Swing Line) of such resulting issue of Acceptances
exceeds such Net Acceptance Proceeds.

7.4 Limitations. The relevant provisions of this Agreement applicable to a
Drawdown and availability of the same Type of Advance as the Advance which will
result from a Rollover or Conversion (as well as any portion of the Advance
which is not being repaid, rolled over or converted on such Rollover Date or
Conversion Date) must be satisfied to effect any Rollover or Conversion
requested under this Agreement (including the applicable notice provisions).

7.5 Not a Repayment. Neither a Rollover nor a Conversion of an Advance shall
constitute a repayment or Drawdown by the Relevant Borrower, but rather shall
(i) constitute a continuation or change in the form of credit being extended by
the Relevant Revolving Lenders to the Relevant Borrower and (ii) result in a
change in the basis of calculation of interest, discounts or fees, as the case
may be for such Advance. The Relevant Borrower shall repay each such Advance
resulting from any Rollover or Conversion to the Relevant Lenders in accordance
with the provisions of this Agreement as if such Advance had resulted from a
Drawdown on the Rollover Date or Conversion Date.

ARTICLE 8

STANDBY INSTRUMENT PROVISIONS

8.1 Issuance. The following provisions shall apply to the issuance of Standby
Instruments under a Credit Facility:

 

 

(a)

A Standby Instrument may be requested by Cognos to be issued under a Canadian
Facility by the Issuing Bank in Canadian Dollars or US Dollars or, with the
prior consent of the Issuing Bank, any other currency. A Standby Instrument may
be requested by the US Borrower to be issued under a US Facility by the Issuing
Bank only in US Dollars. Unless the Relevant Agent otherwise agrees, the
Relevant Lender that is the Relevant Swing Line Lender shall be the Issuing Bank
for all Standby Instruments under the Relevant Credit Facility. For greater
certainty, the immediately preceding sentence is intended to identify a Relevant
Lender as Issuing Bank and not intended to specify that a Standby Instrument may
only be issued under a Swing Line.

 

 

(b)

Standby Instruments may be issued under any Credit Facility; provided that,
Standby Instruments with an initial Credit Amount of less than USD100,000 may
only be issued under the Relevant Swing Line, unless the Relevant Agent
otherwise consents.

 

 

(c)

The Relevant Borrower may not request the issuance of any Standby Instrument
(i) if the aggregate Credit Amount of all Advances under the Relevant Credit
Facility would, after the issuance of the Standby Instrument in question, exceed
the Relevant Total Commitment, or (ii) having a term which expires beyond the
Maturity Date or, unless the Issuing Bank otherwise agrees, more than one
(1) year after its Drawdown Date.

 

- 42 -



--------------------------------------------------------------------------------

 

(d)

The Relevant Borrower shall provide the Issuing Bank with the proposed form and
content of such Standby Instrument no less than two (2) Business Days before the
requested issuance of the Standby Instrument. The foregoing documentation must
specify (i) the stated amount of the Standby Instrument requested, (ii) the
requested date of issuance of such Standby Instrument, which must be a Business
Day falling within the Availability Period and (iii) the date on which such
requested Standby Instrument is to expire, which must comply with paragraph (c).
If the relevant Standby Instrument is being issued under a Relevant Revolving
Facility, the Borrower shall also deliver to the Relevant Agent a copy of the
foregoing documentation together with a Borrowing Request for the issuance of
the requested Standby Instrument.

 

 

(e)

Upon receipt of the information and documentation in compliance with this
Section 8.1 and subject to such changes to the form thereof as the applicable
Issuing Bank may reasonably require, the applicable Issuing Bank shall, subject
to Section 11.2, on the requested issue date issue a Standby Instrument in
accordance with the usual and customary business practices.

 

 

(f)

An Issuing Bank may delegate its obligations to issue any Standby Instrument to
any Affiliate of it and, subject to Subsection 17.11.7 and 17.11.8, which shall
apply in the context of any such delegation and/or assignment, assign to such
delegated person (the “Substitute Issuing Bank”) its rights under this Agreement
in relation thereto. Such Substitute Issuing Bank shall be entitled to rights
identical to the rights of the delegating Issuing Bank in relation to such
Standby Instrument had such Standby Instrument been issued by such Issuing Bank.

8.2 Reimbursement by the Relevant Borrower.

8.2.1 Authorization. The Relevant Borrower unconditionally and irrevocably
authorizes an Issuing Bank to pay the amount of any demand made on the Issuing
Bank in accordance with the terms of any Standby Instrument issued for its
account on demand without requiring proof of the Relevant Borrower’s agreement
that the amount so demanded was due and notwithstanding that the Relevant
Borrower may dispute the validity of any such demand or payment.

8.2.2 Indemnity. The Relevant Borrower shall indemnify and save an Issuing Bank
harmless on a full indemnity basis from and against any and all payments, claims
and losses and expenses which it may make, suffer or incur arising in any manner
whatsoever out of the issuance of any Standby Instrument, including the making
of, or refusal to make, any payments demanded thereunder (including any court
costs and reasonable legal costs incurred in connection with any proceedings to
restrain the Issuing Bank from making, or to compel the Issuing Bank to make,
any such payment), save that the Relevant Borrower shall not be obliged to so
indemnify the Issuing Bank to the extent such losses and expenses are determined
by a final judgment to have directly resulted from the wilful misconduct or
gross negligence of the Issuing Bank or (subject to the next sentence) the
breach by the Issuing Bank of the standards of reasonable care specified in the
applicable ICC Rules. Notwithstanding the preceding sentence, the Relevant
Borrower shall remain liable to reimburse and indemnify the Issuing Bank from
any payment the Issuing Bank may make under any Standby Instrument if and to the
extent the

 

- 43 -



--------------------------------------------------------------------------------

Relevant Borrower would be unjustly enriched by reason of the fact that such
payment discharges a payment obligation otherwise owing by the Relevant Borrower
and the Relevant Borrower does not have an obligation to make a corresponding
payment of a like amount to the Issuing Bank. This indemnity shall be
unconditional, shall not be subject to any qualification or exception
whatsoever, except as expressly provided for in the preceding sentence, and
shall not be lessened, invalidated or otherwise prejudiced for any reason
whatsoever, including by reason of (i) any lack of validity or enforceability of
the Standby Instrument, (ii) any claim, set-off, defence or other right the
Relevant Borrower may have against the beneficiary of the Standby Instrument,
including any claim that a demand for payment under the Standby Instrument is
fraudulent or (iii) any of the matters referred to in Section 8.4.

8.2.3 Good Faith Payments. Notwithstanding any other provision of this Agreement
to the contrary, any payment made by an Issuing Bank in good faith in response
to any demand for payment under any Standby Instrument shall be deemed to have
been properly made, shall be binding upon the parties hereto and shall, subject
to Subsection 8.2.5, oblige the Relevant Borrower to reimburse and indemnify the
Issuing Bank for such payment under Subsection 8.2.2.

8.2.4 Standby Instrument Disbursement. Any payment, loss and expense made or
incurred by an Issuing Bank referred to in Subsection 8.2.2 shall, subject to
Subsection 8.2.5, be deemed to be an Advance under the Relevant Credit Facility
made by the Issuing Bank on the date such payment, loss and expense is incurred
in the amount and currency (or, at the option of the Issuing Bank, the
equivalent amount in Canadian Dollars (in the case of a Canadian Facility) or US
Dollars determined at such Issuing Bank’s spot rate of exchange) of such
payment, loss and expense.

8.2.5 Limitation on Indemnity. The Relevant Borrower shall in no event be liable
to reimburse an Issuing Bank for, or indemnify and save any Issuing Bank
harmless from and against, any payments, claims or losses and expenses to the
extent they have been determined by a final judgment to have directly resulted
from the gross negligence or wilful misconduct of that Issuing Bank or (subject
to the next sentence) the breach by the Issuing Bank of the standards of
reasonable care specified in the applicable ICC Rules. Notwithstanding the
preceding sentence, the Relevant Borrower shall remain liable to reimburse and
indemnify the Issuing Bank from any payment the Issuing Bank may make under any
Standby Instrument if and to the extent would be unjustly enriched thereby by
reason that such payment discharges a payment obligation otherwise owing by the
Relevant Borrower and the Relevant Borrower does not have an obligation to make
a corresponding payment of a like amount to the Issuing Bank.

8.3 Refunding of Advances Amongst Lenders.

8.3.1 Deemed Advances. Any Standby Instrument Disbursement deemed to have been
made as an Advance under a Relevant Revolving Facility pursuant to
Subsection 8.2.4 shall be deemed to have been made by the Issuing Bank on behalf
of the Relevant Revolving Lenders by way of (a) Canadian Prime Rate Loan (if
denominated in Canadian Dollars) or US Base Rate Loan (if denominated in US
Dollars) if issued under the Canadian Revolving Facility and (b) US Prime Rate
Loan if issued under the US Revolving Facility.

 

- 44 -



--------------------------------------------------------------------------------

8.3.2 Adjustments. If a Standby Instrument Disbursement is deemed to have been
made by an Issuing Bank on behalf of the Relevant Revolving Lenders under a
Relevant Revolving Facility:

 

 

(a)

the Issuing Bank shall forthwith notify the Relevant Agent of the amount and
currency of such Advance;

 

 

(b)

upon receipt of the notice referred to in paragraph (a) above, the Relevant
Agent will determine the amount of adjusting payments required to be made
amongst the Relevant Revolving Lenders to ensure that their respective shares in
outstanding Advances under the Relevant Revolving Facility, including the
Standby Instrument Disbursement, are in the same respective proportions as their
respective Rateable Shares of the Relevant Revolving Facility;

 

 

(c)

each of the Relevant Revolving Lenders shall advance to the Relevant Agent the
amount of the adjusting payment required of it pursuant to paragraph (b) above;

 

 

(d)

the Relevant Agent shall, upon receipt from the Relevant Revolving Lenders,
advance to the applicable Issuing Bank the amount of the adjusting payments
required to be paid to such Issuing Bank as determined pursuant to paragraph (b)
above; and

 

 

(e)

the Relevant Borrower shall be obliged to repay the relevant Standby Instrument
Disbursement to the Relevant Revolving Lenders in their respective Rateable
Shares.

8.4 Issuing Bank Not Liable.

8.4.1 Waiver. Subject to Subsection 8.2.5, an Issuing Bank shall not have any
obligation, responsibility or liability for, or duty to inquire into, the
sufficiency, authorization, execution, signature, endorsement, correctness,
genuineness or legal effect of any certificate or other document presented to it
pursuant to any Standby Instrument and the Relevant Borrower assumes all risks
with respect to the same, including all risks of the acts or omissions of any
beneficiary of any Standby Instrument with respect to the use by any beneficiary
of any Standby Instrument. Without limiting the generality of the foregoing, but
subject to Subsection 8.2.5, the Issuing Bank shall not have any obligation,
responsibility or liability:

 

 

(a)

for the validity or genuineness of certificates or other documents delivered
under or in connection with any Standby Instrument that appear on their face to
be in order, even if such certificates or other documents should in fact prove
to be invalid, fraudulent or forged;

 

 

(b)

for errors, omissions, interruptions or delays in transmission or delivery of
any messages by mail, cable, telegraph, telecopy, e-mail, internet, wireless or
otherwise, whether or not they are in code;

 

 

(c)

for errors in translation or for errors in interpretation of technical terms or
for errors in the calculation of amounts demanded under any Standby Instrument;

 

- 45 -



--------------------------------------------------------------------------------

 

(d)

for any failure or inability by the Issuing Bank or anyone else to make payment
under any Standby Instrument as a result of any Applicable Law or by reason of
any control or restriction rightfully or wrongfully exercised by any person
asserting or exercising governmental or paramount powers;

 

 

(e)

for any other consequences arising from causes beyond the control of the Issuing
Bank; or

 

 

(f)

for any error, neglect or default of any correspondent of the Issuing Bank or of
any advising, confirming, negotiating or paying bank,

and none of the above shall lessen, invalidate or otherwise prejudice any of the
rights of the Issuing Bank hereunder or the obligations of the Relevant Borrower
under Subsection 8.2.2, except to the extent such obligation, responsibility or
liability is determined by a final judgment to have directly resulted from the
wilful misconduct or gross negligence of the Issuing Bank.

8.4.2 ICC Rules. Save to the extent expressly provided otherwise in this Article
8, the rights and obligations between an Issuing Bank and the Relevant Borrower
with respect to each Standby Instrument shall be determined in accordance with
the applicable provisions of the (a) Uniform Customs and Practice for
Documentary Credits (2007 Revision), ICC Publications 600 or (b) the
International Standby Practices - ISP98, ICC Publication No. 590, as applicable.

8.5 Standby Instrument Fees

8.5.1 Revolving Lenders. The Relevant Borrower shall pay a fee to the Relevant
Agent for the account of each of the Relevant Revolving Lenders based on the
Standby Instrument Exposure of each Standby Instrument issued or renewed under
the Relevant Revolving Facility which shall be in the amount determined by the
Relevant Agent to be equal to the sum of the products for each day during the
term of such Standby Instrument obtained by multiplying (a) the Standby
Instrument Exposure thereof at the end of the day multiplied by (b) the quotient
of (i) the Applicable Margin divided by (ii) 365. Such fee shall be paid
quarterly in arrears on the third Business Day of each calendar quarter until
the Standby Instrument Exposure of such Standby Instrument is reduced to nil, at
which time the final payment of such fee shall be paid.

8.5.2 Fronting Fee. The Relevant Borrower shall pay a fronting fee to the
Issuing Bank issuing or renewing any Standby Instrument for its own account
calculated and payable in the same manner as the fee is calculated and payable
under Subsection 8.5.1, save that reference to the Applicable Margin in
clause (b) thereof shall be replaced by reference to 0.10% per annum.

8.5.3 Swing Line Lenders. The Relevant Borrower shall pay a fee to the Relevant
Swing Line Lender for its own account in relation to each Standby Instrument
issued or renewed under a Relevant Swing Line which shall be in the currency and
amount determined by the Relevant Swing Line Lender to be equal to the greater
of (a) the sum of the products for each day during the term of such Standby
Instrument obtained by multiplying (i) the Standby Instrument Exposure thereof
at the end of the day multiplied by (ii) the quotient of (A) the Applicable
Margin divided by (B) 365 and (b) $500. Such fee shall be paid quarterly in
arrears on the third Business Day of each calendar quarter until the Standby
Instrument Exposure of such Standby Instrument is reduced to nil, at which time
the final payment of such fee shall be paid.

 

- 46 -



--------------------------------------------------------------------------------

8.5.4 Issuing Bank Fees. All amounts paid to an Issuing Bank pursuant to this
Section 8.5 shall be retained by that Issuing Bank for its own account.

ARTICLE 9

INTEREST AND FEE CALCULATIONS AND CHANGES IN CIRCUMSTANCES

9.1 Interest.

9.1.1 Canadian Prime Rate Loans. Cognos shall pay interest on the outstanding
principal amount of each Canadian Prime Rate Loan borrowed by it under each of
the Canadian Facilities calculated and payable from the Borrowing Date of such
Canadian Prime Rate Loan until the date converted or deemed to be converted to
another Type of Advance in accordance with the provisions hereof or the date due
to be repaid hereunder, as applicable, at a percentage rate per annum equal to
the sum of (a) the Canadian Prime Rate plus (b) the Applicable Margin.

9.1.2 US Base Rate Loans. Cognos shall pay interest on the outstanding principal
amount of each US Base Rate Loan borrowed by it under each of the Canadian
Facilities calculated and payable from the Borrowing Date of such US Base Rate
Loan until the date converted or deemed to be converted to another Type of
Advance in accordance with the provisions hereof or the date due to be repaid
hereunder, as applicable, at a percentage rate per annum equal to the sum of
(a) the US Base Rate plus (b) the Applicable Margin.

9.1.3 Libor Loans.

 

 

(a)

Cognos shall pay interest on the outstanding principal amount of each Libor Loan
borrowed by it under a Canadian Facility calculated and payable from each
Borrowing Date of such Libor Loan until the date converted or deemed to be
converted to another Type of Advance in accordance with the provisions hereof or
the date due to be repaid hereunder, as applicable, at a percentage rate per
annum during each Interest Period relative to such Libor Loan equal to the sum
of (i) LIBOR for that Interest Period plus (ii) the Applicable Margin.

 

 

(b)

The US Borrower shall pay interest on the outstanding principal amount of each
Libor Loan borrowed by it under a US Facility calculated and payable from each
Borrowing Date of such Libor Loan until the date converted or deemed to be
converted to another Type of Advance in accordance with the provisions hereof or
the date due to be repaid hereunder, as applicable, at a percentage rate per
annum during each Interest Period relative to such Libor Loan equal to the sum
of (i) Reserve Adjusted LIBOR for that Interest Period plus (ii) the Applicable
Margin.

9.1.4 US Prime Rate Loans. The US Borrower shall pay interest on the outstanding
principal amount of each US Prime Rate Loan borrowed by it under each of the US
Facilities calculated and payable from the Borrowing Date of such US Prime Rate
Loan until the date converted to another Type of Advance in accordance with the
provisions hereof or the date due to be repaid hereunder, as applicable, at a
percentage rate per annum equal to the sum of (a) the US Prime Rate plus (b) the
Applicable Margin.

 

- 47 -



--------------------------------------------------------------------------------

9.1.5 Overdue Amounts. If any sum payable by any Borrower under any provision of
this Agreement is not paid when due and payable hereunder (whether on its
stipulated due date, on demand, on acceleration or otherwise), such Borrower
shall pay to each Senior Lender entitled to such payment interest on the
outstanding balance thereof at the percentage rate of interest per annum equal
to the sum of (i) (A) the Canadian Prime Rate, if the overdue sum is denominated
in Canadian Dollars, (B) the US Base Rate, if the overdue sum is denominated in
US Dollars and it is not payable with reference to the US Facilities or (C) the
US Prime Rate, if the overdue sum is payable with reference to the US
Facilities, as applicable, plus, to the extent permitted by applicable law,
(iii) two percent (2%) per annum.

9.1.6 Changes in Applicable Margin. The Applicable Margin as at the Closing Date
shall be determined in accordance with the table set forth in the definition of
Applicable Margin (the “Applicable Margin Table”) and the Compliance Certificate
delivered by Cognos to the Canadian Agent pursuant to Section 11.1(a)(iv).
Thereafter, changes in the Applicable Margin shall take effect as of the third
Business Day following the date Cognos delivers a Compliance Certificate to the
Canadian Agent pursuant to Subsection 14.1.8(c) which, when delivered, discloses
an Adjusted Total Debt/EBITDA Ratio which results in a different Applicable
Margin in accordance with the Applicable Margin Table. The Applicable Margin
applicable to all Loans outstanding on the date any such change takes effect and
the Standby Fees will be adjusted immediately, but without retroactive effect.
There will be no adjustments made with respect to outstanding Acceptances.
Notwithstanding the foregoing: (i) if Cognos fails to deliver a Compliance
Certificate to the Canadian Agent by the date required to do so under
Subsection 14.1.8(c), the Adjusted Total Debt/EBITDA Ratio shall be deemed as
from such date to be greater than 2.0:1 until such failure is cured, at which
time the Applicable Margin shall thereafter be determined in accordance with the
Applicable Margin Table and the relevant Compliance Certificate, but without any
adjustments having retroactive effect, and (ii) if an Event of Default has
occurred until such time as the Required Lenders have waived such Event of
Default, the Applicable Margin applicable to all Types of Advances shall, to the
extent permitted by applicable law, but without duplication to the provisions of
Subsection 9.1.5, be increased by two percent (2%) per annum.

9.1.7 Number of Interest Periods; Consolidation. The Relevant Borrower shall
select Interest Periods for Libor Loans so that there are no more than seven
(7) separate Interest Periods in respect of Libor Loans outstanding at any time
under any Relevant Credit Facility. Libor Loans with Interest Periods which end
on the same expiry date shall be consolidated into one Borrowing as at such
expiry date.

9.2 Standby Fee.

9.2.1 Canadian Revolving Facility. Cognos shall pay to the Canadian Agent for
the account of the Canadian Revolving Lenders a standby fee in relation to their
respective Canadian Revolving Commitments based on the unused portion of the
Canadian Revolving Facility payable in US Dollars which shall be in the amount
determined by the Canadian Agent to be equal to the sum of the products for each
day during the Availability Period of the Canadian Revolving Facility of (a) the
amount by which the Total Canadian Revolving Commitment exceeds the aggregate
Credit Amount of all Advances under the Canadian Revolving Facility at the end
of the day multiplied by (b) the fraction of (i) the Applicable Margin divided
by (ii) 365.

 

- 48 -



--------------------------------------------------------------------------------

9.2.2 Canadian Swing Line. Cognos shall pay to the Canadian Swing Line Lender
for its own account a standby fee in relation to the Canadian Swing Line
Commitment based on the unused portion of the Canadian Swing Line payable in US
Dollars which shall be in the amount determined by the Canadian Swing Line
Lender to be equal to the sum of the products for each day during the
Availability Period of the Canadian Swing Line of (a) the amount by which the
Canadian Swing Line Commitment exceeds the aggregate Credit Amount of all
Advances under the Canadian Swing Line at the end of the day multiplied by
(b) the fraction of (i) the Applicable Margin divided by (ii) 365.

9.2.3 US Revolving Facility. The US Borrower shall pay to the US Agent for the
account of the US Revolving Lenders a standby fee in relation to their
respective US Revolving Commitments based on the unused portion of the US
Revolving Facility payable in US Dollars which shall be in the amount determined
by the US Agent to be equal to the sum of the products for each day during the
Availability Period of the US Revolving Facility of (a) the amount by which the
Total US Revolving Commitment exceeds the aggregate Credit Amount of all
Advances under the US Revolving Facility at the end of the day multiplied by
(b) the fraction of (i) the Applicable Margin divided by (ii) 360.

9.2.4 US Swing Line. The US Borrower shall pay to the US Swing Line Lender for
its own account a standby fee in relation to the US Swing Line Commitment based
on the unused portion of the US Swing Line payable in US Dollars which shall be
in the amount determined by the US Swing Line Lender to be equal to the sum of
the products for each day during the Availability Period of the US Swing Line of
(a) the amount by which the US Swing Line Commitment exceeds the aggregate
Credit Amount of all Advances under the US Swing Line at the end of the day
multiplied by (b) the fraction of (i) the Applicable Margin divided by (ii) 360.

9.2.5 Payment Dates. The first payment of each of the Standby Fees payable under
Subsections 9.2.1, 9.2.2, 9.2.3 and 9.2.4 for the period commencing on and
including the Closing Date and ending on December 31, 2007 will be made on
January 4, 2008. Thereafter the Relevant Borrowers shall pay these Standby Fees
quarterly in arrears for each calendar quarter on the third (3rd) Business Day
of the following calendar quarter. The final payment of each of these Standby
Fees will be made on the Maturity Date or any earlier date of termination of the
Relevant Credit Facility.

9.3 Interest and Fee Calculations and Payments

9.3.1 General. Interest payable on any amount payable under this Agreement shall
be (a) calculated upon the daily outstanding balance of such amount from (and
including) the date it is first outstanding or advanced until (but excluding)
the date it is (b) paid or repaid in full to the Senior Lenders entitled
thereto, paid in the same currency in which such amount is denominated and
(c) payable in arrears on each Interest Payment Date relative thereto and on the
date the final principal balance thereof is paid in full based upon the actual
number of days elapsed in the relevant period of calculation. Interest payable
on each such amount shall be payable both before and after demand, default and
judgment at the applicable rate set out in Section 9.1 with interest on overdue
interest at the same rate (except to the extent provided otherwise in
Subsections 9.1.5 and 9.1.6).

 

- 49 -



--------------------------------------------------------------------------------

9.3.2 Day Count Fraction. The rates of interest per annum payable on or in
respect of Canadian Prime Rate, US Base Rate Loans (except where it is
determined with reference to the Federal Funds Rate), US Prime Rate Loans
(except where it is determined with reference to the Federal Funds Rate), CDOR
and the BA Reference Rate and the Standby Fees and Standby Instrument Fees
payable under the Canadian Facilities, are expressed on the basis of a 365 day
year. The rates of interest per annum payable on or in respect of US Base Rate
Loans (where it is determined with reference to the Federal Funds Rate), US
Prime Rate Loans (where it is determined with reference to the Federal Funds
Rate), Libor Loans, the Federal Funds Rate and the Standby Fes and Standby
Instrument Fees payable under the US Facilities, are expressed on the basis of a
360 day year.

9.3.3 Interest Act Compliance. For the purposes of the Interest Act (Canada),
any rate of interest made payable under the terms of this Agreement at a rate or
percentage (the “Contract Rate”) for any period that is less than a consecutive
12 month period, such as a 360 or 365 day basis, (the “Contract Rate Basis”) is
equivalent to the yearly rate or percentage of interest determined by
multiplying the Contract Rate by a fraction, the numerator of which is the
number of days in the consecutive 12 month period commencing on the date such
equivalent rate or percentage is being determined and the denominator of which
is the number of days in the Contract Rate Basis.

9.3.4 No Deemed Reinvestment. The principle of deemed reinvestment of interest
shall not apply to any interest, discount or Fee calculations under this
Agreement.

9.3.5 Rates are Nominal Rate. The rates of interest, discount and Fees
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

9.3.6 Changes in Floating Rates. Changes in each Floating Rate will cause an
immediate adjustment of interest payable on or in respect of the corresponding
Floating Rate Loans outstanding from time to time, without the necessity of any
notice to any Borrower.

9.4 Increased Costs. If any Change in Law:

 

 

(a)

subjects any Senior Lender (or its Holding Company) to, or causes the withdrawal
or termination of a previously available exemption with respect to, any Taxes
(other than Excluded Taxes) or changes the basis of taxation of payments owing
to any Senior Lender (or its Holding Company) or increases any Taxes (other than
Excluded Taxes) payable by any Senior Lender (or its Holding Company) on or in
respect of payments of principal, interest, Fees or other amounts payable by any
Borrower to that Senior Lender under this Agreement or any other Loan Document;

 

 

(b)

imposes, modifies or deems applicable any reserve, liquidity, cash, margin,
special deposit, deposit insurance or assessment, or any other regulatory or
similar requirement against assets held by, or deposits with or for the account
of, or loans or commitments by, or any other acquisition of funds for loans by,
any Senior Lender (or its Holding Company), or on any unutilized portion of any
Credit Facility, or on any obligation of any Senior Lender under any Loan
Document;

 

- 50 -



--------------------------------------------------------------------------------

 

(c)

imposes on any Senior Lender (or its Holding Company) any Taxes (other than
Excluded Taxes) on reserves or deemed reserves in respect of the undrawn portion
of any Credit Facility;

 

 

(d)

requires any Senior Lender (or its Holding Company) to maintain any capital
adequacy or additional capital requirement (including a requirement which
affects that Senior Lender’s (or its Holding Company’s) allocation of capital
resources to its obligations) in respect of any Credit Facility, its Rateable
Share in any Advance, any Loan Document or that Senior Lender’s obligations
hereunder or under any other Loan Document, or imposes any other condition or
requirement with respect to the maintenance by any Senior Lender (or its Holding
Company) of a contingent liability with respect to any Credit Facility, its
Rateable Share in any Advance or any Loan Document; or

 

 

(e)

imposes on any Senior Lender (or its Holding Company) any other condition or
requirement with respect to this Agreement, any other Loan Document or a Credit
Facility,

and such Senior Lender (for the purposes of this Section 9.4, the “Affected
Lender”), acting reasonably and in good faith, determines (which determination
shall, absent manifest error, be conclusive) that such occurrence has the effect
of:

 

 

(f)

increasing the cost to the Affected Lender (or its Holding Company) of agreeing
to make or making, maintaining or funding its Rateable Share in any Advance, any
Loan Obligation or any portion of any thereof;

 

 

(g)

reducing the net income received by the Affected Lender (or its Holding Company)
in respect of any Credit Facility, its Rateable Share in any Advance, any Loan
Document or any portion of any thereof other than, for greater certainty, a
reduction resulting from a higher rate of income or capital Taxes or other
specified Taxes relating to such Senior Lender’s income or capital and other
than Excluded Taxes;

 

 

(h)

directly or indirectly reducing the effective return to the Affected Lender (or
its Holding Company) under any Loan Document on its overall capital as a result
of the Affected Lender entering into such Loan Document or as a result of any of
the transactions or obligations contemplated by such Loan Document other than,
for greater certainty, a reduction resulting from a higher rate of income or
capital Taxes or other specified Taxes relating to such Senior Lender’s income
or capital and other than Excluded Taxes; or

 

 

(i)

causing the Affected Lender to make any payment or to forego any interest, fees
or other return on or calculated by reference to any sum received or receivable
by that Senior Lender under any Loan Document,

then, within five (5) Business Days following any demand from time to time being
made to each Relevant Borrower by the Relevant Agent on behalf of the Affected
Lender accompanied in each case by a certificate of the Affected Lender
documenting, in reasonable detail, the relevant

 

- 51 -



--------------------------------------------------------------------------------

calculations of the compensation being claimed by the Affected Lender (which,
absent manifest error, shall be deemed to be conclusive), each Relevant Borrower
shall forthwith pay to the Affected Lender such additional amounts as are set
out in each such certificate in order to fully compensate the Affected Lender
(or its Holding Company) for such additional cost, reduction, payment, foregone
interest or other return (“Additional Compensation”). Notwithstanding the
foregoing, the Relevant Borrower shall not be obliged to compensate an Affected
Lender for Additional Compensation which shall have accrued in respect of any
period ending more than 90 days before the date the Affected Lender notifies the
Relevant Agent of its request to claim such Additional Compensation.

9.5 Market Disruption.

9.5.1 Libor Loans. If at any time prior to the commencement of a proposed
Interest Period any Relevant Lender determines, acting reasonably and in good
faith, (which determination shall, absent manifest error, be conclusive) that:

 

 

(a)

by reason of circumstances affecting the London interbank market, or any bank
participants therein, adequate and fair means do not exist for ascertaining the
rate of interest with respect to a Libor Loan during the proposed Interest
Period;

 

 

(b)

deposits in US Dollars are not being offered to that Relevant Lender in the
London interbank market in the ordinary course of business;

 

 

(c)

the making or continuing of the Rateable Share of that Relevant Lender in any
Libor Loan during the proposed Interest Period has been made impracticable by
the occurrence of any change in national or international financial, political
or economic conditions or currency exchange rates or exchange control, or an
event (including an act of terrorism) which materially and adversely affects the
London interbank market;

 

 

(d)

the Fixed Rate for the proposed Interest Period does not accurately reflect the
effective cost to that Relevant Lender of funding its Rateable Share in any
Libor Loan for the proposed Interest Period; or

 

 

(e)

the Relevant Agent is unable to determine the Fixed Rate for the proposed
Interest Period of the Libor Loan,

(a “Libor Disruption Event”), then that Relevant Lender (for the purposes of
this Subsection 9.5.1, the “Affected Lender”) may give notice of such
determination to the Relevant Agent who will promptly notify the Relevant
Borrower. Thereafter, and until the Relevant Agent notifies the Relevant
Borrower and the Affected Lender that the Libor Disruption Event no longer
exists or no longer applies, the Relevant Borrower’s right to require such
Affected Lender to make its Rateable Share of any such Libor Loan available in
the manner requested shall be suspended and the Affected Lender shall, subject
to Section 9.6, instead make its Rateable Share available by way of an advance
in US Dollars which shall bear interest payable in the same manner as any US
Base Rate Loan (in the case of any applicable Canadian Facility) or US Prime
Rate Loan (in the case of any applicable US Facility).

 

- 52 -



--------------------------------------------------------------------------------

9.5.2 Acceptances. If at any time on or prior to the proposed first day of the
Term of a proposed issue of Acceptances the Canadian Agent, acting reasonably
and in good faith, determines (which determination shall, absent manifest error,
be conclusive) that:

 

 

(a)

the issuance or discount of any Acceptances for the proposed Term thereof has
been made impossible or impracticable by reason of the occurrence of any event
affecting the Canadian money markets or any national or international financial,
political or economic event;

 

 

(b)

there does not exist a normal money market in Canada for the purchase and sale
of bankers’ acceptances or such money market has been disrupted in a material
and adverse way by the occurrence of an extraordinary event or an act of
terrorism; or

 

 

(c)

the Canadian Agent is unable to determine CDOR for the proposed Term of the
proposed issue of Acceptances,

(a “BA Disruption Event”) then the Canadian Agent will promptly notify Cognos
and each of the Canadian Lenders of such determination. Thereafter, and until
the Canadian Agent notifies Cognos and the Canadian Lenders that the BA
Disruption Event no longer exists or applies, the right of Cognos to request an
Advance by way of Acceptances shall be suspended and any Borrowing Request given
by Cognos with respect to any proposed issue of Acceptances that has not yet
been made shall be deemed to be replaced by a Borrowing Request for a Canadian
Prime Rate Loan in the same Credit Amount as the requested issue of Acceptances.

9.6 Illegality. If at any time any Lender determines (which determination shall
be conclusive and bind each Relevant Borrower) that any Change in Law has made
it unlawful, impossible or impracticable for that Lender to make, fund or
maintain its Rateable Share in any Advance or to give effect to its obligations
in respect of such Advance (an “Affected Advance”), that Lender (for the
purposes of this Section 9.6, the “Affected Lender”) will promptly notify the
Relevant Agent who will promptly notify each Relevant Borrower. Upon giving such
notice the obligation of the Affected Lender to make or continue its Rateable
Share in any Affected Advance shall be suspended for so long as such condition
exists. Thereafter, and until the Affected Lender notifies the Relevant Agent
(who will promptly notify each Relevant Borrower) otherwise, that Relevant
Borrower shall not have the right to require such Affected Lender to make its
Rateable Share of such Affected Advance available in the manner requested.

9.7 Withholding Taxes Generally.

9.7.1 No Withholding; Gross-Up Requirement. Subject to Section 9.10, each
payment required to be made by each Borrower under each Loan Document shall be
made without set-off or counterclaim, free and clear of, and without deduction
or withholding for or on account of, any Taxes (other than Excluded Taxes),
except to the extent such deduction or withholding is required by any applicable
law, as modified by the administrative practice of any relevant governmental
authority, then in effect. To the extent and each time any Borrower (for the
purposes of this Section 9.7, the “Affected Borrower”) is so required to deduct
or withhold Taxes (other than Excluded Taxes) from or in respect of any such
payment to or for the account of any Senior Lender (for the purposes of this
Section 9.7, the “Affected Lender”), then the Affected Borrower will:

 

 

(a)

promptly notify the Relevant Agent of such requirement;

 

- 53 -



--------------------------------------------------------------------------------

 

(b)

pay to the relevant governmental authority when due the full amount required to
be deducted or withheld (including the full amount of Taxes required to be
deducted or withheld from any additional amount paid by the Affected Borrower to
or for the account of the Affected Lender under this Subsection 9.7.1);

 

 

(c)

promptly forward to the Relevant Agent an official receipt (or a certified
copy), or other documentation reasonably acceptable to the Relevant Agent,
evidencing such payment to such governmental authority; and

 

 

(d)

forthwith pay to the Affected Lender, in addition to the payment to which the
Affected Lender is otherwise entitled under such Loan Document, such additional
amount as is necessary to ensure that the net amount actually received by the
Affected Lender (free and clear of, and net of, any such Taxes, including the
full amount of Taxes required to be deducted or withheld from any additional
amount paid by the Affected Borrower under this Section, whether assessed
against the Affected Borrower or the Affected Lender) will equal the full amount
the Affected Lender would have received had no such deduction or withholding
been required.

9.7.2 Non-Withheld Part XIII Tax. If any Senior Lender is subject to Canadian
non-resident withholding tax in respect of any payment made by Cognos under any
Loan Document, but such Tax is not levied by way of deduction or withholding
(any such Part XIII Tax being “Non-Withheld Part XIII Tax” and any such Senior
Lender, for the purposes of this Section 9.7, also an “Affected Lender”), Cognos
shall pay to such Affected Lender, at the time Cognos makes such payment and in
addition to such payment, such additional amount as is necessary to ensure that
the total amount received by such Affected Lender is equal to such payment plus
the amount of the Non-Withheld Part XIII Tax exigible in respect of the
aggregate of the payment and the additional amount payable under this
Subsection 9.7.2.

9.7.3 Indemnity. If any Borrower fails to pay to the relevant governmental
authority when due any Taxes that it was required to deduct or withhold under
Subsection 9.7.1 in respect of any payment to or for the benefit of any Affected
Lender under any Loan Document or fails to promptly furnish the Relevant Agent
with the documentation referred to in Subsection 9.7.1(c), such Borrower shall
forthwith on demand indemnify such Senior Lender on a full indemnity after-Tax
basis from and against any Taxes (including interest and penalties), losses and
expenses which such Affected Lender may suffer or incur as a result of such
failure.

9.7.4 Indemnity for Additional Income Tax. Each Affected Borrower shall also
indemnify each Affected Lender on a full indemnity after-Tax basis, for any
additional Taxes on net income that such Affected Lender may be obliged to pay
as a result of the payment of additional amounts under this Section 9.7.

 

- 54 -



--------------------------------------------------------------------------------

9.8 Canadian Withholding Taxes. Each Canadian Lender represents and warrants to
Cognos as of the date of this Agreement or, as applicable and unless Cognos
otherwise agrees, as of the date it becomes a Canadian Lender provided no Event
of Default has occurred that is continuing at that time, that it is an Eligible
Canadian Lender.

9.9 US Withholding Taxes.

9.9.1 Each US Lender represents and warrants to the US Borrower as of the date
of this Agreement or, as applicable and unless the US Borrower otherwise agrees,
as of the date it becomes a US Lender provided no Event of Default has occurred
that is continuing at that time, that it is an Eligible US Lender.

9.9.2 Each US Lender that is not incorporated or organized under the laws of the
United States of America or a State thereof (each a “Non-US Organized US
Lender”) agrees that it will, not less than 10 Business Days after the date of
this Agreement or, as applicable, the date it becomes a US Lender, deliver to
the US Borrower and the US Agent two (2) duly completed copies of United States
Internal Revenue Service Form W-8 BEN or W-8 ECI, certifying in either case
whether or not and to the extent that such US Lender is entitled to receive
payments from the US Borrower under this Agreement without deduction or
withholding of any United States federal income taxes. Each such Non-US
Organized US Lender further undertakes to deliver to the US Borrower and the US
Agent from time to time as reasonably requested by the US Borrower or the US
Agent:

 

 

(a)

renewals or additional copies of such form (or any successor form); and

 

 

(b)

after the occurrence of any event requiring a change in the most recent forms so
delivered by it, such additional forms or amendments thereto.

All forms or amendments described in the preceding sentence delivered before the
occurrence of an Event of Default shall, unless the US Borrower otherwise
agrees, certify that such Non-US Organized US Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including any Change in Law) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Non-US Organized US Lender from duly completing and delivering any such form or
amendment with respect to it.

9.9.3 For any period during which a Non-US Organized US Lender has failed to
provide the US Borrower with an appropriate form which it is obliged to deliver
pursuant to Subsection 9.9.2 (unless such failure is due to a Change in Law),
such Non-US Organized US Lender shall not be entitled to indemnification under
Section 9.7 with respect to United States federal income taxes; provided that,
should a Non-US Organized US Lender which is otherwise exempt from or subject to
a reduced rate of withholding tax become subject to United States federal income
taxes because of its failure to deliver a form required under Subsection 9.9.2,
the US Borrower shall take such steps as such Non-US Organized US Lender shall
reasonably request to assist such Non-US Organized US Lender to recover such
United States federal income taxes.

 

- 55 -



--------------------------------------------------------------------------------

9.10 Refund of Tax Benefit. If an Affected Lender determines that it is entitled
to claim a refund or able to apply for or otherwise take advantage of any tax
credit, tax deduction or similar benefit by reason of any withholding or
deduction made by the Affected Borrower in respect of a payment made by it
hereunder which payment shall have been increased pursuant to Section 9.7 or
9.9, then such Affected Lender will use commercially reasonable efforts to
obtain such refund, credit, deduction or benefit and upon receipt thereof will
(provided the Affected Borrower has paid the amounts described in
paragraphs 9.7.1(b) and 9.7.1(d) and Subsections 9.7.2 and 9.7.4, if applicable)
pay to the Affected Borrower such amount (if any) not exceeding the increased
amount paid by the Affected Borrower as equals the net after tax value to such
Affected Lender of such part of such refund, credit, deduction or benefit as it
considers, acting reasonably, is allocable to such withholding or deduction
having regard to all its dealings giving rise to similar credits, deductions or
benefits in relation to the same tax period and to the cost of obtaining the
same; provided that, (i) nothing herein shall interfere with the right of any
Affected Lender to arrange its tax affairs in whatever manner it deems fit and
in particular no Affected Lender shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect to any such
deduction or withholding in priority to any other relief, claims, credits or
deductions available to it and (ii) no Affected Lender shall be obligated to
disclose to the Affected Borrower any information regarding its tax affairs or
tax computations.

9.11 US Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Advance made by the
US Lenders together with all fees, charges and other amounts that are treated as
interest on such Advance under applicable law (collectively the “charges”),
shall exceed the maximum lawful rate (the “maximum rate”) that may be contracted
for, charged, taken, received or reserved by the US Lenders holding such Advance
in accordance with applicable law, the rate of interest payable in respect of
such Advance hereunder, together with all of the charges payable in respect
thereof, shall be limited to the maximum rate and, to the extent lawful, the
interest and the charges that would have been payable in respect of such Advance
but were not payable as a result of the operation of this Section 9.10 shall be
cumulated, and the interest and the charges payable to the US Lenders in respect
of other Advances or periods shall be increased (but not above the maximum rate
therefor) until such cumulated amount, together with interest thereon at the
rate applicable to US Prime Rate Loans to the date of repayment, shall have been
received by the US Lenders.

ARTICLE 10

REPAYMENT AND PREPAYMENT

10.1 Maturity Reductions of each Credit Facility.

10.1.1 Maturity Date for the Revolving Facilities. Each Relevant Borrower shall
repay on the Maturity Date to the Relevant Agent for the account of each
Relevant Lender under each Relevant Revolving Facility, each outstanding Advance
made to that Relevant Borrower under such Relevant Revolving Facility. The Total
Revolving Commitment shall be permanently cancelled and reduced to zero on the
Maturity Date.

10.1.2 Maturity Date of the Swing Lines. Each Relevant Borrower shall repay on
the Maturity Date to each Relevant Swing Line Lender each outstanding Advance
under each Relevant Swing Line. Each Relevant Swing Line Commitment shall be
permanently cancelled and reduced to zero on the Maturity Date, if such
Commitment has not been cancelled and reduced to zero before the Maturity Date
pursuant to Subsection 16.26.1.

 

- 56 -



--------------------------------------------------------------------------------

10.2 Voluntary Repayments.

10.2.1 Generally. Subject to the next sentence, the Relevant Borrower shall have
the right at any time and from time to time to repay all or any portion of each
Loan and each issue of Acceptances made to it under each Relevant Credit
Facility which (a) in the case of an issue of Acceptances must be made on its
current Period End Date or (b) in the case of a Libor Loan must be accompanied
by any applicable losses and expenses payable under Subsection 17.2.1 if not
paid on its current Period End Date. In the case of each Relevant Revolving
Facility, such right may only be exercised if the Relevant Borrower delivers a
Repayment Notice to the Relevant Agent before 10:00 a.m. on the third Business
Day before the proposed prepayment date specifying the proposed repayment date
(which must be no earlier than the third Business Day thereafter and the amount
of such Loan or Acceptances to be repaid (which must be in a principal amount of
at least $1,000,000 and be a whole number multiple of $100,000). In the case of
each Relevant Swing Line Facility, such right may only be exercised if the
Relevant Borrower delivers a Repayment Notice to the Relevant Swing Line Lender
before 2:00 p.m. on the Business Day before the proposed prepayment date
specifying the proposed Repayment Date (which must be no earlier than the next
Business Day) and the amount of such Loan or Acceptances to be repaid (which
must be in a principal amount of at least $500,000 and be a whole number
multiple of $100,000). The Relevant Borrower shall repay such Advance on such
prepayment date to the extent specified in such Repayment Notice.

10.2.2 Effect of Voluntary Repayment. Each Advance under each Relevant Credit
Facility voluntarily repaid shall not affect the amount of the Relevant Total
Commitment.

10.3 Cancellation.

10.3.1 Voluntary Cancellation. Cognos shall have the right at any time and from
time to time to permanently cancel, without premium or penalty, all or any
unused portion of each of the Total Revolving Commitment and the Swing Line
Commitments. Subject to the next sentence, such right may only be exercised by
Cognos delivering a Cancellation Notice to the Canadian Agent specifying the
proposed effective date of cancellation (which must be no less than three
(3) Business Days thereafter), each Credit Facility affected, and the amounts of
each of the Total Revolving Commitment and the Swing Line Commitments to be
cancelled (which must be, in the case of a Relevant Revolving Facility, of at
least USD5,000,000 and be a whole number of USD500,000 and, in the case of a
Relevant Swing Line, of at least USD1,000,000 and be a whole number multiple of
USD100,000). The Total Commitment (and each of the Total Canadian Revolving
Commitment, the Total US Revolving Commitment and the Swing Line Commitments
affected by the cancellation) shall permanently be cancelled and reduced on the
effective date of each such cancellation in the amount so cancelled.

10.3.2 Cancellation of US Facilities. Before the US Borrower ceases to be a
Wholly-Owned Subsidiary of Cognos, Cognos shall cancel the US Facilities in
their entirety and cause the US Borrower to pay all Loan Obligations under the
US Facilities in full.

 

- 57 -



--------------------------------------------------------------------------------

10.4 Reallocation of Revolving Commitments.

10.4.1 Request for Modification of Commitments. Cognos may, by notice in the
form of Schedule 10, duly completed and signed by Cognos, (in this Section 10.4,
a “Commitment Modification Request”), delivered to the Canadian Agent at least
10 Business Days before any Fiscal Quarter end, request that amounts comprised
in the Total Revolving Commitment be reallocated between the Total Canadian
Revolving Commitment and the Total US Revolving Commitment, and/or amounts
comprised in the Swing Line Commitments be reallocated between the Canadian
Swing Line Commitment and the US Swing Line Commitment, in each case, with
effect as of and from such Fiscal Quarter end (a “Commitment Modification
Date”). A Commitment Modification Request may only request a change (increase or
decrease) in a minimum amount of USD10,000,000 and be a whole number multiple of
USD500,000 in each such component of the Total Revolving Commitment and
USD2,000,000 and be a whole number multiple of USD100,000 in each Relevant Swing
Line Commitment and neither the Total Revolving Commitment, nor the sum of the
Relevant Swing Line Commitments, determined after such reallocation is made may
exceed the total amount of the Total Revolving Commitment, or the sum of the
Swing Line Commitments, respectively, in effect immediately before such
reallocation is made.

10.4.2 Modifications. Upon receipt of a Commitment Modification Request pursuant
to and in accordance with the provisions of Subsection 10.4.1, the Canadian
Agent shall promptly notify each Lender and the US Agent of the modifications
requested therein. The Commitments of each Lender with a Commitment under each
Relevant Credit Facility shall automatically be modified as at each Commitment
Modification Date to give effect to the modification requested by Cognos in the
corresponding Commitment Modification Request; provided that, (a) the Credit
Amount of all Advances outstanding under each Relevant Revolving Facility as at
such Commitment Modification Date does not exceed the Total Canadian Revolving
Commitment or Total US Revolving Commitment, as applicable, (b) the Credit
Amount of all Advances outstanding under each Relevant Swing Line as at such
Commitment Modification Date does not exceed the Canadian Swing Line Commitment
or US Swing Line Commitment, as applicable, and (c) no Default shall have
occurred and be continuing or would occur on such Commitment Modification Date.

10.5 Mandatory Repayments of Credit Facilities. On the date of each reduction of
each Commitment of each Relevant Lender pursuant to Section 10.1, 10.3, 10.4 or
10.7, the Relevant Borrower shall repay to the Relevant Agent for the account of
such Relevant Lender such amount on account of such Relevant Lender’s Rateable
Share of Advances made to the Relevant Borrower under each Relevant Credit
Facility as may be required to ensure that the Credit Amount of such Relevant
Lender’s Rateable Share of all Advances under the Relevant Credit Facility does
not exceed its Commitment thereunder at that time after giving effect to that
reduction. Such Relevant Lender shall apply any such amount so repaid as
follows:

 

 

(a)

first, to repay its Rateable Share of Loans under the Relevant Credit Facility;

 

 

(b)

second, to prepay to the Relevant Lender (or at the option of the Relevant
Lender to provide cash collateral to the Relevant Lender for) the obligations of
the Relevant Borrower under Section 6.8, if any, in respect of Acceptances
issued for the Relevant Borrower’s account under the Relevant Credit Facility;
and

 

- 58 -



--------------------------------------------------------------------------------

 

(c)

third, to prepay (or at the option of the applicable Issuing Bank to provide
cash collateral to the applicable Issuing Bank for) the Relevant Borrower’s
obligations under Subsection 8.2.2 in respect of outstanding Standby Instruments
until such Standby Instruments expire or are drawn upon, whereupon the
applicable Issuing Bank shall account to the Relevant Borrower for the amount so
paid to it and return any overpayment to the Relevant Agent for return to the
Relevant Borrower or application in accordance with Section 16.25, as
applicable.

10.6 Facility Excesses by Reason of Foreign Currency Fluctuations.

10.6.1 If and each time the Canadian Agent determines, acting reasonably and in
good faith, (which determination shall be conclusive, absent manifest error)
that the Credit Amount of all Advances under the Canadian Revolving Facility
exceeds the Total Canadian Revolving Commitment by more than three percent
(3%) by reason of fluctuations in exchange rates, the Canadian Agent may request
(and shall request if such excess is more than five percent (5%) of the Total
Canadian Revolving Commitment) Cognos to repay the entire excess above the Total
Canadian Revolving Commitment.

10.6.2 If and each time the Canadian Swing Line Lender determines, acting
reasonably and in good faith, (which determination shall be conclusive, absent
manifest error) that the Credit Amount of all Advances under the Canadian Swing
Line exceeds the Canadian Swing Line Commitment by more than three percent
(3%) by reason of fluctuations in exchange rates, the Canadian Swing Line Lender
may request (and shall request if such excess is more than five percent (5%) of
the Canadian Swing Line Commitment) Cognos to repay the entire excess above the
Canadian Swing Line Commitment.

10.6.3 Within three (3) Business Days of the receipt of any repayment request
made by the Canadian Agent or the Canadian Swing Line Lender pursuant to
Subsection 10.6.1 or 10.6.2, Cognos shall repay to the Canadian Agent for the
account of the Canadian Revolving Lenders or to the Canadian Swing Line Lender
such Advances outstanding under such Relevant Credit Facility as may be required
to ensure that such entire excess is eliminated.

10.7 Prepayment of Affected Lenders. Cognos or the US Borrower, as applicable,
shall have the right to permanently cancel without premium or penalty all, but
not part, of each Commitment of each Affected Lender; provided that, no Default
has occurred and is continuing. Such right may only be exercised by Cognos
delivering a notice to the Relevant Agent advising of such cancellation and
specifying the effective date of cancellation which must be no less than three
(3) clear Business Days after and no later than 90 days after the Relevant
Lender became an Affected Lender. The Relevant Borrower shall prepay the
Affected Lender’s Rateable Share of all outstanding Advances on such effective
date of cancellation, the Affected Lender’s Commitments shall be reduced to nil
and such Affected Lender shall be released from its obligations to lend
hereunder. Unless such Affected Lender is replaced pursuant to
Subsection 17.11.10, each Relevant Total Commitment shall reduce by the amount
of the reduction in such Affected Lender’s Commitment under each Relevant Credit
Facility.

10.8 Netting of Payments. If, on any date, amounts on account of principal of
any Advances (including the face amount of any Acceptance) would be due and
payable under the same Credit Facility in the same currency by a Relevant
Borrower to the Relevant Lenders, or

 

- 59 -



--------------------------------------------------------------------------------

any one of them, and by the Relevant Lenders, or such Relevant Lender, to that
Relevant Borrower, then, on such date, unless notice is given by the Relevant
Agent or such Relevant Lender (a copy of which notice shall be given by such
Relevant Lender to the Relevant Agent simultaneously) stating that netting is
not to apply to such payments, the obligations of each such party to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by that Relevant
Borrower to the Relevant Lenders, or such Relevant Lender, exceeds the aggregate
amount that would otherwise have been payable by the Relevant Lenders, or such
Relevant Lender, to that Relevant Borrower or vice versa, such obligations shall
be replaced by an obligation upon whichever of that Relevant Borrower or the
Relevant Lenders, or such Relevant Lender, would have had to pay the larger
aggregate amount to pay to the other the excess of the larger aggregate amount
over the smaller aggregate amount.

10.9 Place of Payment of Principal, Interest and Fees.

10.9.1 Payments to Senior Lenders Generally. Each payment of principal of, or
interest or Fees computed on, any Advance and each other amount owing by each
Relevant Borrower under or otherwise in respect of any Loan Document, except for
payments made in respect of any Relevant Swing Line, shall be made by such
Relevant Borrower to the Relevant Agent for the account of the Relevant Agent or
Relevant Lenders entitled thereto in the currency in which such Advance or other
amount is denominated no later than 11:00 a.m. (local time in the place of
payment) in immediately available, freely transferable, cleared funds for value
on the due date (or on the next Business Day if such due date is not a Business
Day) to the credit of the Relevant Agent’s Accounts.

10.9.2 Payments under Relevant Swing Lines. Each payment of principal of, or
interest or Fees computed on, any Advance under any Relevant Swing Line and each
other amount owing by each Relevant Borrower under or otherwise in respect of
any Relevant Swing Line, shall be made by such Relevant Borrower to the Relevant
Swing Line Lender in the currency in which such Advance or other amount is
denominated no later than noon (local time in the place of payment) in
immediately available, freely transferable, cleared funds for value on the due
date (or on the next Business Day if such due date is not a Business Day) to the
credit of such account as the Relevant Swing Line Lender shall from time to time
direct.

10.9.3 Late Day Payments. If any payment is made to any Senior Lender on any day
after the times specified in Subsection 10.9.1 or 10.9.2, as applicable, that
payment shall, for the purposes of determining the amount of interest payable by
the Relevant Borrower thereon hereunder, be deemed to have been made on the
following Business Day.

ARTICLE 11

CONDITIONS PRECEDENT

11.1 Conditions Precedent to Closing. The Borrowers shall ensure that each of
the following conditions are satisfied on the Closing Date:

 

 

(a)

the Agents have received all of the following in form and substance satisfactory
to the Agents acting reasonably:

 

 

(i)

original copies of each of this Agreement and each Guarantee duly executed by
each party thereto;

 

- 60 -



--------------------------------------------------------------------------------

 

(ii)

a Certificate of each Obligor (A) attaching true copies of (1) the
Constitutional Documents of such Obligor and (2) all necessary internal
corporate action taken by such Obligor to authorize the execution, delivery and
performance of each Loan Document and the consummation of the transactions
contemplated thereby, (B) as to incumbency and true signatures of each Senior
Officer executing the Loan Documents to which such Obligor is party,
(C) confirming the matters set out in paragraphs (c) and (d) below in the case
of Cognos and (D) as to such other matters as the Agent may reasonably require;

 

 

(iii)

opinions from the Borrowers’ Counsel addressed to the Senior Lenders and
Lender’s Counsel in respect of each Obligor and the Loan Documents in form and
substance satisfactory to the Agents acting reasonably;

 

 

(iv)

a duly completed and signed Compliance Certificate for the Test Period ended
May 31, 2007; and

 

 

(v)

such other supporting documents as the Agents may reasonably require;

 

 

(b)

all Fees payable to the Senior Lenders on the Closing Date, and all accrued
fees, costs and expenses (invoiced or estimated) payable by each Agent to the
Lender’s Counsel (not exceeding (i) CAD100,000 for Lender’s Canadian counsel and
(ii) USD50,000 for Lender’s US counsel) in respect of the negotiation,
execution, delivery and entry into effect of the Loan Documents are paid in
full;

 

 

(c)

the representations and warranties of each Obligor made under each Loan Document
are true, accurate and complete in all material respects on and as of the
Closing Date; and

 

 

(d)

no Default has occurred that is continuing on the Closing Date.

11.2 Conditions to all Drawdowns. No Lender shall be obliged to make or allow,
and no Borrower shall request or receive, any Drawdown under any Credit
Facility, unless the Closing Date has occurred and the terms and conditions set
out below in respect of such Drawdown have been and remain satisfied (or waived
by the Required Lenders to permit such Drawdown to take place):

 

 

(a)

no Default has occurred that is continuing on the date such Drawdown is
requested or on the proposed Drawdown Date, nor would any Default result after
giving effect to the requested Drawdown;

 

 

(b)

each of the representations and warranties contained in each Loan Document is
true, accurate and complete in all material respects on and as of the date such
Drawdown is requested and the date such Drawdown is made, except to the extent
(i) such representations and warranties are expressed to be made only as of a

 

- 61 -



--------------------------------------------------------------------------------

 

specified date, in which event they need only be true, accurate and complete in
all material respects as of such specified date and (ii) the facts, state or
condition referred to in such representations and warranties may be modified to
reflect changes thereto expressly permitted by Sections 14.1 and 14.2; and

 

 

(c)

each of the terms and conditions applicable to such Drawdown under Articles 2,
3, 4, 5, 6 or 8, as applicable, have been fully complied with.

11.3 Conditions to Conversions and Rollovers. The Relevant Lenders shall not be
obliged to make or allow, and the Relevant Borrower shall not request, any
Conversion to a Libor Loan or an issue of Acceptances or any Rollover under any
Relevant Revolving Facility unless the terms and conditions set out below in
respect of such Conversion or Rollover have been and remain satisfied (or waived
by the Required Lenders to permit such Conversion or Rollover to take place):

 

 

(a)

no Default has occurred that is continuing on the date such Conversion or
Rollover is requested or on the proposed Conversion Date or Rollover Date, nor
would any Default result after giving effect to the requested Conversion or
Rollover;

 

 

(b)

each of the representations and warranties contained in each Loan Document is
true, accurate and complete in all material respects on and as of the date such
Conversion or Rollover is requested and as of the date such Conversion or
Rollover is made, except to the extent (i) such representations and warranties
are expressed to be made only as of a specified date, in which case they need
only be true, accurate and complete as of such specified date and (ii) the
facts, state or condition referred to in such representation and warranty may be
modified to reflect changes thereto expressly permitted by Sections 14.1 and
14.2; and

 

 

(c)

each of the terms and conditions applicable to such Conversion or Rollover
contained in Article 7 shall have been fully complied with.

ARTICLE 12

ADDITIONAL GUARANTORS

12.1 Designation of Additional Guarantor. In order to comply with
Subsection 13.1.22, Cognos may, from time to time, designate any Wholly-Owned
Subsidiary of Cognos incorporated or formed under the laws of Canada or any
province thereof, of the United States or any constituent state thereof, or of
such other jurisdiction as the Canadian Agent may reasonably approve to become
an additional Guarantor. If the Canadian Agent approves any such Wholly-Owned
Subsidiary designed by Cognos, such Subsidiary shall become a Guarantor as of
and from the date the Canadian Agent confirms to Cognos and the Lenders that the
Agents have received documents relative to such Subsidiary in form and substance
satisfactory to them acting reasonably of the nature described in
Section 11.1(a)(i), (ii), (iii) and (v).

 

- 62 -



--------------------------------------------------------------------------------

ARTICLE 13

REPRESENTATIONS AND WARRANTIES

13.1 Representations and Warranties. To induce the Lenders to make each
Borrowing under the Credit Facilities available to the Borrowers pursuant
hereto, and each Senior Lender to enter into each Loan Document, the Borrowers
severally (and not jointly) represent and warrant to and in favour of the Senior
Lenders as follows:

13.1.1 Existence. Each Obligor is a person validly subsisting under the laws of
its jurisdiction of incorporation, and is duly qualified to do business in all
jurisdictions where it carries on business where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect.

13.1.2 Authority. Each Obligor has the legal capacity to enter into, and perform
its obligations under each Loan Document to which it is a party.

13.1.3 Authorization. The execution and delivery of each Loan Document to which
each Obligor is party, and the performance by the Obligors of their respective
obligations thereunder, have been duly authorized by all necessary corporate and
statutory action on the part of the Obligors.

13.1.4 Enforceability. Each Loan Document has been duly executed and delivered
by each Obligor party thereto and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting
creditors rights generally and by general equitable principles.

13.1.5 No Breach. The execution and delivery by each Obligor of each Loan
Document to which it is a party and the performance of its obligations
thereunder will not:

 

 

(a)

conflict with or result in a breach, of any of the terms, conditions or
provisions of:

 

 

(i)

its charter documents or by-laws;

 

 

(ii)

any Applicable Law in any material respect;

 

 

(iii)

any material contractual restriction binding on or affecting it or its assets;
or

 

 

(iv)

any writ, judgment, injunction, determination or award which is binding on it or
its assets; or

 

 

(b)

result in, or require or permit:

 

 

(i)

the imposition of any Lien (other than Permitted Liens) on or with respect to
any assets now owned or hereafter acquired by it; or

 

 

(ii)

the acceleration of the maturity of any Debt.

 

- 63 -



--------------------------------------------------------------------------------

13.1.6 Compliance. Except as otherwise disclosed in writing to the Lenders prior
to the Closing Date:

 

 

(a)

no Default or Event of Default has occurred and is continuing; and

 

 

(b)

no Obligor is in breach or default, or is aware of any event or circumstance
which, but for the passage of time or the giving of notice or both, would
constitute a breach or default:

 

 

(i)

under any contract or agreement to which it is a party or by which it is bound
(nor is it aware of any breach or default by any other party thereunder); or

 

 

(ii)

under any law (including any Environmental Law) by which it is bound;

where such breach or default could reasonably be expected to have a Material
Adverse Effect.

13.1.7 Financial Statements. The audited consolidated financial statements of
Cognos as of and for the year ended February 28, 2007 were prepared in
accordance with US GAAP and fairly and accurately present the consolidated
financial position and results of operations of Cognos and its Subsidiaries as
at such date.

13.1.8 Securities Law Matters. Except (a) for, and in connection with, Cognos’
delayed filings in respect of its Fiscal Year ended February 28, 2006, its
Fiscal Quarter ended May 31, 2006 and its annual general meeting held in 2007 or
(b) where failure to so comply with same could not reasonably be expected to
have a Material Adverse Effect:

 

 

(i)

Cognos has filed all continuous disclosure documents required to be filed by it
pursuant to applicable securities legislation in each Province of Canada and the
by-laws, rules, regulations and policies of each stock exchange on which any of
its Capital Stock is listed (“Securities Reports”). Each Securities Report was,
as of the date of filing, in compliance in all material respects with all
applicable requirements under applicable securities legislation in each Province
of Canada and the by-laws, rules, regulations and policies of each such stock
exchange, and none of the Securities Reports, as of their respective filing
dates, included any “misrepresentation” (as such term is defined in the
Securities Act (Ontario)).

 

 

(ii)

Cognos is a “reporting issuer” or the equivalent in all Provinces of Canada
(where such concept exists and where such status is required by law) and is not
in default of any material requirement of any applicable securities legislation
or the regulations, rules or policies thereunder. All “material changes” (as
such term is defined in the Securities Act (Ontario)) in the affairs of Cognos
have been publicly disclosed in compliance with the provisions of National
Instrument 51-102 and Cognos has no knowledge of any “material fact” (as such
term is defined in the Securities Act (Ontario)) with regards to Cognos.

 

- 64 -



--------------------------------------------------------------------------------

 

(iii)

Cognos’ outstanding common shares are listed for trading on the Toronto Stock
Exchange and Cognos is not in default of any material requirement of any
applicable by-laws, rules, regulations or policies of such stock exchange.

13.1.9 Material Adverse Effect. There does not exist and there has not occurred
since February 28, 2007 any change in the consolidated financial position or
operations of Cognos and its Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect.

13.1.10 Pari Passu. The payment obligations of each Obligor under each Loan
Document to which it is a party rank at least pari passu in right of payment
with all of such person’s other unsecured and unsubordinated indebtedness, other
than any such indebtedness which is preferred by mandatory provisions of
applicable law.

13.1.11 Material Litigation. There is no suit, action or other proceeding
pending or threatened against any Obligor which could reasonably be expected to
have a Material Adverse Effect.

13.1.12 Intellectual Property Rights. Each of the Obligors owns or is licensed
or otherwise has the right to use all intellectual property that is used in the
operation of their businesses without conflict with the rights of any other
person (other than any intellectual property the absence or non-proprietary
ownership of which, or any such conflict with respect to which, could not
reasonably be expected to have a Material Adverse Effect). None of the Obligors
has received any notice of any claim of infringement or similar claim or
proceeding relating to any of its intellectual property which could reasonably
be expected to have a Material Adverse Effect.

13.1.13 ERISA. With respect to each Plan, each of the Obligors and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the US Internal Revenue Code and the regulations and
published interpretations thereunder. No ERISA Event has occurred or could
reasonably be expected to occur that, when taken together with all such other
ERISA Events, could reasonably be expected to result in a Material Adverse
Effect. The present value of all benefit liabilities under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation date applicable thereto, exceed
the fair market value of the assets of such Plan, and the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used for
the purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the last annual valuation dates applicable thereto, exceed the fair market
value of the assets of all such underfunded plans, in each case, by an amount
that could reasonably be expected to have a Material Adverse Effect.

13.1.14 Foreign Assets Control Regulations. Neither the execution and delivery
of the Loan Documents nor the Borrowers’ use of the proceeds under any Credit
Facility will violate the Trading with the Enemy Act (50 U.S.C. § 1 et.seq., as
amended), or any of the foreign assets

 

- 65 -



--------------------------------------------------------------------------------

control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, no Obligor (a) is or
will become a person whose property or interests in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001) or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such person. Each Obligor is in compliance, in all material respects, with the
Patriot Act). No part of the proceeds from any Credit Facility will be used,
directly or indirectly, for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official party capacity, in order
to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.

13.1.15 Federal Reserve Regulations. Neither Cognos nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying margin stock (within
the meaning of Regulation U of the US Federal Reserve Board), and no part of the
proceeds of any credit obtained hereunder shall be used, whether directly or
indirectly, incidentally or ultimately, for any purpose which violates, or would
be inconsistent with, the US Federal Reserve Board Regulation T, U or X. Terms
for which meanings are provided in the US Federal Reserve Board Regulation T, U
or X or any regulations substituted therefor, as from time to time in effect,
are used in this Section with such meanings.

13.1.16 Investment Company. Neither Cognos nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended of the United States.

13.1.17 Title to Assets. Except where the failure to hold or maintain same could
not reasonably be expected to have a Material Adverse Effect, each of the
Obligors has a good and marketable title to all assets reflected as owned by it
on its most recently prepared financial statements free from any Liens, other
than Permitted Liens.

13.1.18 Consents, Approvals, etc. Except where the failure to obtain same could
not reasonably be expected to have a Material Adverse Effect, no consents,
approvals, acknowledgements, undertakings, directions or other documents or
instruments are required to be entered into or provided by any person (i) in
connection with the execution, delivery, performance, legality, validity or
enforceability of the Loan Documents or (ii) to implement the transactions
contemplated by the Loan Documents.

13.1.19 Labour Agreements. The Obligors have no contracts with any labour union
or employee association, and are not under any obligation to assume any such
contracts to or conduct negotiations with any labour union or employee
association with respect to any future agreements, and the Obligors are not
aware of any current attempts to organize or establish any such labour union or
employee association.

13.1.20 Solvent. Both before and after giving effect to (a) the making of any
Advance hereunder and (b) the payment and accrual of all transaction costs in
connection with the foregoing, each Obligor is Solvent.

 

- 66 -



--------------------------------------------------------------------------------

13.1.21 Taxes. Each of Cognos and its Subsidiaries has filed as and when
required by Applicable Law all Tax returns (except to the extent where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect) and has paid and discharged before the same became delinquent (a) all
Taxes imposed upon it or upon its assets and (b) all lawful claims (including
claims for labour, material, supplies or services), except (i) any such Taxes or
claims which are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with US GAAP shall have been set aside
on its books and (ii) where the failure to so pay same could not reasonably be
expected to have a Material Adverse Effect.

13.1.22 Minimum Unconsolidated Revenues. The aggregate combined unconsolidated
revenues of the Guarantors for the most recently concluded Test Period exceeded
fifty percent (50%) of the consolidated revenues of Cognos for that Test Period.

13.2 Nature of Representations and Warranties. The representations and
warranties made under or pursuant to this Agreement shall survive the execution
and delivery of this Agreement and the making of each Borrowing notwithstanding
any investigations or examinations which may be made by any Senior Lender or
Lenders’ Counsel, and the Lenders shall be deemed to have relied on such
representations and warranties in the making of each Borrowing.

ARTICLE 14

COVENANTS OF EACH BORROWER

14.1 Affirmative Covenants. Until payment in full of all Loan Obligations owing
by each Borrower to each of the Senior Lenders, each Borrower severally (and not
jointly) covenants and agrees with the Senior Lenders that it will, and (where
the context so admits) it will cause each Subsidiary of it to, duly perform and
comply with each of the following affirmative covenants:

14.1.1 Maintain Existence. Each Obligor will do all things necessary (a) to
maintain their legal existence, and (b) to carry out their businesses in a
proper and efficient manner as would a prudent operator of similar businesses.

14.1.2 Compliance with Laws, etc. Each Obligor will comply, and will cause its
Subsidiaries to comply, in all material respects, with all Applicable Laws
(including Environmental Laws) and Authorizations and do all things necessary to
obtain, promptly renew and maintain in good standing from time to time all
Authorizations and duly observe all valid requirements of any governmental body
except, in each case of the foregoing, where the failure to so comply, obtain,
renew or maintain same could not reasonably be expected to have a Material
Adverse Effect.

14.1.3 Payment of Taxes and Claims. Each Obligor will file, and will cause its
Subsidiaries to file, as and when required by Applicable Law all Tax returns
(except to the extent that failure to do so has not had, and could not
reasonably be expected to have, a Material Adverse Effect) and will pay and
discharge before the same shall become delinquent (a) all Taxes imposed upon it
or upon its assets, and (b) all lawful claims (including claims for labour,
materials, supplies or services), except (i) any such Taxes or claims which are
being diligently

 

- 67 -



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with US GAAP shall have been set aside on its books and
(ii) where the failure to so pay same could not reasonably be expected to have a
Material Adverse Effect.

14.1.4 Insurance. Each Obligor will insure and/or cause its Subsidiaries to
insure, and keep insured those of their respective material assets which are of
an insurable nature, against such risks, in such amount and in such manner as is
customary and prudent in the case of businesses similarly situated and operating
generally similar assets, and with such reputable insurance companies or
associations as it may select.

14.1.5 Keeping of Books. Each Obligor will, and will cause its Subsidiaries to,
in all material respects, keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and its assets
and business in accordance with US GAAP.

14.1.6 Pay Obligations to Lenders and Perform Other Covenants. Each Obligor will
make full and timely payment of the payment obligations under the Loan Documents
to which it is a party owed by it, when due whether now existing or hereafter
arising, and will duly comply with all the terms and obligations contained in
each Loan Document to which it is a party, all at the times and places and in
the manner set forth therein.

14.1.7 Use of Proceeds. The Borrowers will use the proceeds of all Advances made
available to it for general corporate purposes.

14.1.8 Financial and Other Reporting. Cognos will deliver to the Canadian Agent:

 

 

(a)

within 120 days after the end of each Fiscal Year of Cognos, a copy of the
annual audited consolidated financial statements of Cognos prepared in
accordance with US GAAP;

 

 

(b)

within 60 days after the end of the first three Fiscal Quarters of the Fiscal
Year, a copy of the unaudited consolidated financial statements of Cognos
prepared in accordance with US GAAP, certified by a Senior Officer of Cognos;

 

 

(c)

with each of the financial statements in (a) and (b) above, a Compliance
Certificate signed by a Senior Officer of Cognos;

 

 

(d)

within 150 days after the end of each fiscal year, a copy of the Cognos annual
business plan including pro forma income statement, balance sheet and cash flow
statement, and capital expenditure budget; and

 

 

(e)

all documentation and other information that the Agents may reasonably request
in order for the Lenders and the Agents to comply with their respective ongoing
obligations under applicable “know your customer” and anti-money laundering
legislation, including the USA Patriot Act.

14.1.9 Notice of Certain Events. Cognos will promptly notify the Canadian Agent
in writing of any of:

 

 

(a)

a Default or Event of Default;

 

- 68 -



--------------------------------------------------------------------------------

 

(b)

a Material Adverse Effect;

 

 

(c)

prior to the completion thereof, any transaction whereby a Guarantor will cease
to be a Wholly-Owned Subsidiary of Cognos; or

 

 

(d)

any proceeding before any court or governmental authority affecting the Borrower
or any Obligor of the type described in the Material Litigation representation
and warranty in Subsection 13.1.11.

14.1.10 Environmental Indemnity. The Obligors will indemnify and hold harmless
the Agents and each Lender and their respective directors, officers, employees,
agents and representatives from and against any and all third party liabilities,
claims, demands, actions and causes of action, fines and other penal or
administrative sanctions suffered by the indemnitees arising directly or
indirectly out of any breach of any Environmental Law, or any Environmental
hazards existing, or any Environmental pollution occurring, at any time relating
to the assets of the Obligors.

14.1.11 Further Assurances. Each Obligor will, at its cost and expense, upon any
reasonable request of an Agent, duly execute and deliver, or cause to be duly
executed and delivered, to that Agent such further documents and do and cause to
be done such further acts as may be necessary or proper in the reasonable
opinion of that Agent to carry out more effectually the provisions and purposes
of the Loan Documents.

14.1.12 ERISA. Either Borrower shall furnish to the Canadian Agent each of the
following: (i) promptly and in any event within 30 days after any Borrower knows
or has reason to know that any ERISA Event has occurred, written notice
describing such event; and (ii) promptly and in any event within 10 days after
either Borrower knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the US Internal Revenue Code has been filed with
respect to any Plan or Multiemployer Plan, a written statement describing such
ERISA Event of waiver request and any action, that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC of the IRS pertaining thereto.

14.2 Negative Covenants. Until payment in full of the Loan Obligations owing by
each Borrower to each of the Senior Lenders, each Borrower severally (and not
jointly) agrees with the Senior Lenders that it will, and (where the context so
admits) it will cause each Subsidiary of it to, duly perform and comply with
each of the following negative covenants:

14.2.1 Liens. No Obligor will, nor shall it permit any of its Subsidiaries to,
create, incur or otherwise permit to exist any Lien on any of its or any of its
Subsidiaries assets, other than Permitted Liens.

14.2.2 Merger, etc. No Obligor will merge, consolidate, combine or amalgamate
with or into, or sell, convey, transfer, lease or otherwise dispose of (in one
transaction or a series of transactions) all or substantially all of its assets
to, any other person, save that (a) any Wholly-Owned Subsidiary may consolidate,
amalgamate or merge with any Obligor or any other Wholly-Owned Subsidiary,
(b) any Wholly-Owned Subsidiary may wind-up or dissolve into any Obligor or
other Wholly-Owned Subsidiary and any Obligor and any Wholly-Owned Subsidiary

 

- 69 -



--------------------------------------------------------------------------------

may enter into a winding-up, dissolution, corporate reorganization or similar
proceeding or arrangement between them; provided that, in each case, no Default
results or could reasonably be expected to result therefrom.

14.2.3 Sale of Assets. No Obligor will, nor shall it permit any of its
Subsidiaries to, sell, lease, transfer or otherwise dispose of any of its
assets, save for (a) dispositions of inventory in the ordinary course,
(b) dispositions of used, worn-out, obsolete or surplus property and (c) any
other dispositions of assets (excluding Capital Stock in Subsidiaries) not
exceeding USD50,000,000 in the aggregate for all such other dispositions by
Cognos and its Subsidiaries in any Fiscal Year of Cognos.

14.3 Financial Covenants. Until payment in full of all Loan Obligations owing by
each Borrower to each of the Senior Lenders, Cognos agrees with the Senior
Lenders that it will ensure that each of the following financial tests are
complied with:

14.3.1 Maximum Adjusted Total Debt/EBITDA Ratio. The Adjusted Total Debt/EBITDA
Ratio for each Test Period ending on or after May 31, 2007 shall not exceed
3.0:1.

14.3.2 Interest Coverage Ratio. The ratio of EBITDA to Adjusted Interest Expense
for each Test Period ending on or after May 31, 2007 shall not be less than
2.00:1.

ARTICLE 15

EVENTS OF DEFAULT

15.1 Events of Default. Any default, breach, failure, event, state or condition
described below shall constitute an Event of Default and a default by each
Borrower under this Agreement:

15.1.1 Non-Payment. A Borrower shall fail:

 

 

(a)

to pay the principal amount of any Advance when the same becomes due and payable
under any Loan Document; or

 

 

(b)

to pay any interest, fees or any other amount when the same becomes due and
payable under any Loan Document and such failure shall remain unremedied for a
period of five (5) Business Days after written notice thereof is given to Cognos
by an Agent.

15.1.2 Representations and Warranties Incorrect. Any of the representations or
warranties made or deemed to have been made by any Obligor in any Loan Document,
save for the representation and warranty contained in Section 13.1.22, is or
shall prove to be or have been false, inaccurate or incomplete in any material
respect when made or deemed to have been made; or the representation and
warranty contained in Section 13.1.22 is or shall prove to be or have been
false, inaccurate or incomplete in any material respect when made or deemed to
be made in relation to any Test Period (the “Failed Test Period”) and Cognos
shall fail to remedy such breach within 45 days of the end of the Failed Test
Period by adding an additional Guarantor in accordance with Section 12.1 with
sufficient unconsolidated revenues so that the unconsolidated

 

- 70 -



--------------------------------------------------------------------------------

revenues of each additional Guarantor, together with the combined unconsolidated
revenues of each other Guarantor at that time, exceeds 50% of the consolidated
revenues of Cognos for the Failed Test Period.

15.1.3 Financial Tests. Cognos shall breach Section 14.3.

15.1.4 Failure to Perform Other Covenants. Other than as contemplated by
Subsections 15.1.1, 15.1.2 and 15.1.3, any Obligor shall fail to perform or
observe any obligation, term or condition contained in any Loan Document on its
part to be performed or observed or otherwise applicable to it; provided that,
if such failure is capable of being remedied, no Event of Default shall occur as
a result thereof unless and until such failure shall have remained unremedied
for 60 days after written notice thereof is given to Cognos by an Agent.

15.1.5 Debt. (a) Any Obligor shall fail to pay the principal of any Debt which
is outstanding in an aggregate principal amount exceeding USD50,000,000 (or the
Equivalent Amount in any other currency) when such amount becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and, where applicable, such failure continues beyond any
applicable grace period; or (b) any other event occurs or condition exists
(including a failure to pay the premium or interest on such Debt) and, where
applicable, continues after the applicable grace period, if any, specified in
any agreement or instrument relating to any such Debt which is outstanding in an
aggregate principal amount exceeding USD50,000,000 (or the Equivalent Amount in
any other currency) without waiver of such failure by the holder of such Debt on
or before the expiration of such period, as a result of which such holder
accelerates such Debt.

15.1.6 Judgment. Any judgment or order (subject to no further right of appeal)
for the payment of money aggregating in excess of USD100,000,000 (or the
Equivalent Amount in any other currency) shall be rendered against any Obligor
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
60 days or, in any case, within five (5) days of any pending sale or disposition
of any asset pursuant to any such process.

15.1.7 Insolvency Event. An Insolvency Event relative to an Obligor occurs.

15.1.8 Cessation of Business. Any Obligor ceases, suspends or threatens to cease
or suspend all or a substantial part of its businesses or operations.

15.1.9 Execution. The assets of any Obligor are attached, executed upon,
sequestered or distrained upon or become subject to any order of a court or
other process and such attachment, execution, sequestration, distraint, order or
process (i) relates to claims in the aggregate in excess of USD50,000,000 (or
the Equivalent Amount in another currency) and (ii) such Obligor shall not
discharge the same or provide for its discharge in accordance with its terms, or
procure a stay of execution thereof, or deposit with an Agent cash collateral or
other security satisfactory to the Agent in the amount of the claim, before the
earlier of (A) 60 days from the date of entry thereof or (B) the date falling 5
days before such assets may be disposed of.

15.1.10 Control Event. A Change of Control occurs.

15.1.11 Material Adverse Effect. There occurs a Material Adverse Effect.

 

- 71 -



--------------------------------------------------------------------------------

15.1.12 Loan Documents Imperilled. If (a) any Loan Document or any material
right of any Agent or Lender thereunder becomes or is determined by a court of
competent jurisdiction to be illegal, invalid, unenforceable or ineffective or
(b) any Obligor denies that it has any or further obligations under any Loan
Document (other than in good faith pursuant to a bona fide dispute) or
challenges the legality, validity or enforceability of any provision thereof.

15.1.13 Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably expected to
result in liability of any Borrower or any of their Subsidiaries in excess of
USD100,000,000 during the term hereof.

15.2 Termination and Acceleration. Upon the occurrence of an Event of Default,
either Agent shall, subject to Section 16.9, at the direction of the Required
Lenders, do any one or more of the following:

 

 

(a)

declare the whole or any item or part of the Total Commitment or the unutilized
portion (if any) of any Credit Facility to be cancelled or reduced, whereupon
the Relevant Lenders (to the extent applicable) shall not be required to make
any further Advance hereunder in respect of such portion of the Total Commitment
or each Credit Facility cancelled or reduced;

 

 

(b)

accelerate the maturity of all or any item or part of the Loan Obligations of
each Borrower hereunder and declare them to be payable on demand or immediately
due and payable, whereupon they shall be so accelerated and become so due and
payable;

 

 

(c)

suspend any rights of either Borrower under any Loan Document, whereupon such
rights shall be so suspended;

 

 

(d)

demand payment under each Guarantee;

 

 

(e)

demand that Cognos pay the face amount of all outstanding Acceptances in
prepayment of (or at the option of the Relevant Lender as cash collateral for)
its obligations under Section 6.8 in respect of outstanding Acceptances,
whereupon Cognos shall prepay immediately to the Canadian Agent the face amount
of all outstanding Acceptances;

 

 

(f)

demand that each Relevant Borrower pay the Standby Instrument Exposure of all
outstanding Standby Instruments in prepayment of (or at the option of the
applicable Issuing Bank as cash collateral for) the Relevant Borrower’s
obligations under Subsection 8.2.2, if any, to each applicable Issuing Bank,
whereupon each Relevant Borrower shall be obliged to pay immediately to the
Relevant Agent for the account of the applicable Issuing Bank such Standby
Instrument Exposure of such Standby Instruments until they expire or are drawn
upon, whereupon the applicable Issuing Bank shall account to the Relevant
Borrower for the amount so paid to it and return any overpayment to the Relevant
Agent for return to the Relevant Borrower or application in accordance with
Section 16.25, as applicable; and

 

- 72 -



--------------------------------------------------------------------------------

 

(g)

take any other action, commence and prosecute any proceeding or exercise such
other rights as may be permitted by applicable law (whether or not provided for
in any Loan Document) at such times and in such manner as the Canadian Agent may
consider expedient,

all without any additional notice, demand, presentment for payment, protest,
noting of protest, dishonour, notice of dishonour or any other action being
required. If an Event of Default referred to in Subsection 15.1.7 occurs, unless
the Required Lenders otherwise agree, the Total Commitment shall be cancelled
and the Loan Obligations shall be accelerated and become immediately due and
payable automatically without any action on the part of any Senior Lender being
required.

15.3 Waiver. The Required Lenders may waive any Default. No waiver, however,
shall be deemed to extend to a subsequent Default, whether or not the same as or
similar to the Default waived, and no act or omission by the Senior Lenders
shall extend to, or be taken in any manner whatsoever to affect, any subsequent
Default or the rights of the Senior Lenders arising therefrom. Any such waiver
must be in writing and signed by the Canadian Agent pursuant to instructions
received from the Required Lenders to be effective. No failure on the part of
the Senior Lenders to exercise, and no delay by the Senior Lenders in
exercising, any rights under any Loan Document shall operate as a waiver of such
rights. No single or partial exercise of any such rights shall preclude any
other or further exercise of such rights or the exercise of any other rights.

ARTICLE 16

THE AGENTS AND ADMINISTRATION OF THE CREDIT FACILITIES

16.1 Appointment and Authorization. Each Senior Lender irrevocably appoints and
authorizes each Agent to execute, deliver and take such actions as its agent
under each Loan Document to which each Agent is party and to exercise such
rights under each such Loan Document as are specifically delegated to each Agent
by the terms thereof, together with such rights as are reasonably incidental
thereto. Each Agent accepts such appointment and agrees to perform its
obligations as such Agent under each such Loan Document in accordance with the
provisions hereof and thereof.

16.2 Declaration of Agency. Each Agent declares that it shall hold the rights
granted to it under each Loan Document, for its own benefit and as agent for the
rateable benefit of each other Senior Lender. The rights vested in each Agent by
any Loan Document shall be performed by each Agent in accordance with this
Article 16.

16.3 Protection of Agents. Neither Agent shall be liable for any action taken or
omitted to be taken by it under any Loan Document or in connection therewith,
except to the extent of any losses and expenses that are determined by a final
judgment to have directly resulted from the gross negligence or wilful
misconduct of that Agent. In no event shall any Agent be liable to any Obligor
or other Senior Lender for special, indirect, consequential or punitive damages
(including loss of profit, business or anticipated savings) arising out of or in
connection with, or as a result of any Loan Document or the performance,
improper performance or non-performance of any obligation thereunder or the
exercise, improper exercise or non-exercise of any right thereunder.

 

- 73 -



--------------------------------------------------------------------------------

16.4 Interest Holders. Each Agent may treat each Lender as the holder of all of
the rights of such Lender in respect of the Credit Facilities until a duly
executed and delivered Loan Transfer Agreement signed by such Lender and the
Transferee, completed in form and substance satisfactory to the Canadian Agent,
has been delivered to the Canadian Agent and the Canadian Agent has been paid
its required processing fee for such loan transfer.

16.5 Consultation with Professionals. Each Agent may engage and consult with the
Lenders’ Counsel, accountants, consultants, financial advisors and other experts
and an Agent shall not be liable for any action taken or not taken or suffered
by it in good faith and in accordance with the advice and opinion of the
Lenders’ Counsel or such accountants, consultants, financial advisors or other
experts.

16.6 Documents. No Agent shall be under any duty or obligation to examine,
enquire into or pass upon the validity, effectiveness or genuineness of any Loan
Document or any other agreement, document, instrument or communication furnished
pursuant to or in connection with any Loan Document, and an Agent shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.

16.7 The Agent and its Subsidiaries and Affiliates. With respect to its
Commitments, those portions of the Credit Facilities made available by it, each
Agent shall have the same rights hereunder as any other Lender and may exercise
the same as though it were not an Agent and each Agent and its Subsidiaries and
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with Cognos and its Affiliates and persons doing business with
Cognos or any of its Affiliates as if it were not an Agent and without any
obligation to account therefor.

16.8 Responsibility of an Agent. The obligations of an Agent to the Senior
Lenders under each Loan Document to which that Agent is party are only those
expressly set forth in those Loan Documents, subject as otherwise provided in
this Article 16. An Agent shall not have any fiduciary obligation to any other
Senior Lender. An Agent shall only have those contractual obligations expressly
set forth in each Loan Document to which that Agent is party. An Agent shall not
have any duty or obligation to investigate whether any Default has occurred. An
Agent shall be entitled to assume that no Default has occurred and is
continuing, unless any officer of that Agent charged with the administration of
the Loan Documents has actual knowledge or has been notified by a Borrower of
such fact or has been notified by another Senior Lender that such Senior Lender
considers that a Default has occurred and is continuing, such notification to
specify in detail the nature thereof.

16.9 Action by an Agent.

16.9.1 Exercise of Discretion. An Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
which it may be able to take under or in respect of, any Loan Document, unless
that Agent has been instructed by the Required Lenders to exercise such rights
or to take or refrain from taking such action; provided, however, that an Agent
shall not release or postpone any Guarantee, except upon the instructions of the
Required Lenders. An Agent shall not incur any obligations under or in respect
of any Loan Document with respect to anything which it may do or refrain from
doing in the reasonable

 

- 74 -



--------------------------------------------------------------------------------

exercise of its judgment or which may seem to it to be necessary or desirable in
the circumstances, except to the extent of any losses and expenses that are
determined by a final judgment to have directly resulted from the gross
negligence or wilful misconduct of that Agent.

16.9.2 Instructions from Required Lenders. An Agent shall in all cases be fully
protected in acting or refraining from acting under any Loan Document in
accordance with the instructions of the Required Lenders, and any action taken
or refrained from being taken pursuant to such instructions shall be binding on
all Senior Lenders.

16.9.3 Compliance with Applicable Law. Notwithstanding anything else herein
contained, an Agent may refrain from doing anything which would or might in its
opinion be contrary to any Applicable Law or which would or might otherwise
render it liable to any person and may do anything which is, in its opinion,
necessary to comply with any Applicable Law.

16.9.4 Proceeding. An Agent shall have the right to institute, prosecute and
defend any proceeding affecting that Agent, any rights of the Senior Lenders
under the Loan Documents, and, subject to Section 16.18, to compromise any
matter or difference or submit any such matter or difference to arbitration or
any other alternative dispute resolution proceeding and to compromise or
compound any debts owing to that Agent as agent or any other claims against it
as such agent upon being provided with such evidence as shall seem sufficient to
that Agent.

16.9.5 Agent May Require Security. Notwithstanding Subsection 16.9.1, an Agent
may refrain from acting in accordance with any instructions of the Required
Lenders to begin any proceeding arising out of or in connection with any Loan
Document until it has received from the Lenders such security as it may require
(whether by way of payment in advance or otherwise) for all losses and expenses
and disbursements which it anticipates it will or may expend or incur in
complying with such instructions.

16.9.6 New Obligations. An Agent shall have the right to give or enter into any
obligation as it shall, with the approval of the Required Lenders and subject to
all of the provisions of the Loan Documents to which that Agent is party, think
fit in relation to the Loan Documents.

16.9.7 Standard of Promptness. Where an Agent is obliged by the provisions of
this Article 16 to give any notice or notification “promptly” or “forthwith”, if
it gives such notice or notification within two (2) Business Days of an officer
of it charged with the administration of this Agreement becoming aware of the
subject matter of such notice or notification, it shall be deemed to have given
such notice or notification promptly or forthwith.

16.10 Notice of Default. In the event that an officer of an Agent charged with
the administration of this Agreement receives notice in writing of the
occurrence of a Default, that Agent shall promptly notify the other Senior
Lenders, and in the case of an Event of Default, subject to Section 16.9, that
Agent shall take such action and assert such rights under the Loan Documents as
the Required Lenders shall request in writing, and that Agent shall not be
subject to any liability by reason of its acting pursuant to any such request.
Prior to receiving any instructions from the Required Lenders in respect of such
Event of Default, an Agent may, but shall not be obliged to, take such action or
assert such rights (other than those matters requiring unanimous Lender consent
under any other provision of this Agreement) as it deems in its

 

- 75 -



--------------------------------------------------------------------------------

discretion to be advisable for the protection of the Senior Lenders, except
that, if the Required Lenders have instructed that Agent not to take such action
or assert such rights, that Agent shall not, except as otherwise provided in
Subsections 16.9.3 and 16.9.5, act contrary to those instructions.

16.11 Responsibility Disclaimed. An Agent in such capacity shall not be under
any obligation whatsoever:

 

 

(a)

to any Borrower as a consequence of any failure or delay in the performance by,
or any breach by, any other Senior Lender of any of its obligations under any
Loan Document;

 

 

(b)

to any Senior Lender, as a consequence of any failure or delay in performance
by, or any breach by, any Borrower of any of its obligations under any Loan
Document; or

 

 

(c)

to any Senior Lender for any statements, representations or warranties in any
Loan Document or any other document contemplated by any Loan Document or in any
other information provided pursuant to any Loan Document or any other document
contemplated by any Loan Document or for the validity, effectiveness,
enforceability or sufficiency of any Loan Document or any other document
contemplated thereby.

16.12 Indemnification. Each of the Lenders severally agrees to indemnify each
Agent (to the extent not paid by any Borrower to that Agent on demand) pro rata
according to their respective Rateable Shares from and against any claims and
all losses and expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against that Agent in any way
relating to or arising out of any Loan Document or any other document
contemplated thereby or any action taken or omitted by that Agent under any Loan
Document or any document contemplated thereby, except that no Lender shall be
liable to an Agent for any portion of such losses and expenses or disbursements
to the extent they are determined by a final judgment to have directly resulted
from the gross negligence or wilful misconduct of that Agent. Payment by the
Lenders to that Agent pursuant to this Subsection 16.12 shall not discharge or
satisfy any obligation of any Obligor to make such payment to that Agent, but
rather the Lenders making such payment shall be subrogated to the rights of that
Agent against such Obligor in respect thereof.

16.13 Protection of Representatives. Each reference in Sections 16.1, 16.3,
16.9, 16.10, 16.11, 16.12, 16.15 and 16.20 to an Agent shall (to the extent the
context so admits) be deemed to include that Agent and its representatives and
that Agent shall be constituted as agent and bare trustee of each such
representative and shall hold and enforce their rights under those Sections for
their respective benefits.

16.14 Credit Decision. Each Senior Lender represents and warrants to each Agent
that:

 

 

(a)

in making its decision to enter into each Loan Document to which it is party and
to make its Commitments and its portion of the Credit Facilities available to
each Borrower, it has independently taken whatever steps it considers necessary
to

 

- 76 -



--------------------------------------------------------------------------------

 

evaluate the financial condition and affairs of Cognos and its Subsidiaries and
that it has made an independent credit judgment without reliance upon any
information furnished by that Agent; and

 

 

(b)

so long as any portion of the Credit Facilities is being utilized by any
Borrower or any Loan Obligation remains unperformed, it will continue to make
its own independent evaluation of the financial condition and affairs of Cognos
and its Subsidiaries.

16.15 Replacement of Agent, Reference Lender and Swing Line Lender.

16.15.1 Agents. An Agent (a “Resigning Agent”) may resign at any time by giving
written notice thereof to the other Senior Lenders and Cognos. Such resignation
will not be effective until a replacement agent is appointed. Upon receipt of
notice of any such intended resignation, the Required Lenders shall have the
right to appoint a replacement to the Resigning Agent who shall be one of the
Lenders. Unless a Default has occurred that is continuing, the consent of Cognos
(which shall not be unreasonably withheld or delayed) to any such replacement
shall also be required. If no replacement to the Resigning Agent shall have been
so appointed and shall have accepted such appointment within 15 days of receipt
of such notice, the Lenders (excluding the Lender that is the Resigning Agent)
shall within the following 15 days appoint a replacement who may, but need not
be, a Lender. If the Lenders fail to appoint a replacement to the Resigning
Agent within such 15 day period, without limitation of its rights under this
Subsection 16.15.1, the Resigning Agent may, on behalf of the Senior Lenders,
appoint a replacement Agent which shall be a financial institution listed in
Schedule I, II or III of the Bank Act (Canada) or be organized under the laws of
Canada (or a Province) or the laws of the United States or any State thereof, in
each case which has (or whose Holding Company has) combined capital and reserves
in excess of USD5,000,000,000 (or the Equivalent Amount in other currency) and
has (or whose Affiliates have) offices in Toronto and New York City. Upon the
resignation of a Resigning Agent, the replacement agent shall thereupon succeed
to and become vested with all the rights and obligations of the Resigning Agent
and the Resigning Agent shall be discharged from its obligations as such
administration agent under the Loan Documents. A replacement agent shall
evidence its acceptance of appointment hereunder by signing and delivering a
counterpart of this Agreement to Cognos and the Resigning Agent. After any
Resigning Agent’s resignation or removal hereunder as an Agent, the provisions
of this Article 16 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as an Agent.

16.15.2 Reference Lender. The Canadian Agent may, with the consent of Cognos
(which consent shall not be unreasonably withheld or delayed and which consent
shall be deemed to have been given if an Event of Default has occurred and is
continuing) remove either Reference Lender and nominate and appoint any other
Lender (or its Affiliate) to act as a Reference Lender in relation to any Credit
Facility under this Agreement. Any Reference Lender may resign at any time by
giving notice thereof to the Canadian Agent. Upon receipt of such resignation
notice, the Canadian Agent shall appoint a replacement Reference Lender who
shall be one of the Lenders (or their Affiliates). Unless an Event of Default
has occurred that is continuing, the consent of Cognos (which shall not be
unreasonably withheld) shall be required to any replacement Reference Lender.

 

- 77 -



--------------------------------------------------------------------------------

16.15.3 Swing Line Lender. A Swing Line Lender may be replaced by a Transferee
pursuant to and in accordance with the provisions of Subsection 17.11.4.

16.16 Delegation. With the prior approval of the Required Lenders, such approval
not to be unreasonably withheld or delayed, an Agent shall have the right to
delegate any of its rights or obligations under the Loan Documents to any other
person upon such terms and conditions as that Agent may think fit; provided
that, that Agent shall remain liable to perform the obligations so delegated.

16.17 Required Lender Decisions. Where the Required Lenders are required to
agree or consent to any act or thing, or to exercise any judgment or discretion,
under any Loan Document, the Canadian Agent shall ask all Lenders for such
agreement or consent to do any such act or thing or to exercise such judgment or
discretion. The foregoing shall not limit the right of the Required Lenders to
agree or consent to any such act or thing or to exercise such judgment or
discretion. A copy of such agreement or consent shall be sent by the Canadian
Agent to all the Lenders.

16.18 Changes, Judgments and Discretions.

16.18.1 General. The rights of each Senior Lender under each Loan Document shall
be cumulative and not exclusive of any rights which each Senior Lender would
otherwise have, and no failure or delay by any Agent or Lender in exercising any
right shall operate as a waiver of it nor shall any single or partial exercise
of any right preclude its further exercise or the exercise of any other right.
Subject as otherwise provided in Subsections 16.18.2 and 16.18.3, (a) any term,
condition, other provision, obligation or agreement contained in any Loan
Document may be changed with the consent of Cognos and the Majority Lenders,
(b) any act or thing referred to in any Loan Document to be agreed upon by the
Senior Lenders or an Agent may be agreed or consented to by the Majority Lenders
and (c) the exercise of any judgment or discretion by the Senior Lenders or
Lenders contained in any Loan Document may be exercised by the Majority Lenders.

16.18.2 Changes Requiring Every Lender’s Consent. Without the prior consent of
every Lender, no change to any Loan Document, agreement or consent to any act or
thing referred to in any Loan Document or exercise of any judgment or discretion
contained in any Loan Document shall:

 

 

(a)

increase the aggregate amount of any Credit Facility, the amount or term of any
of the Commitments or the proportion represented by the Rateable Share of any
Lender, except to the extent expressly permitted or required in this Agreement
(without regard for any change thereto unless made in accordance with this
Subsection 16.18.2);

 

 

(b)

postpone or defer the time for the payment of the principal of or interest on
any Advance, any Fees or any other amount payable hereunder;

 

 

(c)

decrease the rate or amount or change the currency of any principal, interest or
Fees payable hereunder or the requirement of pro rata application in accordance
with (i) each Lender’s Rateable Share of all amounts received by an Agent in
respect of a Relevant Revolving Facility or (ii) its Rateable Share of all
amounts received by the Senior Lenders after the occurrence of an Event of
Default;

 

- 78 -



--------------------------------------------------------------------------------

 

(d)

change the definition of “Majority Lenders”, “Rateable Share” or “Required
Lenders”; or

 

 

(e)

change Section 16.22, 16.25 or 17.11.2 or this Section 16.18.

16.18.3 Changes Requiring Consent of an Agent, Swing Line Lender or Issuing
Bank. No change to any provision of any Loan Document shall affect any of the
rights or obligations of an Agent, a Relevant Swing Line Lender or an Issuing
Bank under any Loan Document, without the consent of that Agent, that Relevant
Swing Line Lender or Issuing Bank, as the case may be.

16.18.4 Changes Requiring the Consent of every Senior Lender. Without the prior
consent of every Senior Lender, no change to any Loan Document, agreement or
consent to any act or thing referred to in any Loan Document or exercise of any
judgment or discretion contained in any Loan Document shall release or postpone
any Guarantee.

16.19 Determination by Agent.

16.19.1 Good Faith. Any determination to be made by an Agent under any Loan
Document shall be made by that Agent in good faith and, if so made, shall be
deemed to have been properly made and conclusive and binding on all parties
hereto, absent manifest error.

16.19.2 Certificate of Agent as to Rates. Except as otherwise provided in
Subsection 16.20.5, a certificate of an Agent certifying any amount or interest
or discount rate shall be conclusive and binding on the parties hereto for all
purposes, absent manifest error. No provision hereof shall be construed so as to
require an Agent to issue a certificate at any particular time.

16.19.3 Notification of Rates. Each Relevant Reference Lender (if it is not the
same person as an Agent) shall (or shall cause its Affiliate that is the
Reference Lender, as the case may be, to) promptly notify the Relevant Agent of
each interest rate that it is required to determine pursuant to this Agreement.
Promptly following receipt of each such notice, or promptly after determination
if the Relevant Agent and the Relevant Reference Lender is the same person, the
Canadian Agent shall promptly notify the Relevant Lenders of each interest rate
the Relevant Agent is required to determine and report to the Relevant Lenders
pursuant to this Agreement.

16.20 Interlender Procedure for Making Advances.

16.20.1 Relevant Lenders to provide their Rateable Shares to Relevant Agent.
Subject to the terms and conditions of this Agreement, each Relevant Revolving
Facility shall be made available to each Relevant Borrower in accordance with
this Section 16.20. Upon receipt by the Relevant Agent of a Borrowing Request,
the Relevant Agent will promptly notify each Relevant Lender of the receipt of
such Borrowing Request and of such Relevant Lender’s Rateable Share of such
Borrowing. In the case of an issue of Acceptances, the Relevant Agent will round
allocations amongst the Relevant Lenders to ensure that each Acceptance issued
has a face

 

- 79 -



--------------------------------------------------------------------------------

amount which is a whole number multiple of CAD100,000 (and such rounded
allocations shall constitute the Relevant Lenders’ respective Rateable Shares
for the purposes of this Agreement). Subject to Sections 7.3, 10.8 and 11.2 and
11.3, as applicable, and Subsection 16.20.7, each Relevant Lender will make its
Rateable Share of each Borrowing under the Relevant Revolving Facility or its
Net Acceptance Proceeds available to the Relevant Agent by paying, no later than
10:00 a.m. (local time in the place of payment) on the Borrowing Date requested
by the Relevant Borrower, its Rateable Share of such Borrowing or such Net
Acceptance Proceeds in freely transferable, cleared funds for value on the
Borrowing Date to the Relevant Agent’s Accounts. Subject to Sections 10.8 and
11.2, the Relevant Agent will make such funds available to the Relevant Borrower
if so received by bank transfer to the Relevant Borrower’s Accounts before
11:00 a.m. on the Borrowing Date.

16.20.2 Limitation on Agent’s Liability. The obligations of the Relevant Agent
under this Section 16.20 shall be limited to taking such steps as are
commercially reasonable to implement the instructions described in
Subsection 16.20.1, and the Relevant Agent shall not be liable for any losses
and expenses which may be incurred or suffered by the Relevant Borrower and
occasioned by the failure or delay of funds to reach the designated destination,
save and except to the extent such losses and expenses shall be determined by a
final judgment to have been directly caused by the gross negligence or wilful
misconduct of the Relevant Agent.

16.20.3 Relevant Lenders to indemnify Relevant Agent for failure to make funds
available. Unless the Relevant Agent has been notified by a Relevant Lender at
least two (2) Business Days prior to the Borrowing Date requested by the
Relevant Borrower that such Relevant Lender will not make available to the
Relevant Agent its Rateable Share of such Borrowing or its Net Acceptance
Proceeds, the Relevant Agent may assume that such Relevant Lender has made such
portion of the Borrowing or such Net Acceptance Proceeds available to the
Relevant Agent on the Borrowing Date in accordance with the provisions hereof,
and the Relevant Agent may, in reliance upon such assumption, make available (to
the extent applicable) to the Relevant Borrower on such date a corresponding
amount. If the Relevant Agent has made such assumption, to the extent a Relevant
Lender has not so made its Rateable Share of the Borrowing or its Net Acceptance
Proceeds available to the Relevant Agent, such Relevant Lender agrees to pay to
the Relevant Agent, within two (2) Business Days of demand, such Relevant
Lender’s Rateable Share of the Borrowing or its Net Acceptance Proceeds and all
losses and expenses incurred by the Relevant Agent in connection therewith,
together with interest thereon at the prevailing rate applicable to interbank
deposit balances for each day from the date such amount is made available by the
Relevant Agent until the date such amount is paid or repaid to the Relevant
Agent.

16.20.4 Borrower to repay any Advance not funded by a Lender. Notwithstanding
Subsection 16.20.3, if a Relevant Lender fails to pay any portion of any
Borrowing or its Net Acceptance Proceeds to the Relevant Agent pursuant to
Subsection 16.20.3 within two (2) Business Days of demand therefor by the
Relevant Agent, the Relevant Borrower shall, without prejudice to any rights
that the Relevant Borrower might have against such Relevant Lender, repay such
amount to the Relevant Agent within three (3) Business Days after demand
therefor by the Relevant Agent, together with all losses and expenses incurred
by the Relevant Agent in connection therewith and interest thereon at the rate
payable hereunder by the Relevant Borrower in respect of such Borrowing.

 

- 80 -



--------------------------------------------------------------------------------

16.20.5 Agent to issue Certificate as to Amount payable. Any amount payable to
the Relevant Agent pursuant to this Section 16.20 (other than
Subsection 16.20.1) shall be set forth in a certificate delivered by the
Relevant Agent to the Relevant Lender concerned and the Relevant Borrower (which
certificate shall contain reasonable details of how the amount payable is
calculated) and shall be prima facie evidence thereof. If a Relevant Lender
makes the payment to the Relevant Agent required by this Section 16.20, the
amount so paid shall constitute, to the extent thereof, such Relevant Lender’s
Rateable Share of the Borrowing or its Net Acceptance Proceeds for the purposes
of this Agreement.

16.20.6 No Lender responsible for any other Lender’s Rateable Share. The failure
of any Relevant Lender to advance its Rateable Share of any Borrowing or its Net
Acceptance Proceeds to the Relevant Agent pursuant to this Agreement shall not
relieve any other Relevant Lender of its obligations, if any, hereunder to
advance its Rateable Share of the Borrowing or its Net Acceptance Proceeds to
the Relevant Agent pursuant to this Agreement on the Borrowing Date, but no
Relevant Lender shall be responsible for the failure of any other Relevant
Lender to make available its Rateable Share of any Borrowing or its Net
Acceptance Proceeds to be made available by such other Relevant Lender to the
Relevant Agent pursuant to this Agreement on any Borrowing Date.

16.20.7 InterLender Netting. If on any date amounts on account of principal of
any Advances (including the face amount of any Acceptance) would be due and
payable under the same Credit Facility in the same currency by the Relevant
Agent to any Relevant Lender and by that Relevant Lender to the Relevant Agent,
then, on such date, unless the Relevant Agent notifies the Relevant Lenders
stating that netting is not to apply to such payments, each such party’s
obligations to make payment of any such amount will be automatically satisfied
and discharged and, if the aggregate amount that would otherwise have been
payable by the Relevant Agent (after receipt from the Borrower or the Relevant
Lenders, as the case may be) to that Relevant Lender exceeds the aggregate
amount that would otherwise have been payable by that Relevant Lender to the
Relevant Agent (for the account of the Relevant Borrower or the Relevant
Lenders, as the case may be) or vice versa, such obligation shall be replaced by
an obligation upon whichever of the Relevant Agent or the Relevant Lender would
have had to pay the larger aggregate amount to pay to the other the excess of
the larger aggregate amount over the smaller aggregate amount.

16.21 Remittance of Payments. Forthwith after receipt of any payment of
principal, interest, Fees or other amounts for the benefit of the Relevant
Lenders pursuant to the provisions hereof, the Relevant Agent shall remit to
each Relevant Lender entitled thereto, its Rateable Share of such payment. If
the Relevant Agent, on the assumption that it will receive, on any particular
date, a payment of principal, interest, Fees or other amounts hereunder, remits
to each Relevant Lender its Rateable Share of such payment and the Relevant
Borrower fails to make such payment, each Relevant Lender agrees to repay to the
Relevant Agent forthwith on demand, to the extent that such amount is not
recovered from the Relevant Borrower within seven (7) days of demand (without in
any way obligating the Relevant Agent to commence any proceeding to recover such
amount) such Relevant Lender’s Rateable Share of the payment made pursuant
hereto, together with all losses and expenses incurred by the Relevant Agent in
connection therewith and interest thereon (at the prevailing rate applicable to
interbank deposit balances) for each day from the date such amount is remitted
to the Relevant Lenders. The exact amount of the repayment required to be made
by the Relevant Lenders will be set forth in a statement delivered by the
Relevant Agent to each Relevant Lender, which statement shall be conclusive and
binding for all purposes, absent manifest error.

 

- 81 -



--------------------------------------------------------------------------------

16.22 Redistribution of Payments.

16.22.1 Disproportionate Receipts of Loan Obligations to be Shared. Except as
otherwise provide in Subsection 16.22.5, if a Lender, through the exercise of
any right of set-off, the retention of any amounts which would otherwise be
payable by such Lender to an Obligor or otherwise (save for any payment made to
it from an Agent in accordance with the provisions hereof) receives payment of a
portion of the Loan Obligations due to it which is greater than the proportion
received by any other Lender in respect of the aggregate amount of the Loan
Obligations due to such other Lender (having regard to the respective Rateable
Shares of the Lenders), the Lender receiving such proportionately greater
payment shall purchase a participation (which shall be done simultaneously with
receipt of such payment) in that portion of the Loan Obligations due to the
other Lender or Lenders (the “Selling Lender or Lenders”) so that the respective
receipts shall be pro rata according to their respective Rateable Shares.

16.22.2 Subsequent Recoveries. If all or part of a proportionately greater
payment received by a purchasing Lender referred to in Subsection 16.22.1 shall
be recovered from an Obligor by the Selling Lender or Lenders referred to
therein, the purchase under such Subsection shall be rescinded and the purchase
price paid for such participation shall be returned by such Selling Lender or
Lenders to such purchasing Lender to the extent of such recovery, together with
interest thereon at the relevant interbank rate calculated and payable from the
Business Day following the day such return is requested until it is paid in
full.

16.22.3 Preferential Payments. If all or part of a proportionately greater
payment received by a purchasing Lender referred to in Subsection 16.22.1 is
found to have been a transfer in fraud of creditors or a preferential payment
under any applicable Insolvency Proceeding or is otherwise required by
Applicable Law to be returned by such purchasing Lender, the purchase under such
Subsection shall be rescinded and the purchase price paid for such participation
shall be returned by the Selling Lender or Lenders referred to therein to such
purchasing Lender to the extent of such amount returned, together with interest
thereon at the prevailing rate applicable to interbank deposit balances
calculated and payable from the Business Day following the day such return is
requested until it is paid in full.

16.22.4 Notice Requirement. If any Lender receives or recovers payment of any
amount it is required to share pursuant to Subsections 16.22.1, it shall
promptly provide full particulars thereof to the Canadian Agent and the Canadian
Agent shall promptly provide copies of such particulars to the other relevant
Senior Lenders.

16.22.5 Credit Protection. If any Lender shall purchase credit protection for
any of its Loan Obligations pursuant to a credit default swap, put or similar
arrangement from a person that is not a Borrower or an Affiliate of the
Borrower, and the credit protector has no recourse, directly or indirectly,
against a Borrower or any Affiliate of the Borrower in respect of such credit
protection (apart from rights arising under Loan Obligations assigned to such
credit protector pursuant to such credit protection), any amounts received by
such Lender pursuant to such credit protection arrangement shall not be subject
to the provisions of Subsection 16.22.1.

 

- 82 -



--------------------------------------------------------------------------------

16.23 Prompt Notice to Lenders.

16.23.1 Distribution of Information. Each Relevant Agent agrees to provide to
the Relevant Lenders copies of the information, notices and reports received by
it from each Borrower for distribution to the Lenders pursuant to this
Agreement, including information provided pursuant to Subsection 14.1.8,
promptly upon receipt of same.

16.23.2 Distribution by Use of Websites. An Agent may satisfy its obligations
under this Agreement to deliver to the Lenders copies of the information,
notices and reports referred to in Subsection 16.23.1 by posting this
information onto a secure and confidential electronic website (which shall
include IntraLinks) designated by that Agent to which the Lenders have access.
That Agent shall supply the Lenders with the address of and any relevant
password specifications for that designated website.

16.24 Several Debts of the Lenders. Each Relevant Lender’s share in each
Borrowing constitutes a several debt owing by the Relevant Borrower to such
Relevant Lender.

16.25 Enforcement. To the extent that an Agent receives or recovers payment of
an amount owing under the Loan Documents upon or following the occurrence of an
Event of Default that is continuing, such amount shall be applied as amongst all
the Senior Lenders:

 

 

(a)

first, in or towards payment of all of each Agent’s losses and expenses and
disbursements;

 

 

(b)

secondly, in or towards payment of all Loan Obligations which are due and
payable by the Borrowers at such time to the Senior Lenders on account of the
Loan Obligations owing by each Borrower pro rata according to the Rateable
Shares of the Senior Lenders; and

 

 

(c)

thirdly, if the Loan Obligations have been paid in full, in payment to the
Obligor entitled thereto or in accordance with any Order, award or final
judgment.

The fact that an Agent may make a payment pursuant to paragraph (c) above or may
determine that the Loan Obligations have been paid in full, will not thereafter
prevent an Agent from applying any further monies, or any credit balance on any
account, in the order set out in this Section 16.25.

16.26 Adjustments on Termination of a Swing Line and Standby Instrument
Disbursements.

16.26.1 Adjustments and Assignments. A Relevant Swing Line Lender may at any
time, whether or not a Default has occurred and is continuing, cancel its
Relevant Swing Line by notice to the Relevant Agent and Cognos. If an Agent
cancels any Relevant Revolving Facility in whole or in part pursuant to
Section 15.1.1, that Agent shall, unless a Relevant Swing Line Lender agrees
otherwise, also cancel the Relevant Swing Lines in their entirety. If a Relevant
Swing Line is cancelled in its entirety:

 

 

(a)

the Relevant Swing Line Commitment shall reduce to nil;

 

- 83 -



--------------------------------------------------------------------------------

 

(b)

the Relevant Swing Line Lender shall (if not already a Relevant Lender under the
Relevant Revolving Facility) become a Relevant Lender under the Relevant
Revolving Facility with a Commitment thereunder equal to the amount (or if
already a Relevant Lender under the Relevant Revolving Facility, its Commitment
in respect of the Relevant Revolving Facility shall be increased by the amount)
of the Relevant Swing Line Commitment in effect before it was reduced to nil
pursuant to clause (a) above;

 

 

(c)

the Canadian Agent will determine the amount of adjusting payments that may need
to be made amongst the Relevant Lenders (including the Relevant Swing Line
Lender) to ensure that their respective shares in outstanding Advances under the
Relevant Revolving Facility equal their respective Rateable Shares of the
Relevant Revolving Facility based on their respective Commitments under the
Relevant Revolving Facility before any reduction thereof takes effect pursuant
to Section 15.1.1;

 

 

(d)

each Standby Instrument Disbursement thereafter made under a Standby Instrument
that was outstanding under the Relevant Swing Line shall be deemed to have been
made by the Relevant Swing Line Lender on behalf of the Relevant Lenders under
the Relevant Revolving Facility;

 

 

(e)

each of the Relevant Lenders (including, if applicable, the Relevant Swing Line
Lender) shall advance to the Relevant Agent the amount of any adjusting payment
required of it determined pursuant to clause (c) above;

 

 

(f)

the Relevant Agent shall, upon receipt from the Relevant Lenders (including the
Relevant Swing Line Lender), advance to each applicable Relevant Lender
(including, if applicable, the Relevant Swing Line Lender) the amount of any
adjusting payment required to be paid to such Relevant Lender as determined
pursuant to clause (c) above; and

 

 

(g)

each Relevant Borrower shall be obliged to repay outstanding Advances under the
Relevant Revolving Facility in the Rateable Shares amongst the Relevant Lenders
as adjusted pursuant to this Subsection 16.26.1.

16.26.2 Standby Instruments under a Relevant Revolving Facility. If a Standby
Instrument Disbursement is deemed to have been made by an Issuing Bank on behalf
of the Relevant Lenders under a Relevant Revolving Facility:

 

 

(a)

the Issuing Bank shall forthwith notify the Relevant Agent of the amount and
currency of such Advance;

 

 

(b)

upon receipt of the notice referred to in clause (a) above, the Relevant Agent
will determine the amount of adjusting payments required to be made amongst the
Relevant Lenders to ensure that their respective shares in outstanding Advances
under the Relevant Revolving Facility, including the Standby Instrument
Disbursement, equal their respective Rateable Shares of the Relevant Revolving
Facility;

 

- 84 -



--------------------------------------------------------------------------------

 

(c)

each of the Relevant Lenders shall advance to the Relevant Agent the amount of
the adjusting payment required of it pursuant to clause (b) above;

 

 

(d)

the Relevant Agent shall, upon receipt from the Relevant Lenders, advance to the
applicable Issuing Bank the amount of the adjusting payments required to be paid
to such Issuing Bank as determined pursuant to clause (c) above; and

 

 

(e)

the Relevant Borrower shall be obliged to repay the relevant Standby Instrument
Disbursement to the Relevant Lenders in their respective Rateable Shares as
adjusted pursuant to this Subsection 16.26.2

16.26.3 Participations. If adjusting advances pursuant to Subsection 16.26.1 or
16.26.2 cannot for any reason be made or the Relevant Lenders for any reason
would not as a result thereof share rateably in the aggregate amount of the
Advances outstanding under the Relevant Revolving Facility in their respective
Rateable Shares based on their respective Commitments in effect before any
reduction of Commitments takes effect pursuant to Section 15.2, each Relevant
Lender hereby agrees that it shall forthwith purchase from the Relevant Swing
Line Lender or relevant Issuing Bank, as the case may be, and each Relevant
Lender (including the Relevant Swing Line Lender) agrees that it shall forthwith
purchase from each of the other Relevant Lenders, as applicable, such
participations in the Advances outstanding under the Relevant Revolving Facility
(which shall be deemed to include any outstanding Standby Instruments under the
Relevant Swing Line) as shall be necessary to cause the Relevant Lenders to
share in such Advances rateably based on their respective Commitments under the
Relevant Revolving Facility (taking into account, in the case of
Subsection 16.26.1, any increase therein pursuant to Subsection 16.26.1(a) which
effectively changes the Relevant Swing Line Commitment to a Commitment under the
Relevant Revolving Facility but disregarding any reduction thereof pursuant to
Section 15.2); provided that all interest payable on Advances outstanding under
the Relevant Swing Line or to the applicable Issuing Bank, as the case may be,
shall be for the account of the Relevant Swing Line Lender or Issuing Bank, as
the case may be, until the date their respective participation is paid for and,
to the extent attributable thereto, shall be payable to the purchasing Relevant
Lender from and after such date of payment.

16.26.4 Failure by Lender to Advance. If a Relevant Lender (a “Defaulting
Lender”) fails to make payment on the due date therefor of any amount due from
it for the account of the Relevant Swing Line Lender or Issuing Bank pursuant to
Subsection 16.26.1, 16.26.2 or 16.26.3 (the balance thereof for the time being
unpaid being referred to in this Subsection 16.26.4 as an “overdue amount”) then
until the Relevant Swing Line Lender has received payment of the overdue amount
(plus interest as provided below) in full (and without in any way limiting the
rights of the Relevant Swing Line Lender or Issuing Bank in respect of such
failure):

 

 

(a)

the Relevant Swing Line Lender or Issuing Bank, as the case may be, shall be
entitled to receive any payment which the Defaulting Lender would otherwise have
been entitled to receive in respect of the Credit Facilities or otherwise in
respect of any Loan Document; and

 

 

(b)

the overdue amount shall bear interest payable by the Defaulting Lender to the
Relevant Swing Line Lender or Issuing Bank, as the case may be, at the rate
payable by the Relevant Borrower in respect of the Loan Obligations which gave
rise to such overdue amount.

 

- 85 -



--------------------------------------------------------------------------------

16.27 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
Participants or Transferees, may rely on any Agent to carry out such Lender’s,
Affiliate’s, Participant’s or Transferee’s customer identification program, or
other obligations required or imposed under or pursuant to the Patriot Act,
including any programs involving any of the following items relating to or in
connection with any of Cognos, its Affiliates or their representatives, the Loan
Documents or the transactions hereunder or contemplated hereby: (a) any identity
verification procedures, (b) any recordkeeping, (c) comparisons with government
lists, (d) customer notices or (e) other procedures required under the Patriot
Act.

16.28 USA Patriot Act. Each Senior Lender and each of its Participants and
Transferees that are not incorporated under the laws of the United States or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the Patriot Act because it is both (a) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (b) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the US Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the Patriot Act: (1) within ten
(10) days after the date hereof and (2) at such other times as are required
under the Patriot Act.

ARTICLE 17

GENERAL

17.1 Costs and Expenses.

17.1.1 Pre-Default. The Borrowers shall on demand pay to each Agent, on a full
indemnity basis, the amount of all reasonable out-of-pocket fees, costs and
expenses incurred and disbursements made by each Agent (including the reasonable
fees and out-of-pocket expenses of the Lenders’ Counsel (subject to the
limitation referred to in Subsection 11.1(b)) and those of accountants, experts
and consultants retained by each Agent) in connection with each of (a) the
preparation, negotiation, settlement, execution, delivery, entry into effect and
administration of each Loan Document and/or the satisfaction of any conditions
specified in Article 11, (b) each change to each Loan Document, (c) any
restructuring of the Credit Facilities for any reason other than by reason of an
Event of Default and (d) the interpretation or protection of rights of the
Senior Lenders under each Loan Document.

17.1.2 Post Default. The Borrowers shall on demand pay to each Senior Lender,
and indemnify and save each Senior Lender harmless, on a full indemnity basis
from and against, the amount of all out-of-pocket fees, costs and expenses
incurred and disbursements made by each Senior Lender (including the fees and
out-of-pocket expenses of the Lenders’ Counsel) in connection with each of,
(a) any restructuring of the Credit Facilities by reason of an Event of Default
and (b) the defence, establishment, preservation, protection or enforcement of
rights of the Senior Lenders under each Loan Document after the occurrence of an
Event of Default.

 

- 86 -



--------------------------------------------------------------------------------

17.1.3 Stamp Taxes. The Borrowers shall pay all stamp, registration,
documentation, excise, property or similar tax (including interest, fines,
penalties and additions to tax) payable on or otherwise in respect of each Loan
Document.

17.2 Indemnification by each Borrower.

17.2.1 Redeployment Costs. Each Relevant Borrower shall on demand pay to the
Relevant Agent for the account of each Relevant Lender the amount of all losses
and expenses, including losses and expenses sustained by such Relevant Lender in
connection with the liquidation or redeployment, in whole or in part, of
deposits or funds borrowed or acquired by such Relevant Lender to fund such
Relevant Lender’s Rateable Share in any Borrowing to such Relevant Borrower,
which such Relevant Lender sustains or incurs (a) if for any reason a Borrowing
does not occur on a date requested by such Relevant Borrower, other than by
reason of the default of such Relevant Lender or (b) if the whole or any part of
such Relevant Lender’s Rateable Share in any Libor Loan made available to such
Relevant Borrower is paid to such Relevant Lender or converted to another Type
of Borrowing other than on the Period End Date relating thereto.

17.2.2 General Indemnification. Cognos shall forthwith on demand defend,
indemnify and save harmless each Senior Lender and its representatives (each, an
“Indemnified Party”) on a full indemnity basis from and against any and all
claims and losses and expenses (including interest and, to the extent permitted
by applicable law, penalties, fines and monetary sanctions) which an Indemnified
Party suffers or incurs as a result of or otherwise in respect of (a) any claim
of any kind relating to the Environment which arises out of the execution,
delivery or performance of, or the enforcement or exercise of any right under,
any Loan Document, including any claim in nuisance, negligence, strict liability
or other cause of action arising out of a release of a Hazardous Substance into
the Environment, the presence or clean-up of any Hazardous Substance in the
Environment, liability for personal injury or property damage arising from
Hazardous Substances, any fines or Orders of any kind that may be levied or made
pursuant to an Environmental Law, in each case relating to or otherwise arising
out of any of the assets of Cognos or any Subsidiary, (b) the direct or indirect
use or proposed use of the proceeds of any Advance, (c) any Default or (d) any
proceeding commenced against any Indemnified Party arising out of the execution,
delivery or performance of, or the enforcement of any right under any Loan
Document. Each Senior Lender shall be constituted as the agent and bare trustee
of each Indemnified Party who is its own representative and shall hold and
enforce each such Indemnified Party’s rights under this paragraph for such
party’s benefit. The foregoing indemnity shall not apply in respect of losses
and expenses of an Indemnified Party to the extent that they are determined by a
final judgment to have directly resulted from the gross negligence or wilful
misconduct of such Indemnified Party.

17.3 Application of Payments. Any payments received in respect of the
obligations of any Borrower under any Loan Document from time to time may,
notwithstanding any appropriation by any Borrower, be appropriated to such parts
of the obligations of such Borrower under any Loan Document and in such order as
each Agent sees fit, and each Agent shall have the rights to change any
appropriation at any time.

17.4 Set-Off. The Loan Obligations of each Borrower under each Loan Document
will be paid by such Borrower free and clear of and without regard to any
equities between such

 

- 87 -



--------------------------------------------------------------------------------

Borrower and the Senior Lenders or any right of set-off. Any Debt owing by any
Senior Lender to any Borrower, direct or indirect, extended or renewed, actual
or contingent, matured or not, may be set off and applied against the Loan
Obligations of such Borrower by such Senior Lender at any time, either before or
after maturity, without demand upon or notice to anyone, and the terms of such
Debt shall be changed hereby to the extent required to permit such set-off and
application.

17.5 Rights in Addition. The rights conferred by each Loan Document are in
addition to, and not in substitution for, any other rights the Senior Lenders
may have under that Loan Document or any other Loan Document, at law, in equity
or by or under Applicable Law or any agreement. The Senior Lenders may proceed
by way of proceeding at law or in equity and no right of the Senior Lenders
shall be exclusive of or dependent on any other. The Senior Lenders may exercise
any of its rights separately or in combination and at any time.

17.6 Certificate Evidence. A certificate prepared by any Senior Lender and
provided to any Borrower setting forth any interest rate or any amount payable
under this Agreement, including the amount of compensation or loss and expense
payable under Section 9.4 or 17.2, shall be conclusive and bind such Borrower,
absent manifest error.

17.7 Evidence of Debt.

17.7.1 Relevant Agent’s Books. Each Relevant Agent shall open and maintain on
its books accounts evidencing all Borrowings and all amounts owing by the
Relevant Borrower to that Relevant Agent and each Relevant Lender under each
Relevant Revolving Facility. The Relevant Agent shall enter in the accounts
details of all amounts from time to time owing, paid or repaid by the Relevant
Borrower to that Relevant Agent or under each Relevant Revolving Facility. The
information entered in the accounts shall constitute, in the absence of manifest
error, conclusive evidence of the existence and quantum of the obligations of
the Relevant Borrower to that Relevant Agent and each Relevant Lender under each
Relevant Revolving Facility. The Relevant Borrower and each Relevant Lender
shall, on reasonable notice to the Relevant Agent, be entitled to obtain from
the Relevant Agent copies of extracts of all entries made in such accounts.

17.7.2 Lenders May Request Promissory Notes. Any Relevant Lender may request
that its Rateable Share in Advances be evidenced by a promissory note (a
“Note”). In such event, the Relevant Borrower shall prepare, execute and deliver
to such Relevant Lender a Note payable to the order of such Relevant Lender in
the form of Schedule 6 (or in such other form to substantially the same effect
as the Relevant Lender may accept). Thereafter, the Rateable Share of such
Relevant Lender in all outstanding Advances evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to
Section 17.11) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 17.11, except to the
extent that any such Relevant Lender or assignee subsequently returns any such
Note for cancellation and requests that its Rateable Share in outstanding
Advances once again be evidenced as described in Subsection 17.7.1.

17.7.3 Relevant Swing Line Lenders’ Books. Each Relevant Swing Line Lender shall
open and maintain on its books accounts evidencing all Borrowings under its
Relevant Swing Line and all amounts owing by the Relevant Borrower to that
Relevant Swing Line Lender under

 

- 88 -



--------------------------------------------------------------------------------

the Relevant Swing Line. The Relevant Swing Line Lender shall enter in the
accounts details of all amounts from time to time owing, paid or repaid by the
Relevant Borrower under the Relevant Swing Line. The information entered in the
accounts shall constitute, in the absence of manifest error, conclusive evidence
of the existence and quantum of the obligations of the Relevant Borrower to the
Relevant Swing Line Lender under the Relevant Swing Line. The Relevant Borrower
shall, on reasonable notice to the Relevant Swing Line Lender, be entitled to
obtain from the Relevant Swing Line Lender copies of extracts of all entries
made in such accounts.

17.7.4 Conflict. If there is any conflict or inconsistency between the accounts
of any Relevant Agent maintained pursuant to Subsection 17.7.1 and the accounts
of any Lender maintained pursuant to Subsection 17.7.2, including those recorded
in any Note, the accounts of the Relevant Agent shall govern and be binding on
the other parties hereto, absent manifest error.

17.8 Notices. Any notice, demand, consent, approval or other communication to be
made or given under or in connection with this Agreement (a “Notice”) shall be
in writing and may be made or given by personal delivery, by facsimile or by
e-mail addressed to the Relevant Agents, Relevant Swing Line Lenders and the
Relevant Borrowers at their respective addresses set out in Schedule 7, or to
such other address as such party may from time to time notify the others in
accordance with this Section 17.8, and to the Lenders at their respective
Lending Offices. Any Notice made or given by personal delivery shall be
conclusively deemed to have been given at the time of actual delivery or, if
made or given by facsimile or by e-mail, at the opening of business on the first
Business Day following the transmittal thereof; provided that, the party sending
such Notice receives confirmation of receipt from the intended recipient’s
telecopy machine or e-mail system. Notwithstanding the foregoing, (a) no Agent
or Swing Line Lender shall be deemed to have received any Notice until it is
actually received by an officer of that Agent or Swing Line Lender charged with
the administration of this Agreement, (b) each Agent and Swing Line Lender may
in its discretion act upon verbal Notice from any person reasonably believed by
that Agent or Swing Line Lender to be a person authorized by a Relevant
Borrower, Relevant Lender or Relevant Agent to give instructions under or in
connection with this Agreement including any request for a Borrowing and (c) any
Notice received by an Agent or Swing Line Lender on a day which is not a
Business Day or after 2:00 p.m. on any Business Day shall, unless that Agent or
Swing Line Lender waives this clause (c), be deemed to be received by that Agent
or Swing Line Lender at 9:00 a.m. on the next Business Day. The Senior Lenders
shall not be responsible for any error or omission in such instructions or in
the performance thereof. Any notice given by any Borrower in respect of itself
or any other Borrower shall bind each such Borrower.

17.9 Confirmation of Guarantors. Each Borrower confirms and agrees with each
Senior Lender that its Guarantee shall extend and apply to the Loan Obligations
of the other Borrower.

17.10 Judgment Currency. If, for the purposes of obtaining or enforcing judgment
in any court in any jurisdiction, it becomes necessary to convert into the
currency of the jurisdiction giving such judgment (the “Judgment Currency”) an
amount due under any Loan Document in any other currency (the “Original
Currency”), then the date on which the rate of exchange for conversion is
selected by that court is referred to herein as the “Conversion Date”. If there
is a change in the rate of exchange between the Judgment Currency and the
Original Currency

 

- 89 -



--------------------------------------------------------------------------------

between the Conversion Date and the actual receipt by any Senior Lender of the
amount due to it under such Loan Document or under such judgment, the Relevant
Borrower shall, notwithstanding such judgment, pay all such additional amounts
as may be necessary to ensure that the amount received by such Senior Lender in
the Judgment Currency, when converted at the rate of exchange prevailing on the
date of receipt, will produce the amount due in the Original Currency. The
Relevant Borrower’s liability hereunder constitutes a separate and independent
liability which shall not merge with any judgment or any partial payment or
enforcement of payment of sums due under any Loan Document.

17.11 Successors and Assigns.

17.11.1 Benefit & Burden. The Loan Documents shall enure to the benefit of and
be binding on the parties thereto, their respective successors and each assignee
of some or all of the rights or obligations of the parties under the Loan
Documents permitted by this Section 17.11. Any reference in any such Loan
Document to any party hereto shall (to the extent the context so admits) be
construed accordingly.

17.11.2 Borrower. No Borrower may assign all or any part of any of its rights or
obligations in respect of any Credit Facility or under any Loan Document. Where
the context so admits, each reference in this Agreement to any Borrower shall be
construed so as to include the successors of such Borrower.

17.11.3 Participation. Subject to the next sentence, each Relevant Lender may
grant a participation to any other person (a “Participant”) in the whole or any
part of any of its Commitments (including its Rateable Share in any related
Advances) under which the Participant shall be entitled to the benefit of the
same rights under this Agreement with respect to such participated share as if
it were a party hereto in the place and stead of such Relevant Lender; provided
that, in respect of such participated share of its Commitments and as amongst
the Participant and all parties to this Agreement, (a) such Relevant Lender (and
not the Participant) shall remain entitled to enforce such rights, and shall
remain responsible for the performance of all obligations, of such Relevant
Lender under this Agreement with respect to such participated share, (b) such
Participant shall have no direct enforceable rights against any other party
hereto in respect of such participated share, (c) no party hereto, other than
the Relevant Lender granting such participation, shall have any obligations to
such Participant with respect to such participated share, (d) each other party
hereto shall continue to deal solely and directly with the Lender granting such
participation in connection with such Lender’s rights and obligations under this
Agreement and (e) unless an Event of Default has occurred and is continuing,
Cognos must consent to such participation (such consent not to be unreasonably
withheld). A Lender may not grant a participation pursuant to this
Subsection 17.11.3 to (i) any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) with respect to which Cognos or any Subsidiary is a
“party in interest” (as defined in Section 3(14) of ERISA) or (ii) any passive
investment fund in which any such “employee pension benefit plan” has an
interest unless, in either case, an exemption to the prohibited transaction
rules of Sections 406 and 407 of ERISA or Section 4975 of the US Internal
Revenue Code applies or such prohibited transaction rules are otherwise not
applicable.

17.11.4 Assignments. Each Relevant Lender (a “Transferring Lender”) may assign
its entire Commitment under any Relevant Credit Facility (including its share in
any Advances

 

- 90 -



--------------------------------------------------------------------------------

made under such Relevant Credit Facility), or any part thereof in a minimum
amount of USD25,000,000, to (a) any Affiliate or Approved Fund of the
Transferring Lender; provided that, any such assignment shall not constitute a
prohibited transaction under Sections 406 and 407 of ERISA or Section 4975 of
the US Internal Revenue Code, (b) to any other Lender or (c) to any person not
referred to in clause (a) or (b) with the prior consent of the Canadian Agent
(not to be unreasonably withheld); provided that, (i) the consent of Cognos
shall also be required for any assignment pursuant to this clause (c) (such
consent not to be unreasonably withheld) unless an Event of Default has occurred
and is continuing, and (ii) the consent of each Issuing Bank shall also be
required to any assignment pursuant to this clause (c) (such consent not to be
unreasonably withheld) if an Event of Default has occurred and is continuing.
Any such transfer to any person permitted pursuant to the preceding sentence (a
“Transferee”) shall be made pursuant to a loan transfer agreement (a “Loan
Transfer Agreement”) substantially in the form of Schedule 8 (or in such other
form to substantially the same effect as the Canadian Agent may approve). Each
Loan Transfer Agreement must be delivered to the Canadian Agent at least five
(5) Business Days before it takes effect (or such lesser time period as the
Canadian Agent, in its discretion, may permit) accompanied, if such assignment
is not being made to an Affiliate or Approved Fund of an existing Relevant
Lender or an existing Relevant Lender, by payment to the Canadian Agent of a
processing fee of USD3,500. Each party hereto hereby agrees that any such
Transferee shall be subject to the obligations identical to the obligations
assigned under any such Loan Transfer Agreement and shall be entitled to rights
identical to the rights assigned to such Transferee as if such Transferee were
named in this Agreement as an original party in substitution for the
Transferring Lender in respect of each such Commitment, or part thereof,
assigned, and such Transferring Lender shall be released from all obligations in
relation to each of its Commitments, or part thereof, so assigned. The foregoing
shall not restrict the right of an Issuing Bank pursuant to Section 8.1(f) to
assign its rights hereunder to any Substitute Issuing Bank (as defined in
Section 8.1(f) that issues a Standby Instrument in its place and stead. The
Canadian Agent, acting for this purpose as an agent of the US Borrower, shall
maintain a copy of each Loan Transfer Agreement with respect to the US
Facilities delivered to it and a register for the recordation of the names and
addresses of the US Lenders, and the Commitments of, and principal amount of the
Loans under the US Facilities owing to, each US Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the US Borrower, the Agents and the US Lenders may treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
US Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any US Lender, at any reasonable time and from time to time upon reasonable
prior notice. Upon its receipt of a duly completed Loan Transfer Agreement
executed by an assigning US Lender and an assignee, and processing fee referred
to in above of this paragraph and any written consent to such assignment
required by this paragraph, the Canadian Agent shall accept such Loan Transfer
Agreement and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

17.11.5 Pledge to Reserve Bank. Notwithstanding Subsection 17.11.4, any US
Lender may at any time, without the consent of any other party hereto, assign
all or any portion of its rights under this Agreement and its Notes to a United
States Federal Reserve Bank; provided, however, that no such assignment to a
United States Federal Reserve Bank shall release the transferor US Lender from
its obligations hereunder.

 

- 91 -



--------------------------------------------------------------------------------

17.11.6 Schedule 1. The Canadian Agent may from time to time revise Schedule 1
to record the Relevant Lenders and their respective Relevant Commitments after
giving effect to assignments and/or transfers referred to in Subsection 17.11.4
above. Any such revised Schedule 1 shall be prima facie evidence of the
identities and Relevant Commitments of the Relevant Lenders. The Canadian Agent
shall provide a copy of any such revised Schedule 1 to Cognos, the US Agent and
each Lender upon request.

17.11.7 Increased Costs. If as a result of any assignment of the whole or any
part of any Commitment of any Relevant Lender pursuant to Subsection 17.11.4, or
any participation granted by any Relevant Lender pursuant to Subsection 17.11.3
made at a time no Event of Default has occurred that is continuing, the
Transferee or Participant would incur costs, expenses or other amounts of the
nature described in Section 9.4 in excess, at that time, of those which the
Relevant Borrower would have been required to indemnify such Relevant Lender had
such assignment or participation not taken place, the indemnity obligations of
the Relevant Borrower under Section 9.4 shall not extend to such excess.

17.11.8 Withholding Tax. If as a result of any assignment or participation of
the whole or any part of any Commitment of any Relevant Lender pursuant to
Subsection 17.11.3 or 17.11.4 made at a time no Event of Default has occurred
that is continuing, the Relevant Borrower would be required to deduct or
withhold any Taxes and make increased payments to the Transferee or Participant
pursuant to Section 9.7 or 9.9 in excess, at that time, of such increased
payments which the Relevant Borrower would have been required to pay to the
Relevant Lender pursuant to Section 9.7 or 9.9 had such assignment or
participation not taken place, the Relevant Borrower shall be entitled to deduct
and withhold such Taxes and the provisions of Section 9.7 or 9.9 requiring such
increased payment shall not apply to the extent of such excess.

17.11.9 Disclosure. Each Lender may disclose to any prospective or actual
Participant in or Transferee of any rights or obligations in respect of any
Credit Facilities any information regarding Cognos or its Subsidiaries so long
as the prospective or actual Participant or Transferee agrees to be bound by the
confidentiality provisions of this Subsection 17.11.9. Each Senior Lender shall
keep confidential and not disclose to any third party (excluding for certainty
its own representatives, auditors and legal counsel) any confidential
non-publicly disclosed information received by such Senior Lender from a
Borrower pursuant to this Agreement (“Confidential Information”), save that any
Senior Lender may disclose any such Confidential Information (i) as provided in
the preceding sentence, (ii) to any other Senior Lender, (iii) to any
prospective or actual replacement Agent which agrees to be bound by the
confidentiality provisions of this Subsection 17.11.9, (iv) to the extent
required by Applicable Law, (v) to the extent requested by any regulatory
authority, (vi) to the extent required to protect the interests of any Senior
Lender in any actual, pending or threatened proceeding, (vii) as may be
necessary or desirable in order to enforce the rights of the Senior Lenders
under any Loan Document, (viii) to the extent such Confidential Information
(A) is or becomes generally available to the public on a non-confidential basis
other than as a result of a breach of this Subsection 17.11.9 by such Senior
Lender, or (B) is or becomes available to such Senior Lender on a
non-confidential basis from a source other than the Borrowers; provided that,
such source is not bound by a confidentiality agreement or other legal or
fiduciary obligations of secrecy with the Borrowers with respect to the
Confidential Information, or (ix) with the consent of either Borrower.

 

- 92 -



--------------------------------------------------------------------------------

17.11.10 Substitute Lenders. If at any time (a) any Relevant Lender becomes an
Affected Lender, or (b) any Lender fails to make its Rateable Share in any
Borrowing available to the Borrower when required to do so pursuant to this
Agreement (in either such case, a “Non-Funding Lender”), then Cognos may, on 10
Business Days’ prior written notice to the Canadian Agent and such Non-Funding
Lender replace the Non-Funding Lender by causing the Non-Funding Lender to (and
the Non-Funding Lender shall be obligated to) assign and transfer its rights and
obligations under this Agreement pursuant to Subsection 17.11.4 to another
Lender that has agreed to accept such assignment and transfer or to another
person selected by Cognos that is acceptable to the Canadian Agent, acting in
its discretion exercised reasonably, (a “Replacement Lender”) for a purchase
price equal to the Loan Obligations owing to the Non-Funding Lender, including
all accrued interest and Fees and other amounts payable hereunder, together with
such amount as would be payable to the Non-Funding Lender under
Subsection 17.2.1 if the Rateable Share of the Non-Funding Lender in each
outstanding Advance were actually being paid by the Relevant Borrower instead of
being purchased by way of assignment and transfer pursuant to
Subsection 17.11.4; provided that (i) no Senior Lender shall have any obligation
to any Borrower to find a Replacement Lender, (ii) in circumstances where a
Non-Funding Lender is sought to be replaced pursuant to this
Subsection 17.11.10, in order for Cognos to be entitled to replace such
Non-Funding Lender, such replacement must take place no later than 90 days after
the date the Non-Funding Lender shall have notified the Canadian Agent that it
had become an Non-Funding Lender, (iii) in no event shall the Non-Funding Lender
be required to pay or surrender to such Replacement Lender any of the principal,
interest, Fees or other amounts received by the Non-Funding Lender pursuant to
this Agreement and (iv) Cognos shall only be entitled to replace a Non-Funding
Lender pursuant to this Subsection 17.11.10 if no Event of Default has occurred
that is continuing.

17.12 Survival. The Loan Obligations of each Borrower under Sections 9.4, 9.7,
17.1 and 17.2 (“Indemnity Obligations”) shall survive the payment in full of all
other Loan Obligations and shall continue in full force and effect until such
Indemnity Obligations are fully performed and irrevocably paid in full.

17.13 Several Obligations. Subject to the next sentence, the obligations of the
Borrowers under this Agreement are several (and not joint). Nothing in this
Section 17.13 shall change the obligations of each Borrower under the Guarantee
to which it is party.

17.14 Time of the Essence. Time is of the essence of each provision of each Loan
Document.

17.15 Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the Province of Ontario, including the federal laws
of Canada applicable therein, but excluding any conflict of law rules. Such
choice of law shall, however, be without prejudice to or limitation of any other
rights available to the Senior Lenders under the laws of any jurisdiction where
any Obligor or its property may be located.

17.16 JURISDICTION.

17.16.1 SUBMISSION TO JURISDICTION AND WAIVER OF OBJECTIONS. WITH RESPECT TO ANY
CLAIM ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
AGREEMENT RELATING TO ANY LOAN DOCUMENT (COLLECTIVELY, THE “LOAN RELATED
AGREEMENTS”):

 

- 93 -



--------------------------------------------------------------------------------

 

(a)

FOR THE EXCLUSIVE BENEFIT OF THE SENIOR LENDERS, EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF:

 

 

(i)

THE PROVINCE OF ONTARIO, CANADA LOCATED AT TORONTO;

 

 

(ii)

THE STATE OF NEW YORK AND THE UNITED STATES FEDERAL COURT LOCATED IN THE BOROUGH
OF MANHATTAN IN NEW YORK CITY; AND

 

 

(iii)

THE JURISDICTION IN WHICH THE CHIEF EXECUTIVE OFFICE OF EACH BORROWER IS LOCATED
OR IN WHICH IT IS INCORPORATED OR FORMED LOCATED AT THE PRINCIPAL FINANCIAL
CENTER OF SUCH JURISDICTION,

INCLUDING ANY APPELLATE COURT FROM ANY THEREOF; AND

 

 

(b)

EACH BORROWER IRREVOCABLY WAIVES:

 

 

(i)

ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN RELATED AGREEMENTS
BROUGHT IN ANY COURT OF PRIMARY JURISDICTION;

 

 

(ii)

ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY COURT OF PRIMARY JURISDICTION
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM;

 

 

(iii)

THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING BROUGHT IN ANY COURT OF
PRIMARY JURISDICTION, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH
BORROWER; AND

 

 

(iv)

THE RIGHT TO REQUIRE ANY SENIOR LENDER TO POST SECURITY FOR COSTS IN ANY
LITIGATION BROUGHT IN ANY COURT OF PRIMARY JURISDICTION.

17.16.2 SENIOR LENDERS MAY SUE IN ANOTHER JURISDICTION. NOTHING IN THIS
AGREEMENT WILL BE DEEMED TO PRECLUDE ANY SENIOR LENDER FROM BRINGING ANY
PROCEEDING IN RESPECT OF ANY LOAN RELATED AGREEMENT IN ANY OTHER JURISDICTION.

17.16.3 FINAL JUDGMENT. EACH BORROWER AGREES THAT A FINAL AND UNAPPEALABLE
JUDGMENT IN ANY PROCEEDING COMMENCED IN ANY COURT

 

- 94 -



--------------------------------------------------------------------------------

OF PRIMARY JURISDICTION SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

17.16.4 WAIVER OF TRIAL BY JURY. FOR THE PURPOSES OF ANY PROCEEDING COMMENCED IN
THE UNITED STATES, EACH BORROWER AND EACH SENIOR LENDER IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH OR RELATING TO ANY LOAN RELATED AGREEMENT, OR (B) ARISING FROM
OR RELATING TO ANY RELATIONSHIP EXISTING IN CONNECTION WITH ANY LOAN RELATED
AGREEMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY. EACH BORROWER HEREBY (C) CERTIFIES THAT NO REPRESENTATIVE OF
ANY SENIOR LENDER HAS REPRESENTED EXPRESSLY OR OTHERWISE THAT SUCH SENIOR LENDER
WOULD NOT, IN THE EVENT OF ANY SUCH PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (D) ACKNOWLEDGES THAT THE SENIOR LENDERS HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN
THIS SUBSECTION 17.16.4.

17.16.5 IN RELATION TO ANY PROCEEDING REFERRED TO IN SUBSECTION 17.16.4
COMMENCED IN THE COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT
COURT, THE SUBMISSIONS TO JURISDICTION OF SUCH COURTS AND ARRANGEMENTS FOR
SERVICE OF PROCESS OUT OF SUCH COURTS SET OUT IN THIS SECTION 17.16 AND IN
SECTION 17.17 SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

17.17 Service of Process.

17.17.1 Manner of Service. Each Borrower irrevocably consents to the service of
process out of the Courts of Primary Jurisdiction in accordance with the local
rules of civil procedure or by mailing a copy thereof, by registered mail,
postage prepaid to such Borrower at the address of such Borrower.

17.17.2 Appointments of Agents for Service. Each Borrower irrevocably designates
and appoints each other Obligor as its agent to accept and acknowledge on its
behalf any and all process which may be served in connection with any proceeding
arising out of or relating to any Loan Related Agreement brought in any of the
Courts of Primary Jurisdiction, such service, to the extent permitted by
applicable law, being hereby conclusively acknowledged by such Borrower to be
effective and binding service on it in every respect whether or not it is
carrying on, or has at any time carried on, business in the jurisdiction in
which the Courts of Primary Jurisdiction are located. Each Borrower irrevocably
consents to the service of process out of the Court of Primary Jurisdiction by
personal service on such Borrower or on any such process agent.

17.17.3 Acceptances of Appointments. Each Borrower confirms to the Senior
Lenders that it has accepted its appointment to act as process agent on behalf
of each other Obligor contained

 

- 95 -



--------------------------------------------------------------------------------

in any Loan Related Agreement to which each such other Obligor is party which
may be served in connection with any proceeding arising out of or relating to
any such other Loan Related Agreement brought in any of the Courts of Primary
Jurisdiction. Until Loan Obligations are paid in full, each Borrower covenants
and agrees to maintain each such appointment as such process agent.

17.18 Invalidity. If any provision of any Loan Document is determined pursuant
to a final judgment of a court of competent jurisdiction to be invalid, illegal
or unenforceable in any jurisdiction, the parties hereto agree to the fullest
extent they may effectively do so that (a) the validity, legality and
enforceability in every other jurisdiction of such provision shall not in any
way be affected or impaired thereby and (b) the validity, legality and
enforceability in such jurisdiction of the remaining provisions hereof shall not
in any way be affected or impaired thereby. Each Borrower shall (and shall cause
each other Obligor that is a Subsidiary of it to), at the request of the
Required Lenders, negotiate in good faith with the Senior Lenders to replace any
invalid or unenforceable provision contained in any Loan Document with a valid
and enforceable provision which has the commercial effect as close as possible
to that of the invalid and unenforceable provision, to the extent permitted by
law.

17.19 Changes. Each Loan Document to which any Relevant Borrower is a party may
only be changed by a written agreement signed by such Relevant Borrower and the
Canadian Agent acting on the instructions of the Required Lenders.

17.20 Limitation Periods. Each Borrower agrees with each Senior Lender to vary
the limitation period under the Limitations Act, 2002 (Ontario) otherwise
applicable to each Loan Document and any claim thereunder to a period of six
(6) years.

17.21 Entire Agreement.

17.21.1 Generally. There are no representations, warranties, conditions, other
agreements or acknowledgments, whether direct or collateral, express or implied,
that form part of or affect this Agreement or any other Loan Document other than
as expressed herein and in such other Loan Document. The execution of each Loan
Document has not been induced by, nor does any Borrower rely upon or regard as
material, any representations, warranties, conditions, other agreements or
acknowledgments not expressly made in any Loan Document.

17.22 Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Transmission of a copy of an executed signature page of
this Agreement (including any change to this Agreement) to the other parties to
this Agreement by facsimile transmission or e-mail in pdf format, or posting
such executed signature page on the website maintained by the Agents pursuant to
Section 16.23.2, shall be as effective as delivery to each party to this
Agreement of a manually executed counterpart hereof.

[SIGNATURE PAGES TO FOLLOW]

 

- 96 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

COGNOS

 

COGNOS INCORPORATED

Per:

 

/s/    Rob Ashe

 

Name:

 

Rob Ashe

 

Title:

 

President & Chief Executive Officer

 

Per:

 

/s/    Tom Manley

 

Name:

 

Tom Manley

 

Title:

 

Senior Vice-President, Finance and

Administration & Chief Financial Officer

 

- 97 -



--------------------------------------------------------------------------------

US BORROWER

 

COGNOS CORPORATION

Per:

 

/s/    Rick Gilbody

 

Name:

 

Rick Gilbody

 

Title:

 

President

 

Per:

 

/s/    Kevin Shone

 

Name:

 

Kevin Shone

 

Title:

 

Secretary and Treasurer

 

- 98 -



--------------------------------------------------------------------------------

CANADIAN REVOLVING LENDERS

 

THE TORONTO-DOMINION BANK

Per:

 

/s/    Paul Cunha

 

Name:

 

Paul Cunha

 

Title:

 

Vice President and Director

Per:

 

/s/    G. Wice

 

Name:

 

G. Wice

 

Title:

 

M.D.

 

- 99 -



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL

ASSOCIATION, CANADIAN BRANCH

Per:

 

/s/    Nelson Lam

 

Name: Nelson Lam

 

Title: Vice President

 

- 100 -



--------------------------------------------------------------------------------

HSBC BANK CANADA

Per:

 

/s/    Olivier Charron

 

Name: Olivier Charron

 

Title: Senior Account Manager

Per:

 

/s/    Jossia Belisle

 

Name: Jossia Belisle

 

Title: Assistant Vice President

 

- 101 -



--------------------------------------------------------------------------------

BANK OF MONTREAL

Per:

 

/s/    Roy Dias

 

Name: Roy Dias

 

Title: Director of Corporate Finance

 

- 102 -



--------------------------------------------------------------------------------

CANADIAN AGENT

 

THE TORONTO-DOMINION BANK,

as Canadian Agent

Per:

 

/s/    Ronald J. Kowpak

 

Name: Ronald J. Kowpak

 

Title: Vice President, Loan

 

Syndications - Agency

 

- 103 -



--------------------------------------------------------------------------------

CANADIAN SWING LINE LENDER

 

THE TORONTO-DOMINION BANK,

as Canadian Swing Line Lender

Per:

 

/s/    Paul Cunha

 

Name: Paul Cunha

 

Title: Vice President and Director

Per:

 

/s/    G. Wice

 

Name: G. Wice

 

Title: M.D.

 

- 104 -



--------------------------------------------------------------------------------

US LENDERS

 

TORONTO DOMINION (TEXAS) LLC

Per:

 

/s/    Ian Murray

 

Name: Ian Murray

 

Title: Authorized Signatory

 

- 105 -



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL

ASSOCIATION

Per:

 

/s/    Debra E. Delvecchio

 

Name: Debra E. Delvecchio

 

Title: Managing Director

 

- 106 -



--------------------------------------------------------------------------------

BANK OF MONTREAL – CHICAGO

BRANCH

Per:

 

/s/    T. Afghan

 

Name: T. Afghan

 

Title: Director

 

- 107 -



--------------------------------------------------------------------------------

HSBC BANK USA, National Association

Per:

 

/s/    Elise M. Russo

 

Name:

 

Elise M. Russo

 

Title:

 

First Vice President, Senior Relationship Manager

 

- 108 -



--------------------------------------------------------------------------------

US AGENT

 

TORONTO DOMINION (TEXAS) LLC,

as US Agent

Per:

 

/s/    Ian Murray

 

Name: Ian Murray

 

Title: Authorized Signatory

 

- 109 -



--------------------------------------------------------------------------------

US SWING LINE LENDER

 

TORONTO DOMINION (TEXAS) LLC,

as US Swing Line Lender

Per:

 

/s/    Ian Murray

 

Name: Ian Murray

 

Title: Authorized Signatory

 

- 110 -



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

CANADIAN COMMITMENTS

 

Lenders

   Canadian
Revolving
Commitment    Canadian
Swing Line
Commitment

The Toronto-Dominion Bank

   USD 15,000,000    USD 10,000,000

Bank of America, National Association, Canadian Branch

   USD 25,000,000      —  

HSBC Bank Canada

   USD 25,000,000      —  

Bank of Montreal

   USD 25,000,000      —                

TOTALS:

   USD 90,000,000    USD 10,000,000              

US COMMITMENTS

 

Lenders

  

US

Revolving
Commitment

  

US

Swing Line
Commitment

Toronto Dominion (Texas) LLC

   USD 15,000,000    USD 10,000,000

Bank of America, National Association

   USD 25,000,000      —  

Bank of Montreal – Chicago Branch

   USD 25,000,000      —  

HSBC Bank USA, National Association

   USD 25,000,000      —                

TOTALS:

   USD 90,000,000    USD 10,000,000              

 

- 111 -



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF BORROWING REQUEST

 

TO:

    

<Relevant Agent / Relevant Swing Line Lender>

RE:

    

Cognos Credit Facilities

Reference is made to the credit agreement dated as of September 28, 2007 (as
changed and in effect from time to time, the “Credit Agreement”) among Cognos
Incorporated and Cognos Corporation, as Borrowers, the Institutions named herein
as Canadian Lenders, the Institutions named herein as US Lenders, The
Toronto-Dominion Bank as Canadian Agent and Toronto Dominion (Texas) LLC, as US
Agent. All terms used in this Borrowing Request which are defined or given
extended meanings in the Credit Agreement have the respective meanings
attributed to them in the Credit Agreement.

 

1.

Request. The Borrower hereby requests a Borrowing as follows:

 

(a)

  

Credit Facility

     

 

  

(b)

  

Date

     

 

  

(c)

  

Aggregate amount of Borrowing

     

CAD                    

     

USD                    

  

(d)

  

Type and Amount of Borrowing for Canadian Borrower

  

(i)

 

         Amount     

Converted From

(if Applicable)

(    )

 

Canadian Prime Rate Loan

   CAD                                                            

(    )

 

US Base Rate Loan

   USD                                                           

 

(ii)

  

(    )

  

Acceptances

                                                         

 

Face Amount

  

Term in Months

  

Rollover Amount

  

Converted From

(if Applicable)

CAD                    

                           CAD                       
                            

 

- 112 -



--------------------------------------------------------------------------------

(iii)

  

(    )

 

Libor Loan denominated in US Dollars

                                                         

 

Amount

  

Interest Period

  

Rollover Amount

  

Converted From

(if Applicable)

USD                    

                                   USD                       
                            

 

(e)

  

Type and Amount of Borrowing for US Borrower

(i)

 

         Amount     

Converted From

(if Applicable)

(    )

 

US Prime Rate Loan

   USD                                                        

 

(ii)

  

(    )

 

Libor Loan

                                                         

Amount

  

Interest Period

  

Rollover Amount

  

Converted From

(if Applicable)

USD                        

                                   USD                       
                            

 

(f)

  

Standby Instrument

  

in the form attached

2. Transfer Instructions. The undersigned irrevocably authorizes and directs you
to transfer the proceeds of any Drawdown requested hereby to the following
account:

 

--------------------------------------------------------------------------------

3. Other. The undersigned represents, warrants and agrees:

 

 

(a)

Each of the representations and warranties contained in each Loan Document is
true, accurate and complete in all material respects on and as of the date
hereof and the date the Borrowing requested hereby is made, except to the extent
(i) such representations and warranties are expressed to be made only as of a
specified date, in which event they need only be true, accurate and complete in
all material respects as of such specified date and (ii) the facts, state or
condition referred to in such representations and warranties may be modified to
reflect changes thereto expressly permitted by Sections 14.1 and 14.2 of the
Credit Agreement.

 

 

(b)

No Default has occurred and is continuing on the date hereof or will result from
the Borrowing requested herein.

 

 

(c)

The undersigned will immediately notify you if it becomes aware of the
occurrence of any event between the date hereof and the Borrowing Date which
would mean that the statements in the immediately preceding paragraphs (a) and
(b) would not be true if made on the Borrowing Date.

 

- 113 -



--------------------------------------------------------------------------------

 

(d)

All other applicable conditions precedent set out in Sections 11.2 or 11.3, as
applicable of the Credit Agreement have been fulfilled or waived in writing by
the Required Lenders.

DATED this      day of                     ,         .

 

 

By:

 

 

Title:

 

 

- 114 -



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF CANCELLATION NOTICE

 

TO:

    

The Toronto-Dominion Bank, as Canadian Agent

77 King Street West

18th Floor

Toronto, Ontario

M5K 1A2

 

Attention:  Vice President, Loan Syndications - Agency

RE:

    

Cognos Credit Facilities

Reference is made to the credit agreement dated as of September 28, 2007 (as
changed and in effect from time to time, the “Credit Agreement”) among Cognos
Incorporated and Cognos Corporation, as Borrowers, the Institutions named herein
as Canadian Lenders, the Institutions named herein as US Lenders, The
Toronto-Dominion Bank as Canadian Agent and Toronto Dominion (Texas) LLC, as US
Agent. All terms used in this Cancellation Notice which are defined or given
extended meanings in the Credit Agreement have the respective meanings
attributed to them in the Credit Agreement.

Notice is hereby given in accordance with Section 10.3 of the Credit Agreement
that the undersigned wishes to cancel the Total Commitment by the amount of
USD                     allocable amongst the Credit Facilities as follows:

 

Canadian

Revolving Facility

 

Canadian

Swing Line

 

US

Revolving Facility

 

US

Swing Line Facility

USD                    

  USD                       USD                       USD                    

DATED this      day of                         ,         .

 

COGNOS INCORPORATED

By:

 

 

Title:

 

 

- 115 -



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF REPAYMENT NOTICE

 

TO:

    

<Relevant Agent / Relevant Swing Line Lender>

RE:

    

Cognos Credit Facilities

Reference is made to the credit agreement dated as of September 28, 2007 (as
changed and in effect from time to time, the “Credit Agreement”) among Cognos
Incorporated and Cognos Corporation, as Borrowers, the Institutions named herein
as Canadian Lenders, the Institutions named herein as US Lenders, The
Toronto-Dominion Bank as Canadian Agent and Toronto Dominion (Texas) LLC, as US
Agent. All terms used in this Repayment Notice which are defined or given
extended meanings in the Credit Agreement have the respective meanings
attributed to them in the Credit Agreement.

Notice is hereby given in accordance with Section             1 of the Credit
Agreement that the undersigned commits to repay the             2 under the
            3 Facility in the amount of             4 on             ,
            .

DATED this      day of                     ,         .

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

1

Specify Section

2

Specify type of Borrowing

3

Specify Facility

4

Specify amount and currency

 

- 116 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF COMPLIANCE CERTIFICATE

 

TO:

    

The Toronto-Dominion Bank, as Canadian Agent

77 King Street West

18th Floor

Toronto, Ontario

M5K 1A2

 

Attention:  Vice President, Loan Syndications – Agency

RE:

    

Cognos Credit Facilities

Reference is made to the credit agreement dated as of September 28, 2007 (as
changed and in effect from time to time, the “Credit Agreement”) among Cognos
Incorporated and Cognos Corporation, as Borrowers, the Institutions named herein
as Canadian Lenders, the Institutions named herein as US Lenders, The
Toronto-Dominion Bank as Canadian Agent and Toronto Dominion (Texas) LLC, as US
Agent. All terms used in this Compliance Certificate which are defined in the
Credit Agreement have the respective meanings attributed to them in the Credit
Agreement.

This certificate is given pursuant to Subsection 14.1.8(c) of the Credit
Agreement in respect of the Test Period ending                         ,
2         (the “Relevant Test Period”).

Cognos hereby certifies as follows for the Relevant Test Period:

 

 

(a)

Adjusted Total Debt/EBITDA Ratio. The attachments hereto shows the calculation
of the ratio of Adjusted Total Debt/EBITDA Ratio to be             :1 which does
not exceed the maximum limit of 3.0:1 prescribed for this ratio.

 

 

(b)

Interest Coverage Ratio. The attachments hereto shows the calculation of the
ratio of EBITDA to Adjusted Interest Expense to be             :1 which is not
less than the minimum limit of 2.0:1 prescribed for this ratio.

 

 

(c)

Applicable Margin. The attachments shows Applicable Margin has [changed to /
remains the same as set out below]:

 

Adjusted Total Debt

/ EBITDA Ratio

 

Floating Rate Loans

 

Standby Instruments

and Fixed Rate Advances

 

Standby Fee

< 0            

              0%               %               %

 

- 117 -



--------------------------------------------------------------------------------

Each of the calculations in the attachment hereto demonstrates compliance with
the relevant financial tests listed above for the Relevant Test Period.

The undersigned represents, warrants and agrees:

 

 

(i)

Each of the representations and warranties contained in each Loan Document is
true, accurate and complete in all material respects on and as of the date
hereof, except to the extent (i) such representations and warranties are
expressed to be made only as of a specified date, in which event they need only
be true, accurate and complete in all material respects as of such specified
date and (ii) the facts, state or condition referred to in such representations
and warranties may be modified to reflect changes thereto expressly permitted by
Sections 14.1 and 14.2 of the Credit Agreement.

 

 

(ii)

No Default has occurred and is continuing on the date hereof.

DATED this      day of                     ,         .

Yours very truly,

 

COGNOS INCORPORATED

By:

     

Authorized Signatory

 

- 118 -



--------------------------------------------------------------------------------

ATTACHMENT

TO SCHEDULE 5

 

(a)

Adjusted Total Debt/EBITDA Ratio

 

(1)

Adjusted Total Debt

 

EBITDA

USD                    

  USD                    

Adjusted Total Debt/EBITDA Ratio:             : 1

 

(b)

EBITDA / Adjusted Interest Expense Ratio

 

(1)

EBITDA

 

(2)

Adjusted Interest Expense

USD                    

  USD                    

EBITDA / Adjusted Interest Expense Ratio:             : 1

 

- 119 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF NOTE

[RELEVANT BORROWER]

PROMISSORY NOTE

[Date]

[Relevant Borrower], a                                               corporation
(the “Relevant Borrower”), promises to pay to the order of
                                                  (the “Relevant Lender”) the
aggregate unpaid principal amount of the Relevant Lender’s Rateable Share of all
Advances made by the Relevant Lender to the Relevant Borrower pursuant to the
Credit Agreement (as hereinafter defined), in immediately available funds to the
Relevant Agent’s Accounts together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Credit Agreement. The
Relevant Borrower shall pay the principal of and accrued and unpaid interest on
the Advances in full at the times and in the manner specified in the Credit
Agreement.

The Relevant Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of its Rateable Share in each Advance and the date and
amount of each principal payment hereunder. To the extent that there is any
discrepancy between the schedule attached hereto and the books and records of
the Relevant Agent, the latter shall prevail.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the credit agreement dated as of September 28, 2007 (as changed and
in effect from time to time, the “Credit Agreement”) among Cognos Incorporated
and Cognos Corporation, as Borrowers, the Institutions named herein as Canadian
Lenders, the Institutions named herein as US Lenders, The Toronto-Dominion Bank
as Canadian Agent and Toronto Dominion (Texas) LLC, as US Agent, to which Credit
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be transferred, assigned, sold, prepaid or its maturity date accelerated.
This Note is guaranteed pursuant to certain Guarantees, all as outlined in more
detail in the Credit Agreement, and reference is made thereto and to the other
Loan Documents for a statement of the terms and provisions thereof. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

The Relevant Borrower hereby waives demand, presentment for payment, dishonour,
notice of dishonour, protest, noting of protest and any other notice or defense
to payment which might otherwise exist.

 

- 120 -



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
Province of Ontario, including the federal laws of Canada applicable therein,
but excluding conflict of law rules.

IN WITNESS WHEREOF this Note is issued this      day of                     ,
200    .

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

- 121 -



--------------------------------------------------------------------------------

SCHEDULE OF ADVANCES AND PAYMENTS OF PRINCIPAL

TO NOTE OF                                         

DATED                     

 

Date

 

Type of

Advance

 

Principal

Amount of

Rateable Share

of Advance

 

Period End

Date of Libor

Loan /

Acceptance

 

Principal

Amount

Paid

 

Unpaid

Balance

                   

 

- 122 -



--------------------------------------------------------------------------------

SCHEDULE 7

ADDRESSES FOR NOTICES

To Cognos and to the US Borrower:

 

c/o Cognos Incorporated

3755 Riverside Drive

P.O. Box 9707

Station T

Ottawa, Ontario

K1G 4K9

Attention:

 

Mr. Michel Lecour and Mr. Grant Gardiner

Telephone:

 

(613) 738-1388

Facsimile:

 

(613) 738-9751

To the Canadian Agent:

 

The Toronto-Dominion Bank, as Canadian Agent

77 King Street West, 18th Floor

Royal Trust Tower

Toronto, Ontario

M5K 1A2

Attention:

 

Vice President, Loan Syndications – Agency

Telephone:

 

(416) 944-5046

Facsimile:

 

(416) 982-5535

To the US Agent:

 

Toronto Dominion (Texas) LLC, as US Agent

c/o The Toronto-Dominion Bank

Royal Trust Tower

77 King Street West, 18th Floor

Toronto, Ontario

M5K 1A2

Attention:

 

Vice President, Loan Syndications – Agency

Telephone:

 

416 307 0498

Facsimile:

 

416 307 3826

 

- 123 -



--------------------------------------------------------------------------------

To the Canadian Swing Line Lender:

 

The Toronto-Dominion Bank, as Canadian Swing Line Lender

77 King Street West, 18th Floor

Royal Trust Tower

Toronto, Ontario

M5K 1A2

Attention:

 

Vice President, Loan Syndications – Agency

Telephone:

 

(416) 944-5046

Facsimile:

 

(416) 982-5535

To the US Swing Line Lender:

 

Toronto Dominion (Texas) LLC, as US Swing Line Lender

c/o The Toronto-Dominion Bank

Royal Trust Tower

77 King Street West, 18th Floor

Toronto, Ontario

M5K 1A2

Attention:

 

Vice President, Loan Syndications – Agency

Telephone:

 

416 307 0498

Facsimile:

 

416 307 3826

 

- 124 -



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF LOAN TRANSFER AGREEMENT

LOAN TRANSFER AGREEMENT

THIS AGREEMENT is made the      day of                     ,             .

AMONG:

<*>

(hereinafter called the “Transferor”)

- and -

<*>

(hereinafter called the “Transferee”)

- and -

THE TORONTO-DOMINION BANK

acting in its capacity as Canadian Agent under the Credit Agreement defined
below

(hereinafter called the “Canadian Agent”)

RECITALS:

 

A.

Cognos Incorporated and Cognos Corporation, as Borrowers, the Institutions named
herein as Canadian Lenders, the Institutions named herein as US Lenders, The
Toronto-Dominion Bank as Canadian Agent and Toronto Dominion (Texas) LLC, as US
Agent, entered into a credit agreement dated as of September 28, 2007 (as
changed and in effect from time to time, the “Credit Agreement”). Words defined
or given extended meanings in the Credit Agreement (and not otherwise defined
herein) are used with the same respective defined or extended meanings in this
loan transfer agreement.

 

B.

The Transferor is a Lender under the Credit Agreement with the following
Commitments determined before the transfer contemplated hereby takes effect:

 

Canadian

Revolving

Commitment

 

Canadian

Swing Line

Commitment

USD                    

  USD                    

 

- 125 -



--------------------------------------------------------------------------------

US

Revolving Commitment

 

US

Swing Line Commitment

USD                    

  USD                    

 

C.

The Transferor has agreed to transfer to the Transferee the amounts of its
Commitments (the “Relevant Transfer Amounts”) and the percentages of its
Commitments (the “Relevant Transfer Percentages”) indicated in the table below:

 

Relevant Credit Facility

   Relevant
Transfer
Amount    Relevant
Transfer
Percentage

Canadian Revolving Facility

  

USD                    

  

             %

Canadian Swing Line

  

USD                    

  

             %

US Revolving Facility

  

USD                    

  

             %

US Swing Line

  

USD                    

  

             %

The portion of the Transferor’s Commitments so transferred is hereinafter called
the “Transferred Commitments”.

WITNESSETH THAT in consideration of the mutual covenants herein contained and
other valuable consideration now paid by each party hereto, the one to the
other, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto agree as follows:

1. Transferred Commitment. The Transferor confirms to each of the Transferee and
the other parties to the Credit Agreement that the Transferred Commitments
relate to the Relevant Transfer Amounts and Relevant Transfer Percentages of its
Transferred Commitments (including the corresponding percentage of each
outstanding Advance under each such portion of its respective Transferred
Commitments).

2. Transfer. As of and from the fifth Business Day after the date the Canadian
Agent notifies the Transferor and Transferee that it has executed this loan
transfer agreement, or such other date as the Canadian Agent may agree upon with
the Transferor and Transferee (herein called the “Effective Date”) and subject
to the terms and conditions herein contained:

 

 

(a)

the Transferee assumes obligations identical to the obligations of the
Transferor under the Credit Agreement arising on or after the Effective Date in
relation to the Transferred Commitments (herein called the “Transferred
Obligations”) and agrees to perform and be responsible for such obligations as
if the Transferee

 

- 126 -



--------------------------------------------------------------------------------

 

were named in the Credit Agreement and the other Loan Documents to which the
Transferor is party as an original party in substitution for the Transferor or
its predecessor by amalgamation or merger or in title, as applicable, in respect
of the Transferred Obligations;

 

 

(b)

the Canadian Agent on behalf of each of the US Agent and the Lenders other than
the Transferor (herein called the “Other Agent and Lenders”) hereby releases and
forever discharges the Transferor of and from any and all losses and expenses
and obligations arising on or after the Effective Date under, by reason of, or
in connection with the Transferred Obligations;

 

 

(c)

the Canadian Agent on behalf of each of the Other Agent and Lenders acknowledges
and agrees that, except as otherwise provided in Section 3 of this loan transfer
agreement, the Transferee is hereby assigned and entitled to rights identical to
the rights of the Transferor under the Credit Agreement existing on or arising
after the Effective Date in relation to the Transferred Commitments (herein
called the “Transferred Rights”); and

 

 

(d)

the Transferor hereby releases and forever discharges each of the Other Agent
and Lenders of and from any and all losses and expenses and obligations arising
after the Effective Date under, by reason of, or in connection with the
Transferred Rights or the Transferred Obligations.

3. Transitional Provisions. Subject to the terms and conditions contained
herein:

 

 

(a)

any payments due and payable by the Relevant Borrowers on or before the
Effective Date in respect of the Transferred Commitments; and

 

 

(b)

any payments due and payable by the Relevant Borrowers after the Effective Date,
but payable in respect of the Transferor’s Rateable Share in any Fixed Rate
Advance outstanding on the Effective Date,

shall, upon receipt by the Relevant Agent, be paid to the Transferor. For
certainty, the Transferee acknowledges that its Rateable Share in Fixed Rate
Advances outstanding under the Credit Facilities as at the Effective Date will
only take effect on the Period End Dates for those Fixed Rate Advances.

4. Payments Between Transferor and Transferee. Any payments between the
Transferor and Transferee required to be made in relation to this loan transfer
agreement (including any transitional payments in relation to matters referred
to in paragraph 3 above) are strictly a matter as between the Transferor and
Transferee and shall, as between the Borrowers, the Relevant Agent and the Other
Agent and Lenders, on the one hand, and the Transferor and Transferee on the
other hand, be deemed to have been paid.

5. Copy to the Borrowers. Each of the Transferor and Transferee hereby
authorizes the Canadian Agent to provide a signed copy of this loan transfer
agreement to Cognos (to be received by Cognos for itself and the US Borrower) in
acceptance of the offer contained in the Credit Agreement of the Borrowers to
the Transferee to become a party to the Credit Agreement

 

- 127 -



--------------------------------------------------------------------------------

in respect of the Transferred Commitments. Upon receipt thereof by Cognos, the
provisions of Subsection 17.11.4 of the Credit Agreement in respect of the
Transferred Participation shall become effective and be binding upon all parties
to the Credit Agreement.

6. Power of Attorney. The Transferee irrevocably appoints, authorizes and
directs each Agent, as its attorney and agent, with full power of substitution
and delegation, to complete, execute and deliver on behalf of the Transferee,
each Loan Document to be executed by it or on its behalf and each document to be
executed by it or on its behalf pursuant to each Loan Document, and to take such
action on its behalf as may be authorized or directed pursuant to any such Loan
Document.

7. Interpretation. This loan transfer agreement shall be governed by, and
interpreted in accordance with, the laws of the Province of Ontario, including
the federal laws of Canada applicable therein, but excluding conflict of law
rules, and shall be construed as supplemental to and form part of the Credit
Agreement. Transmission of a copy of an executed signature page of this loan
transfer agreement by facsimile transmission or by e-mail in pdf format to each
other party hereto, or posting such executed signature page on the website
maintained by the Agents pursuant to Section 16.23.2, shall be as effective as
delivery of a manually executed counterpart hereof.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.

 

 

as Transferor

By:

     

Authorized Signatory

 

 

as Transferee

By:

     

Authorized Signatory

 

THE TORONTO-DOMINION BANK

as Canadian Agent

By:

     

Authorized Signatory

 

- 128 -



--------------------------------------------------------------------------------

SCHEDULE 9

COUNTRIES IN WHICH CASH, CASH EQUIVALENTS AND SHORT TERM

INVESTMENTS MAY BE HELD

Canada

U.S.A.

UK

Sweden

Norway

Denmark

Netherlands

Ireland

France

Austria

Italy

Switzerland

Spain

Finland

Belgium

Japan

Australia

Germany

Barbados

Singapore

 

- 129 -



--------------------------------------------------------------------------------

SCHEDULE 10

FORM OF COMMITMENT MODIFICATION REQUEST

 

TO:

    

The Toronto-Dominion Bank, as Canadian Agent

77 King Street West

18th Floor

Toronto,

Ontario

M5K 1A2

 

Attention:   Vice President, Loan Syndications – Agency

RE:

    

Cognos Credit Facilities

Reference is made to the credit agreement dated as of September 28, 2007 (as
changed and in effect from time to time, the “Credit Agreement”) among Cognos
Incorporated and Cognos Corporation, as Borrowers, the Institutions named herein
as Canadian Lenders, the Institutions named herein as US Lenders, The
Toronto-Dominion Bank as Canadian Agent and Toronto Dominion (Texas) LLC, as US
Agent. All terms used in this Commitment Modification Request which are defined
or given extended meanings in the Credit Agreement have the respective meanings
attributed to them in the Credit Agreement.

Cognos hereby requests pursuant to Subsection 10.4.1 of the Credit Agreement
that the Commitments be reallocated between the Revolving Credit Facilities
and/or the Swing Lines as from the end of the Fiscal Quarter ending on
                    , 20        , so that the resulting total Commitments under
the Credit Facilities shall be as follows:

 

Canadian

Revolving Facility

 

US

Revolving Facility

 

Canadian

Swing Line

 

US

Swing Line

USD                        

  USD                           USD                          
USD                        

Cognos confirms that the conditions applicable to Commitment modifications under
Section 10.4 have been and will be satisfied on the Commitment Modification Date
requested hereby.

DATED this      day of                     ,          .

 

COGNOS INCORPORATED

By:

 

 

Title:

 

 

- 130 -